Exhibit 10.1
     GOODYEAR
 
AMENDMENT NO. 3 TO THE
GENERAL MASTER PURCHASE AGREEMENT
Dated 10 December 2004 as amended on 23 May 2005 and on 26 August 2005
 
DATED 23 JULY 2008
between
ESTER FINANCE TITRISATION
as Purchaser
EUROFACTOR
as Agent
CALYON
as Joint Lead Arranger and as Calculation Agent
NATIXIS
as Joint Lead Arranger
THE SELLERS
listed in SCHEDULE 1
GOODYEAR DUNLOP TIRES GERMANY GMBH
and
DUNLOP TYRES LIMITED
as Centralising Unit acting on its own behalf and on behalf of certain Sellers
GOODYEAR DUNLOP TIRES FINANCE EUROPE B.V.
as Former Centralising Unit
(LOGO) [l32599al3259902.gif]



--------------------------------------------------------------------------------



 



 

 2.
TABLE OF CONTENTS

              page  
1. DEFINITIONS
    5    
2. INTERPRETATION
    5    
3. PURPOSE
    5    
4. TRANSITIONAL ARRANGEMENTS
    7    
5. TERM
    10    
6. CONDITIONS PRECEDENT TO THE EXECUTION OF THIS THIRD AMENDMENT
    10    
7. REPRESENTATIONS AND WARRANTIES
    10    
8. RECOURSE – NO PETITION
    11    
9. NO NOVATION
    11    
10. SIGNATURES AND REGISTRATION
    11    
11. GOVERNING LAW - JURISDICTION
    12  

LIST OF SCHEDULES

              page  
SCHEDULE 1 LIST OF SELLERS
    15  
 
       
SCHEDULE 2 CONDITIONS PRECEDENT TO THE ENTRY INTO FORCE OF THE THIRD AMENDMENT
    16  
 
       
SCHEDULE 3 AMENDED AND RESTATED GENERAL MASTER PURCHASE AGREEMENT
    20  
 
       
SCHEDULE 4 FORM OF CALCULATION NOTICE FOR TRANSITIONAL PERIOD
    21  



--------------------------------------------------------------------------------



 



3.

THIS THIRD AMENDMENT TO THE GENERAL MASTER PURCHASE AGREEMENT IS ENTERED INTO
BETWEEN:

1.   ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a credit institution (établissement de crédit), having its
registered office at 9 quai du Président Paul Doumer, 92920 Paris La Défense
Cedex, France, registered with the Trade and Companies Registry (Registre du
Commerce et des Sociétés) of Nanterre under the number 414 886 226, whose
representative is duly authorised for the purpose of this Third Amendment
(“Ester Finance” or the “Purchaser”);   2.   EUROFACTOR, a company incorporated
under French law and authorised as a credit institution (établissement de
crédit), having its registered office at 1-3 rue du Passeur de Boulogne Immeuble
Bord de Seine, 92130 Issy Les Moulineaux, France, registered with the Trade and
Companies Registry (Registre du Commerce et des Sociétés) of Nanterre under the
number 333 871 259, whose representative is duly authorised for the purpose of
this Third Amendment (“Eurofactor” or the “Agent”);   3.   CALYON, a company
incorporated under French law and authorised as a credit institution
(établissement de crédit), having its registered office at 9 quai du Président
Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the Trade and
Companies Registry (Registre du Commerce et des Sociétés) of Nanterre under the
number 304 187 701, whose representatives are duly authorised for the purpose of
this Third Amendment (“CALYON”, “Joint Lead Arranger” or the “Calculation
Agent”);   4.   NATIXIS, a limited company (société anonyme) incorporated under
French law and duly authorised as a credit institution (établissement de
crédit), having its registered office at 30, avenue Pierre Mendès France 75013
Paris, registered with the Trade and Companies Registry (Registre du Commerce et
des Sociétés) of Paris under the number 542 044 524, whose representatives are
duly authorised for the purpose of this Third Amendment (“NATIXIS” or “Joint
Lead Arranger”);   5.   DUNLOP TYRES LIMITED, a company incorporated under the
laws of England and Wales with company number 1792065 whose registered office is
situated at Tyrefort, 88-89 Wingfoot Way, Birmingham B24 9HY, whose
representative is duly authorised for the purpose of this Third Amendment (the
“Centralising Unit”);   6.   The companies listed in SCHEDULE 1 (each of them as
a “Seller” and collectively the “Sellers”);   7.   GOODYEAR DUNLOP TIRES GERMANY
GMBH, a company incorporated under the laws of the Federal Republic of Germany,
having its registered office at Dunlopstrasse 2, 63450 Hanau, Germany,
registered with the commercial register of the local court in Hanau under number
HRB 7163, whose representative is duly authorised for the purpose of this Third
Amendment (“Goodyear Dunlop Tires Germany GmbH”).

and

8.   GOODYEAR DUNLOP TIRES FINANCE EUROPE B.V., a company incorporated under
Dutch law, having its registered office at Deboelelaan 7, 1083 HJ, Amsterdam,
The Netherlands, registered with the Companies Registry of Amsterdam under the
number 34197964, whose representative is duly authorised for the purpose of this
Third Amendment (the “Former Centralising Unit”).

All individually referred hereinafter to as an “Amendment Party” and
collectively referred to as the “Amendment Parties”.



--------------------------------------------------------------------------------



 



4.

WHEREAS:

(A)   The Purchaser, the Agent, the Joint Lead Arrangers, the Former
Centralising Unit, the Sellers (as defined at such time) and Goodyear Dunlop
Tires Germany GmbH entered into, a general master purchase agreement, on 10
December 2004 (the “General Master Purchase Agreement”) to set out the general
conditions of the acquisition and collection of the receivables trade
receivables to be transferred by the Sellers to the Purchaser.   (B)   As of 23
May 2005, the Purchaser, the Agent, the Joint Lead Arrangers, the Former
Centralising Unit, the Sellers (as defined at such time) and Goodyear Dunlop
Tires Germany GmbH agreed to amend the General Master Purchase Agreement, to
integrate Goodyear Dunlop Tires OE GmbH, as Seller, to the Securitisation
Transaction (the “First Amendment”).   (C)   At the same time under the First
Amendment, a new Issuer, Quasar, a conduit of KBC Bank N.V., a company
incorporated under Belgian law and authorised as a credit institution
(établissement de crédit), having its registered office at Havenlaan 2, B-1080
Brussels, Belgium, entered into the transaction to subscribe to units in the
French fonds commun de créances (the “Fund”) set up in accordance with articles
L. 214-43 to L.214-49 of the Monetary and Financial Code (Code monétaire et
financier) and to which a receivable held by the Depositor over the Purchaser in
connection with the repayment of the Senior Deposit has been assigned. Each
Issuer funds the subscription of units, by issuing commercial paper (the
“Notes”).   (D)   As of 26 August 2005, Goodyear Dunlop Tires OE GmbH, which
became a party to the Securitisation Transaction on 23 May 2005, was in a
position to assign cross border receivables under the German Receivables
Purchase Agreement. The Purchaser, the Agent, the Joint Lead Arrangers, the
Former Centralising Unit, the Sellers (as defined at such time) and Goodyear
Dunlop Tires Germany GmbH agreed to enter into a second amendment (the “Second
Amendment”) in order to (i) amend the provisions of the General Master Purchase
Agreement and (ii) acknowledge and accept the amendments to the Master
Subordinated Deposit Agreement and the other Receivables Purchase Agreements.  
(E)   On the date hereof, the Securitisation Transaction will be restructured to
enable the Purchaser to acquire future receivables, to withdraw the Italian
Seller from the General Master Purchase Agreement, to include the UK Seller and
Goodyear Dunlop Tires Germany GmbH as a new Seller, to increase the maximum
amount of financing under the Securitisation Transaction and to replace the
Former Centralising Unit by the Centralising Unit.   (F)   The Purchaser, the
Agent, the Joint Lead Arrangers, the Centralising Unit, the Former Centralising
Unit, the Sellers and Goodyear Dunlop Tires Germany GmbH have agreed to enter
into this third amendment (the “Third Amendment”) in order to (i) amend the
provisions of the General Master Purchase Agreement in order to set out the
conditions under which existing and future trade receivables will be purchased
by the Purchaser from the Sellers on an ongoing basis, (ii) withdraw the Italian
Seller from the scope of the General Master Purchase Agreement, (iii) include
the UK Seller and Goodyear Dunlop Tires Germany GmbH as a new Seller,
(iv) increase the maximum amount of financing under the Securitisation
Transaction up to €450,000,000, (v) replace the Former Centralising Unit by the
Centralising Unit and (iv) acknowledge and accept the amendments or supplements
to other documents related to the Securitisation Transaction, on or about the
date hereof.



--------------------------------------------------------------------------------



 



5.



IT IS HEREBY AGREED AS FOLLOWS:

1.   DEFINITIONS       Except as otherwise defined herein, capitalised terms and
expressions used in this Third Amendment shall have the same meaning as ascribed
to such terms and expressions in the General Master Purchase Agreement appended
to this Third Amendment, as amended and restated by this Third Amendment.

2.   INTERPRETATION       The titles of the Chapters, the Schedules and the
Articles (including their paragraphs) used herein and the table of contents are
for convenience of reference only, and shall not be used to interpret this Third
Amendment.       In this Third Amendment, except if the context calls for
another interpretation:

  (a)   references to “Chapters”, “Articles” and “Schedules” shall be construed
as references to the chapters, articles and schedules of this Third Amendment
and references to this Third Amendment include its recitals and schedules;    
(b)   headings are for convenience of reference only and shall not affect the
interpretation of this Third Amendment;     (c)   words in the plural shall
cover the singular and vice versa;     (d)   references to the time of the day
shall refer to Paris time, unless otherwise stipulated;     (e)   words
appearing in this Third Amendment in a language other than English shall have
the meaning ascribed to them under the law of the corresponding jurisdiction and
such meaning shall prevail over their translation into English, if any;     (f)
  references to a person shall include its permitted assignees, transferees and
successors or any person deriving title under or through it;     (g)  
references to a document shall mean such document, as amended, replaced by
novation or varied from time to time; and     (h)   references to any
Securitisation Document shall be construed to mean such securitisation document,
as amended and restated on the date hereof and as may be amended and
supplemented from time to time thereafter.

3. PURPOSE

3.1   The purposes of this Third Amendment and the other Securitisation
Documents entered into on the date hereof include:

  -   amending the provisions of the General Master Purchase Agreement in order
to set out the conditions under which existing and future trade receivables will
be purchased by the Purchaser from the Sellers on an ongoing basis;     -  
withdrawing the Italian Seller from the scope of the General Master Purchase
Agreement;     -   including the UK Seller and Goodyear Dunlop Tires Germany
GmbH as a new Seller;



--------------------------------------------------------------------------------



 



6.



  -   increasing the maximum amount of financing under the Securitisation
Transaction up to €450,000,000;     -   replacing the Former Centralising Unit
by the Centralising Unit; and     -   acknowledging and accepting the amendments
or supplements to other documents related to the Securitisation Transaction, on
or about the date hereof.

3.2   The General Master Purchase Agreement shall be amended and restated to
conform to the agreement set forth in SCHEDULE 3. Therefore, as from the date of
this Third Amendment, the terms and conditions of the General Master Purchase
Agreement, as such terms and conditions are set out in SCHEDULE 3 to this Third
Amendment, shall apply to the relevant Amendment Parties.   3.3   This Third
Amendment is being executed simultaneously with certain amendments or
supplements to other documents related to the Securitisation Transaction and
with new documents related to the Securitisation Transaction, including:

  (a)   an amendment to the French Receivables Purchase Agreement dated 10
December 2004 entered into between the French Seller, the Purchaser, the Agent
and the Centralising Unit, as amended from time to time;     (b)   an amendment
to the German Receivables Purchase Agreement dated 10 December 2004 entered into
between, inter alia, the German Sellers, the Purchaser, the Agent and the
Centralising Unit, as amended from time to time;     (c)   a new Data Protection
Trust Agreement;     (d)   a termination agreement with respect to an Italian
receivables purchase agreement dated 10 December 2004 (as amended from time to
time), entered into between, inter alia, an Italian subsidiary of the GOODYEAR
Group (the “Italian Seller”), the Purchaser, the Agent and the Former
Centralising Unit (the “Italian Termination Agreement”);     (e)   termination
and release letters with respect to the Collection Account Agreements executed
by such Italian Seller;     (f)   a new Spanish Receivables Purchase Agreement,
governed by French law;     (g)   a termination agreement with respect to a
Spanish receivables purchase agreement dated 10 December 2004 (as amended from
time to time), entered into between, inter alia, the Spanish Seller, the
Purchaser, the Agent and the Former Centralising Unit (the “Spanish Termination
Agreement”);     (h)   amendments and supplements to the Collection Accounts
Agreements;     (i)   a new UK Receivables Purchase Agreement;     (j)   a new
Collection Account Agreement with respect to the UK Seller;     (k)   a new
Master Complementary Deposit Agreement entered into between the Purchaser, the
Agent, CALYON and the Centralising Unit; and     (l)   a new Master Subordinated
Deposit Agreement entered into between the Purchaser, the Agent, CALYON and the
Centralising Unit;



--------------------------------------------------------------------------------



 



7.

    and each Amendment Party hereby acknowledges and accepts the terms and
conditions of the agreements and letters mentioned above in this Article 3.3.

3.4   Each of the Amendment Parties has entered into this in accordance with and
subject to the terms and conditions provided for under this Third Amendment and
subject to the provisions of article 35 of the General Master Purchase
Agreement. Each Seller (with the exception of the German Sellers) has appointed
the Centralising Unit as its agent, to act in its name and on its behalf, to
negotiate and execute this Third Amendment.

4.   TRANSITIONAL ARRANGEMENTS

4.1   Intermediary calendar       Notwithstanding the provisions of the General
Master Purchase Agreement (as amended and restated on the date hereof) and as a
consequence of the amendments contemplated under this Third Amendment, the
Amendment Parties agree that:

  -   any defined date falling in July 2008 and used for the management of the
Securitisation Transaction shall be defined in accordance with the provisions of
the General Master Purchase Agreement (before being amended and restated on the
date hereof);     -   by way of exception, the first “Funded Assessment Date”
after the date hereof shall take place on 30 July 2008; and     -   then after,
each defined date used for the management of the Securitisation Transaction
shall be defined in accordance with the provisions of the General Master
Purchase Agreement (as amended and restated on the date hereof).

4.2   Termination of the existing subordinated deposit and complementary deposit

4.2.1   As a consequence of the replacement of the Former Centralising Unit by
the Centralising Unit, the Amendment Parties decide and agree that, on the
Settlement Date of 30 July 2008:

  -   any Complementary Deposit (as defined in the General Master Purchase
Agreement before being amended and restated on the date hereof) made by the
Former Centralising Unit in accordance with the Master Complementary Deposit
Agreement (as defined in the General Master Purchase Agreement before being
amended and restated on the date hereof) (the “Existing Complementary Deposit”);
and     -   any Subordinated Deposit (as defined in the General Master Purchase
Agreement before being amended and restated on the date hereof) made by the
Former Centralising Unit in accordance with the Master Subordinated Deposit
Agreement (as defined in the General Master Purchase Agreement before being
amended and restated on the date hereof) (the “Existing Subordinated Deposit”);

shall be reimbursed in accordance with, but subject to, the terms and conditions
of this Third Amendment.



--------------------------------------------------------------------------------



 



8.

4.2.2   The Amendment Parties decide and agree that the Existing Complementary
Deposit and the Existing Subordinated Deposit shall become due and payable on
the Settlement Date of 30 July 2008 and that Ester Finance shall reimburse those
deposits on such date as follows:

  (i)   the Former Centralising Unit and Ester Finance decide and agree that a
first part of the Existing Complementary Deposit and the Existing Subordinated
Deposit shall be reimbursed by way of set-off (compensation) with the purchase
back price due by the Former Centralising Unit, acting in the name and on behalf
of the Italian Seller, in accordance with the Italian Termination Agreement (the
“Payment by Way of Set-off”), it being provided that, if the amount of the
purchase back price due by the Former Centralising Unit, acting in the name and
on behalf of the Italian Seller, in accordance with the Italian Termination
Agreement exceeds the amount of the Existing Complementary Deposit and the
Existing Subordinated Deposit, the amount of such excess shall be entered on the
debit of the Current Account on the Settlement Date of 30 July 2008, by way of
exception to the provisions of article 6.4.2 of the General Master Purchase
Agreement (before being amended and restated on the date hereof);     (ii)  
with respect to any sums due under the Existing Complementary Deposit and the
Existing Subordinated Deposit and which have not been paid under the Payment by
Way of Set-off (the “Remaining Sums”), Ester Finance delegates the Centralising
Unit, and the Centralising Unit and the Former Centralising Unit accept such
delegation, for the payment of any sums due by the Centralising Unit under the
Master Complementary Deposit Agreement and the Master Subordinated Deposit
Agreement in favour of the Former Centralising Unit in accordance with articles
1275 et seq. of the French Code civil, to the extent and up to the amount of the
Remaining Sums. This delegation shall be construed as a délégation parfaite
within the meaning of article 1275 of the French Code civil.

4.2.3   Upon the Payment by Way of Set-off and payment of the Remaining Sums in
accordance with Article 4.2.2, the Former Centralising Unit, the Purchaser,
CALYON and the Agent acknowledge and agree that the Master Complementary Deposit
Agreement (as defined in the General Master Purchase Agreement before being
amended and restated on the date hereof) and the Master Subordinated Deposit
Agreement (as defined in the General Master Purchase Agreement before being
amended and restated on the date hereof) shall be terminated and the Former
Centralising Unit, the Purchaser, CALYON and the Agent shall not have any rights
and obligations under the Master Complementary Deposit Agreement (as defined in
the General Master Purchase Agreement before being amended and restated on the
date hereof) and the Master Subordinated Deposit Agreement (as defined in the
General Master Purchase Agreement before being amended and restated on the date
hereof).

4.3   Termination of the appointment of Former Centralising Unit

Each Amendment Party herein acknowledges and expressly agrees that as from the
date hereof:

  -   the appointment of GOODYEAR DUNLOP TIRES FINANCE EUROPE B.V as
“Centralising Unit” shall be terminated;     -   GOODYEAR DUNLOP TIRES FINANCE
EUROPE B.V shall not have any rights and obligations under the General Master
Purchase Agreement and any other Securitisation Documents;     -   any and all
rights and obligations of GOODYEAR DUNLOP TIRES FINANCE EUROPE B.V under the
General Master Purchase Agreement (before being



--------------------------------------------------------------------------------



 



9.

      amended and restated on the date hereof) and any other Securitisation
Documents shall be transferred to DUNLOP TYRES LIMITED under the General Master
Purchase Agreement as amended hereby and any other Securitisation Documents.

4.4   Withdrawal of the Italian Seller       The Former Centralising Unit, in
the name and on behalf of the Italian Seller, has declared to the Purchaser and
the Joint Lead Arrangers that the Italian Seller intends to withdraw from the
General Master Purchase Agreement (before being amended and restated on the date
hereof) and the Transaction Documents.       The Amendment Parties confirm that:

  -   the request of withdrawal presented by the Former Centralising Unit and
mentioned in this Article 4.4 above is acceptable and have agreed irrespective
of the form required under Schedule 8 of the General Master Purchase Agreement
(before being amended and restated on the date hereof); and     -   any other
condition of article 39 of the General Master Purchase Agreement (before being
amended and restated on the date hereof) has been complied with or waived.

By way of derogation to article 39.2 of the General Master Purchase Agreement
(before being amended and restated on the date hereof), each Amendment Party
herein acknowledges and expressly agrees that, as from the date hereof, the
Italian Seller shall not have any rights and obligations under the General
Master Purchase Agreement (before being amended and restated on the date
hereof).
The provisions of this article 4.4 are without prejudice to the obligations of
the Centralising Unit under article 39.3 of the General Master Purchase
Agreement (before being amended and restated on the date hereof).

4.5   By way of exception to the provisions of article 12.3.1 (v) of the General
Master Purchase Agreement (before being amended and restated on the date hereof)
and in order to take into account the specificities of the transitional
operations to be conducted on or about on the Settlement Date of 30 July 2008,
the Agent shall give notice before 5.00 pm on the Calculation Date preceding
such Settlement Date to the Centralising Unit acting, as the case may be, on its
own behalf or on behalf of the Sellers, of the relevant calculations (with
supporting details) carried out pursuant to the General Master Purchase
Agreement (before being amended and restated on the date hereof) and this Third
Amendment, in order to provide the information needed, as the case may be, for
the payment to be made on the following Settlement Date pursuant to article 6.3
of the General Master Purchase Agreement (before being amended and restated on
the date hereof) and this Third Amendment. Such notice shall be in the form of
SCHEDULE 4.

4.6   If there is any conflict between (i) the provisions of the General Master
Purchase Agreement (before being amended and restated on the date hereof), the
Master Complementary Deposit Agreement (as defined in the General Master
Purchase Agreement before being amended and restated on the date hereof), the
Master Subordinated Deposit Agreement (as defined in the General Master Purchase
Agreement before being amended and restated on the date hereof) and any
Receivables Purchase Agreement and (ii) the provisions of this Third Amendment,
the provisions of this Third Amendment shall prevail.



--------------------------------------------------------------------------------



 



10.



5.   TERM       This Third Amendment shall take effect on the date hereof
provided that all conditions precedent set out in SCHEDULE 2 and Article 6
hereto have been fulfilled.       By way of exception, the Third Amendment shall
only take effect vis-à-vis the UK Seller upon the execution and entry into force
of a Collection Account Agreement with respect to such UK Seller.

6.   CONDITIONS PRECEDENT TO THE EXECUTION OF THIS THIRD AMENDMENT       Prior
to the execution of this Third Amendment:

  (a)   the Rating Agencies have:

  (i)   been informed of the contemplated amendment;     (ii)   confirmed that
the amendments contemplated therein will not entail a downgrading or withdrawal
of the current ratings of the Notes issued by the Issuer in accordance with the
provisions of article 35 of the General Master Purchase Agreement (before being
amended and restated on the date hereof); and

  (b)   each Issuer and each Liquidity Bank has given its prior written consent
to such Third Amendment.

7.   REPRESENTATIONS AND WARRANTIES       Each Seller, Goodyear Dunlop Tires
Germany GmbH, the Centralising Unit and the Former Centralising Unit represents
and warrants to the Purchaser, on the date hereof, that:

     (a) -   in the case of the French Seller, it is a limited company (société
anonyme) duly incorporated and validly existing under French law,

  -   in the case of the German Parties, it is either a limited partnership
(Gesellschaft mit beschränkter Haftung & Co Kommanditgesellschaft) or a limited
liability company (Gesellschaft mit beschränkter Haftung), duly established and
validly existing under German law,     -   in the case of the Spanish Seller, it
is a corporation (sociedad anónima) duly incorporated and validly existing under
Spanish law,     -   in the case of the Former Centralising Unit, it is a
limited liability company duly incorporated and validly existing under Dutch
law, or     -   in the case of the Centralising Unit, it is a limited company
duly incorporated and validly existing under the laws of England and Wales;

  (b)   it has the capacity (i) to carry on its business, as currently
conducted, and to own all of the assets appearing on its balance sheet, except
where failure of such capacity would not be reasonably likely to result in a
Material Adverse Effect, and (ii) to enter into and perform its obligations
under the Third Amendment;     (c)   the execution of this Third Amendment
(i) does not require any corporate or other authorisation that it has not
already obtained and provided to the Purchaser, unless, in the case of any
Governmental Authorisation, the failure to obtain such authorisation would not
be reasonably likely to result in a Material Adverse Effect



--------------------------------------------------------------------------------



 



11.

      and (ii) in the case of the Centralising Unit, it has been appointed and
has obtained all necessary corporate authorisations and powers from each Seller
(other than the German Sellers) to execute this Third Amendment on its behalf;

  (d)   except to the extent that no Material Adverse Effect would be reasonably
likely to result, the execution of the Third Amendment and the performance of
its obligations under the Third Amendment will not contravene (i) any of the
provisions of its articles of association or of any other of its constitutional
documents, (ii) any laws or regulations applicable to it, or (iii) any
contractual obligations, negative pledges, agreements or undertakings to which
it is a party or by which it is bound; and     (e)   the Third Amendment
constitutes its legal, valid and binding obligations and is enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium and other laws affecting creditors’ rights generally.

8.   RECOURSE – NO PETITION       Each of the Sellers, Goodyear Dunlop Tires
Germany GmbH, the Centralising Unit, the Former Centralising Unit, CALYON,
NATIXIS and the Agent:

  (a)   waives any right that it may have to initiate any proceeding whatsoever
in relation to the liability of ESTER FINANCE TITRISATION, except in the event
of ESTER FINANCE TITRISATION’s gross negligence (faute lourde) or wilful
misconduct (faute dolosive); and     (b)   irrevocably and unconditionally
undertakes and agrees:

  -   not to exercise any right of contractual or other recourse which it may
have against ESTER FINANCE TITRISATION in the event of a breach by ESTER FINANCE
TITRISATION any of its obligations under this Third Amendment, except in the
event of gross negligence (faute lourde) or willful misconduct (dol) of ESTER
FINANCE TITRISATION; and     -   not to institute any legal proceedings, take
other steps or institute other proceedings against ESTER FINANCE TITRISATION,
the purpose of which is the appointment of a conciliator or an ad hoc agent, or
the opening of receivership proceedings or insolvency proceedings or any other
similar proceedings.

9.   NO NOVATION

9.1   The Third Amendment does not create any novation of the General Master
Purchase Agreement. The Amendment Parties agree that the provisions of the
General Master Purchase Agreement, as amended and restated by this Third
Amendment, shall remain in full force and effect.   9.2   The Amendment Parties
accept that any reference to the General Master Purchase Agreement in another
contract entered by one Third Amendment Party is interpreted as a reference to
the General Master Purchase Agreement as modified by the Third Amendment.

10.   SIGNATURES AND REGISTRATION   10.1   In order to simplify the signatures
formalities of the Third Amendment, the Amendment Parties agree to execute each
original copy without initialling each page.



--------------------------------------------------------------------------------



 



12.



10.2   The Amendment Parties hereby agree not to register this Third Amendment
with the French tax administration, although if one Amendment Party elects to do
so, it shall carry out such a registration at its own expense.   11.   GOVERNING
LAW — JURISDICTION   11.1   This Third Amendment shall be governed by, and
construed in accordance with, French law.   11.2   Any dispute as to the
validity, interpretation, performance or any other matter arising out of this
Third Amendment shall be subject to the jurisdiction of the competent courts of
Paris. The choice of this jurisdiction is entirely for the benefit of the
Purchaser which shall retain the right to bring proceedings in any other
competent court.

Made in Paris, on 23 July 2008 in fourteen (14) originals by:

                  GOODYEAR DUNLOP TIRES FRANCE
Acting through Dunlop Tyres Limited.   GOODYEAR DUNLOP TIRES ESPAÑA, S.A.
Acting through Dunlop Tyres Limited.      
 
                         
 
               
By:
      By:        
 
               
 
                Duly authorised for the purpose of executing this Third
Amendment   Duly authorised for the purpose of executing this Third Amendment  
 
 
                DUNLOP TYRES LIMITED   GOODYEAR DUNLOP TIRES GERMANY GMBH      
 
                         
 
               
By:
      By:        
 
               
 
                Duly authorised for the purpose of executing this Third
Amendment   Duly authorised for the purpose of executing this Third Amendment  
 
 
                GOODYEAR GmbH & Co. KG
Acting through Dunlop Tyres Limited   FULDA REIFEN GmbH & Co. KG
Acting through Dunlop Tyres Limited    



--------------------------------------------------------------------------------



 



13.

                                     
 
               
By:
      By:        
 
               
 
                Duly authorised for the purpose of executing this Third
Amendment   Duly authorised for the purpose of executing this Third Amendment  
 
 
                  DUNLOP GmbH & Co. KG
Acting through its general partner RVM Reifen Vertriebsmanangement GmbH   M-PLUS
MULTIMARKENMANAGEMENT GmbH &
Co. KG
Acting through its general partner RVM Reifen Vertriebsmanangement GmbH    
 
                           
 
               
By:
      By:        
 
               
 
                Duly authorised for the purpose of executing this Third
Amendment   Duly authorised for the purpose of executing this Third Amendment  
 
 
                  GOODYEAR DUNLOP TIRES OE GmbH   GOODYEAR DUNLOP TIRES FINANCE
EUROPE B.V.                  
 
               
By:
      By:        
 
               
 
                Duly authorised for the purpose of executing this Third
Amendment   Duly authorised for the purpose of executing this Third Amendment  
 



--------------------------------------------------------------------------------



 



14.

                  EUROFACTOR   ESTER FINANCE TITRISATION      
 
                         
 
               
By:
      By:        
 
               
 
                Duly authorised for the purpose of executing this Third
Amendment   Duly authorised for the purpose of executing this Third Amendment  
 
 
               

CALYON

                           
 
               
By:
      By:        
 
               
 
                Duly authorised for the purpose of executing this Third
Amendment   Duly authorised for the purpose of executing this Third Amendment  
 

NATIXIS

                           
 
               
By:
      By:        
 
 
 
     
 
   
 
                Duly authorised for the purpose of executing this Third
Amendment   Duly authorised for the purpose of executing this Third Amendment  
 



--------------------------------------------------------------------------------



 



15.

SCHEDULE 1
LIST OF SELLERS

                  Country of the Seller   Register number   Seller          
GOODYEAR DUNLOP TIRES FRANCE S.A.
  RCS NANTERRE
330 139 403   FRANCE          
FULDA REIFEN GMBH & CO. KG
  HRA 1525 (FULDA)   GERMANY          
M-PLUS MULTIMARKENMANAGEMENT GMBH & CO. KG
  HRA 5601 (HANAU)   GERMANY          
GOODYEAR GMBH & CO. KG
  HRA 1508 (FULDA)   GERMANY          
DUNLOP GMBH & CO. KG
  HRA 5595 (HANAU)   GERMANY          
GOODYEAR DUNLOP TIRES OE GmbH
  HRB 91597 (HANAU)   GERMANY          
GOODYEAR DUNLOP TIRES ESPAÑA, S.A.
  REGISTERED WITH THE
COMMERCIAL REIGSTRY
OF MADRID UNDER
SHEET 110718   SPAIN
 
       
GOODYEAR DUNLOP TYRES UK LTD
  223064 (Birmingham)
  UNITED
KINGDOM  
 
  Mercantil)    



--------------------------------------------------------------------------------



 



16.

SCHEDULE 2
CONDITIONS PRECEDENT TO THE ENTRY INTO FORCE OF THE THIRD AMENDMENT
This Third Amendment shall not take effect unless and until the Purchaser, the
Issuers and the Liquidity Banks have received, on the Amendment Date:

  (a)   the following documents and have determined that the same are
satisfactory in form and substance:

  (i)   from each Seller or German Party, a copy of (x) the current
organisational documents of the Seller or German Party, and (y) any regulatory
or governmental licence, authorisation, consent or approval necessary or
advisable for the execution of and performance of its obligations under the
Transaction Documents to which it is a party, certified to be true, complete and
up-to-date by a duly authorised representative of the Seller or German Party;  
  (ii)   from each Seller (except the UK Seller) or German Party, an extract:

  (1)   in the case of the French Sellers, from the Trade and Companies Registry
(Registre du Commerce et des Sociétés);     (2)   in the case of the German
Parties, from the Commercial Register of the local court (Amtsgericht)
pertaining to it;     (3)   in the case of the Spanish Seller, from the
Commercial Registry (Registro Mercantil);     in each case dating from less than
thirty (30) days prior to the Amendment Date, certified up-to-date by a duly
authorised representative of the Seller or the German Party;

  (iii)   from the UK Seller a copy, certified true by a duly authorised
representative of the UK Seller of:

  (1)   its latest annual accounts on a consolidated and non consolidated basis
(balance sheet, profit and loss accounts and annexes), as published and
certified by its statutory auditors, if any;     (2)   the report of its board
of directors and statutory auditors relating thereto, if any; and     (3)   an
extract of the minutes of the UK Seller’s shareholders’ annual general meeting
approving the said accounts;

  (iv)   a certificate issued by a duly authorised representative of the UK
Seller to the effect that, between the closing date of the accounts specified in
paragraph (iii) above and the Amendment Date, no event has occurred to its
knowledge which is reasonably likely to adversely and materially affect its
business, assets, economic or financial situation, or which is



--------------------------------------------------------------------------------



 



17.

      reasonably likely to adversely affect its ability to perform its
obligations under the Transaction Documents to which it is a party;

  (v)   a certificate issued by a duly authorised representative of the UK
Seller to the effect that no claim has been raised or, to its knowledge, is
threatened to be raised against the UK Seller, which would be reasonably likely
to prevent or prohibit the execution or performance of the Transaction Documents
to which it is a party;     (vi)   a list of the names of those persons who
would be authorised to execute and to act for the performance of its obligations
under the Transaction Documents to which it is a party (with specimen
signatures);     (vii)   (1) a copy of any powers of attorney for the authorised
signatories of the Transaction Documents to which it is a party (notarised, as
necessary, for the Spanish Seller and the German Parties); and (2) all corporate
authorisations that might be required in respect of the execution and
performance of the Transaction Documents to which it is a party, certified to be
true by a duly authorised representative of the Seller or German Party;    
(viii)   a UK Seller’s Solvency Certificate drawn up on the Amendment Date;    
(ix)   a legal opinion from each Seller and German Party’s external legal
counsel in agreed form;     (x)   in the case of the Spanish Seller, (1) a
notarised power of attorney in favour of the Centralising Unit in order to
enable the latter to deliver and to execute the Transfer Deeds, to make and to
receive payments and more generally to do all things and perform all acts
incidental or reasonably necessary in connection with the Transaction Documents
(including, without limitation, the giving or the receipt of instructions) in
the name and on behalf of the Spanish Seller, (2) a notarised irrevocable power
of attorney in favour and for the benefit of the Purchaser which may be
sub-delegated, in order to enable the Purchaser to make effective the transfer
of any security interest related to the Sold Receivables vis-à-vis the relevant
debtor/guarantor and third parties, and (3) evidence that the Bank of Spain has
duly delivered the required “número de operación financiera” (financial
transaction number);     (xi)   an in-house legal opinion of the internal
counsel of each Seller or German Party in agreed form;



--------------------------------------------------------------------------------



 



18.



  (b)   the following documents from the Former Centralising Unit and has
determined that the same are satisfactory in form and substance:

  (i)   a copy of (1) the current articles of association of the Former
Centralising Unit, and (2) any regulatory or governmental licence,
authorisation, consent or approval necessary or advisable for the execution of
and performance of its obligations under the Transaction Documents to which the
Former Centralising Unit is a party, certified to be true, complete and
up-to-date by a duly authorised representative of the Former Centralising Unit;
    (ii)   an extract from the Chamber of Commerce (kamer van koophandel) dating
from less than thirty (30) days prior to the Amendment Date, certified to be
up-to-date by a duly authorised representative of the Former Centralising Unit;
    (iii)   a certificate issued by a duly authorised representative of the
Former Centralising Unit to the effect that (1) from its incorporation, no event
has occurred to its knowledge which is reasonably likely to adversely and
materially affect its business, assets, economic or financial situation, or
which is reasonably likely to adversely affect its ability to perform its
obligations under the Transaction Documents to which it is a party and (2) a
certificate issued by a duly authorised representative of the Former
Centralising Unit to the effect that no claim has been raised or, to its
knowledge, is threatened to be raised against the Former Centralising Unit,
which would be reasonably likely to prevent or prohibit the execution or
performance of the Transaction Documents to which it is a party;     (iv)   a
copy of any powers of attorney for the authorised signatories of the Transaction
Documents to which it is a party (notarised and apostilled pursuant to the Hague
Convention, dated October 5, 1961 for the purposes of the execution of the
Receivables Purchase Agreement to be entered into with the Spanish Seller and
the German Receivables Purchase Agreement) as well as all corporate
authorisations that might be required in respect of the execution and
performance of the Transaction Documents to which it is a party, certified true
by a duly authorised representative of the Former Centralising Unit;     (v)   a
legal opinion from the Former Centralising Unit’s external legal counsel in
agreed form;     (vi)   the Former Centralising Unit’s Solvency Certificate
drawn up on the Amendment Date;     (vii)   an in-house legal opinion of the
internal counsel of the Former Centralising Unit in agreed form;

  (c)   the following documents from the new Centralising Unit and has
determined that the same are satisfactory in form and substance:

  (i)   a copy of (1) the current articles of association of the Centralising
Unit, and (2) any regulatory or governmental licence, authorisation, consent or
approval necessary or advisable for the execution of and performance of its
obligations under the Transaction Documents to which the



--------------------------------------------------------------------------------



 



19.

      Centralising Unit is a party, certified to be true, complete and
up-to-date by a duly authorised representative of the Centralising Unit;

  (ii)   a certificate issued by a duly authorised representative of the
Centralising Unit to the effect that (1) from its incorporation, no event has
occurred to its knowledge which is reasonably likely to adversely and materially
affect its business, assets, economic or financial situation, or which is
reasonably likely to adversely affect its ability to perform its obligations
under the Transaction Documents to which it is a party and (2) a certificate
issued by a duly authorised representative of the Centralising Unit to the
effect that no claim has been raised or, to its knowledge, is threatened to be
raised against the Centralising Unit, which would be reasonably likely to
prevent or prohibit the execution or performance of the Transaction Documents to
which it is a party;     (iii)   a list of the names of those persons who would
be authorised to execute and to act for the performance of its obligations under
the Transaction Documents to which the Centralising Unit is a party (with
specimen signatures), certified true by a duly authorised representative of the
Centralising Unit;     (iv)   a copy of any powers of attorney for the
authorised signatories of the Transaction Documents to which it is a party
(notarised and apostilled pursuant to the Hague Convention, dated October 5,
1961 for the purposes of the execution of the Receivables Purchase Agreement to
be entered into with the Spanish Seller and the German Receivables Purchase
Agreement) as well as all corporate authorisations that might be required in
respect of the execution and performance of the Transaction Documents to which
it is a party, certified true by a duly authorised representative of the
Centralising Unit;     (v)   a legal opinion from the Centralising Unit’s
external legal counsel in agreed form;     (vi)   the Centralising Unit’s
Solvency Certificate drawn up on the Amendment Date;     (vii)   an in-house
legal opinion of the internal counsel of the Centralising Unit in agreed form;  
  (viii)   an original copy of a letter executed by the Sellers and the other
signatories thereto in relation to the limitation of recourse of creditors of
Ester Finance Titrisation regarding the Goodyear Securitisation Transaction in
form and substance satisfactory to Ester Finance Titrisation;

  (d)   the Comfort Letter; and     (e)   the Performance Letter.



--------------------------------------------------------------------------------



 



20.



SCHEDULE 3
AMENDED AND RESTATED GENERAL MASTER PURCHASE AGREEMENT



--------------------------------------------------------------------------------



 



GOODYEAR
 
GENERAL MASTER PURCHASE AGREEMENT
IN RELATION TO THE SECURITISATION OF TRADE RECEIVABLES OF CERTAIN
EUROPEAN SUBSIDIARIES OF THE GOODYEAR GROUP
 
DATED 10 DECEMBER 2004
AS AMENDED AND RESTATED ON 23 MAY 2005, ON 26 AUGUST 2005 AND ON 23 JULY 2008
between
ESTER FINANCE TITRISATION
as Purchaser
and
EUROFACTOR
as Agent
and
CALYON
As Joint Lead Arranger and as Calculation Agent
and
NATIXIS
as Joint Lead Arranger
and
DUNLOP TYRES LIMITED
as Centralising Unit
and
THE SELLERS
listed in SCHEDULE 9
and
GOODYEAR DUNLOP TIRES GERMANY GMBH
(LOGO) [l32599al3259902.gif]



--------------------------------------------------------------------------------



 



 

 2
TABLE OF CONTENTS

              page  
CHAPTER I INTERPRETATION
    8    
1. DEFINITIONS
    8    
2. INTERPRETATION
    8    
CHAPTER II PURPOSE — TERM — CONDITIONS PRECEDENT
    9    
3. PURPOSE OF THIS AGREEMENT
    9    
4. TERM OF THIS AGREEMENT
    12    
5. CONDITIONS PRECEDENT TO THE COMMENCEMENT OF THIS AGREEMENT
    13    
CHAPTER III CURRENT ACCOUNT — DEPOSITS
    13    
6. CURRENT ACCOUNT
    13    
7. AMOUNT OF THE PURCHASER’S FUNDING
    16    
8. SUBORDINATED DEPOSIT
    18    
9. COMPLEMENTARY DEPOSIT
    19    
CHAPTER IV FEES
    20    
10. FEES
    20    
CHAPTER V REPRESENTATIONS AND WARRANTIES — GENERAL COVENANTS
    21    
11. REPRESENTATIONS AND WARRANTIES
    21    
12. GENERAL COVENANTS
    24    
CHAPTER VI EARLY AMORTISATION
    33    
13. EARLY AMORTISATION
    33    
CHAPTER VII TAXES — CHANGES IN CIRCUMSTANCES
    38    
14. TAXES
    38    
15. CHANGES IN CIRCUMSTANCES
    40    
CHAPTER VIII ORDER OF PRIORITY — PAYMENTS
    41    
16. ORDER OF PRIORITY DURING THE AMORTISATION PERIOD
    41    
17. PAYMENTS
    43    
CHAPTER IX PURCHASE OF ONGOING PURCHASABLE RECEIVABLES AND REMAINING PURCHASABLE
RECEIVABLES
    44    
18. CONDITIONS IN RELATION TO ANY PURCHASE OF ONGOING PURCHASABLE RECEIVABLES
AND REMAINING PURCHASABLE RECEIVABLES
    44    
19. CONFORMITY WARRANTIES FOR ONGOING PURCHASABLE RECEIVABLES AND REMAINING
PURCHASABLE RECEIVABLES
    46    
20. IDENTIFICATION OF THE CONTRACTUAL DOCUMENTATION FOR THE SOLD RECEIVABLES —
ACCESS TO DOCUMENTS
    47    
CHAPTER X COLLECTION OF SOLD RECEIVABLES
    47    
21. COLLECTION OF SOLD RECEIVABLES
    47    
22. ASSESSMENT REPORT AND BACK-UP SERVICER REPORT
    51  



--------------------------------------------------------------------------------



 



3

              page  
23. APPLICATION OF PAYMENTS AND PAYMENTS OF COLLECTIONS
    52    
24. RENEGOTIATION
    52    
25. REPRESENTATION MANDATE
    53    
26. OBLIGATIONS OF CARE
    54    
27. COMMISSION FOR AND COSTS OF COLLECTION
    54    
CHAPTER XI DEEMED COLLECTIONS
    56    
28. DEEMED COLLECTIONS
    56    
CHAPTER XII MISCELLANEOUS
    57    
29. FEES AND EXPENSES
    57    
30. SUBSTITUTION AND AGENCY
    57    
31. CONFIDENTIALITY
    58    
32. NOTICES
    59    
33. EXERCISE OF RIGHTS — RECOURSE — NO PETITION
    59    
34. TRANSFERABILITY OF THIS AGREEMENT
    60    
35. AMENDMENT TO THE TRANSACTION DOCUMENTS
    60    
36. INDEMNITIES
    61    
37. INDIVISIBILITY
    63    
38. EXECUTION AND EVIDENCE
    63    
39. WITHDRAWAL OF SELLERS
    63    
40. ACCESSION OF NEW SELLERS
    64    
CHAPTER XIII GOVERNING LAW — JURISDICTION
    65    
41. GOVERNING LAW — JURISDICTION
    65  



--------------------------------------------------------------------------------



 



4

LIST OF SCHEDULES *

              page  
SCHEDULE 1 MASTER DEFINITIONS SCHEDULE
    66    
SCHEDULE 2 CONDITIONS PRECEDENT TO THE COMMENCEMENT OF THIS AGREEMENT
    97    
SCHEDULE 3 FORM OF ASSESSMENT REPORT
    100    
SCHEDULE 4 FORM OF SELLER’S AUDITORS CERTIFICATE
    101    
SCHEDULE 5 FORM OF SELLER’S AND CENTRALISING UNIT’S SOLVENCY CERTIFICATE
    102    
SCHEDULE 6 FORM OF THE SELLER’S AND THE CENTRALISING UNIT’S LEGAL COUNSEL
OPINION
    103    
SCHEDULE 7 LIST OF ADDRESSEES
    104    
SCHEDULE 8 FORMS OF NOTIFICATION OF WITHDRAWAL OR ACCESSION OF ONE OR MORE
SELLER(S)
    105    
SCHEDULE 9 LIST OF SELLERS
    106    
SCHEDULE 10 FORM OF COMFORT LETTER AND PERFORMANCE LETTER
    107    
SCHEDULE 11 LIST OF CALENDAR DATES OF THE TRANSACTION
    108    
SCHEDULE 12 REPORTING DOCUMENT RELATING TO THE SOLD RECEIVABLES (ARTICLE 12.3.3)
    109    
SCHEDULE 13 CONFORMITY WARRANTIES FOR REMAINING PURCHASABLE RECEIVABLES
    110    
SCHEDULE 14 LIST OF EXCLUDED DEBTORS
    111    
SCHEDULE 15 FORM OF CALCULATION LETTER
    112    
SCHEDULE 16 FINANCIAL COVENANTS DEFINITIONS
    113    
SCHEDULE 17 FORM OF LETTER IN RELATION TO THE LIMITATION OF RECOURSE OF
CREDITORS OF ESTER FINANCE TITRISATION REGARDING THE GOODYEAR SECURITISATION
TRANSACTION
    123    
SCHEDULE 18 CALCULATION FORMULAE OF THE DISCOUNT RESERVE AND OF THE ASSIGNMENT
COSTS
    124    
SCHEDULE 19 FORM OF ANNUAL NOTICE FOR MAXIMUM AMOUNT OF THE PURCHASER’S FUNDING
    125  

 

*   Certain schedules have been intentionally omitted from this filing. The
Company hereby agrees to furnish a copy of any omitted schedule to the
Securities and Exchange Commission upon request.



--------------------------------------------------------------------------------



 



5

BETWEEN

1.   ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a credit institution (établissement de crédit), having its
registered office at 9 quai du Président Paul Doumer, 92920 Paris La Défense
Cedex, France, registered with the Trade and Companies Registry (Registre du
Commerce et des Sociétés) of Nanterre under the number 414 886 226, whose
representative is duly authorised for the purpose of this Agreement (the
“Purchaser”);

2.   EUROFACTOR, a company incorporated under French law and authorised as a
credit institution (établissement de crédit), having its registered office at
1-3 rue du Passeur de Boulogne Immeuble Bord de Seine, 92130 Issy Les
Moulineaux, France, registered with the Trade and Companies Registry (Registre
du Commerce et des Sociétés) of Nanterre under the number 333 871 259, whose
representative is duly authorised for the purpose of this Agreement (the
“Agent”);

3.   CALYON, a company incorporated under French law and authorised as a credit
institution (établissement de crédit), having its registered office at 9 quai du
Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the
Trade and Companies Registry (Registre du Commerce et des Sociétés) of Nanterre
under the number 304 187 701, whose representatives are duly authorised for the
purpose of this Agreement (“CALYON”, “Joint Lead Arranger” or the “Calculation
Agent”);

4.   NATIXIS, a limited company (société anonyme) incorporated under French law
and duly authorised as a credit institution (établissement de crédit), having
its registered office at 30, avenue Pierre Mendès France 75013 Paris, registered
with the Trade and Companies Registry (Registre du Commerce et des Sociétés) of
Paris under the number 542 044 524, whose representatives are duly authorised
for the purpose of this Agreement (“NATIXIS” or “Joint Lead Arranger”);

5.   DUNLOP TYRES LIMITED, a company incorporated under the laws of England and
Wales with company number 1792065 whose registered office is situated at
Tyrefort, 88-89 Wingfoot Way, Birmingham B24 9HY, whose representative is duly
authorised for the purpose of this Agreement (the “Centralising Unit”);

6.   The companies listed in SCHEDULE 9 (each of them as a “Seller” and
collectively the “Sellers”);

7.   GOODYEAR DUNLOP TIRES GERMANY GMBH, a company incorporated under the laws
of the Federal Republic of Germany, having its registered office at
Dunlopstrasse 2, 63450 Hanau, Germany, registered with the commercial register
of the local court in Hanau under number HRB 7163 (“Goodyear Dunlop Tires
Germany GmbH”).

The Purchaser, the Centralising Unit, the Calculation Agent, the Joint Lead
Arrangers, the Agent, the Sellers and Goodyear Dunlop Tires Germany GmbH are
hereafter referred to each as a “Party” and together as the “Parties”.



--------------------------------------------------------------------------------



 



6

WHEREAS:

(A)   GOODYEAR DUNLOP TIRES France S.A., (the “French Seller”), FULDA REIFEN
GmbH & Co. KG, M-PLUS MULTIMARKENMANAGEMENT GmbH & Co. KG, GOODYEAR GmbH & Co.
KG, DUNLOP GmbH & Co. KG, GOODYEAR DUNLOP TIRES OE GmbH (the “German Sellers”),
GOODYEAR DUNLOP TIRES Italia SPA (the “Italian Seller”), GOODYEAR DUNLOP TIRES
España, S.A. (the “Spanish Seller”) and GOODYEAR DUNLOP TYRES UK Ltd (the “UK
Seller”) are in the business of manufacturing and/or supplying tyres and
activities relating thereto, and hold receivables over certain customers. The
German Sellers and Gooyear Dunlop Tires Germany GmbH shall be referred to herein
as “German Parties” and each as a “German Party”.

(B)   In order to provide financing to certain European subsidiaries of
GOODYEAR, CALYON and NATIXIS have proposed to set up a securitisation
transaction by way of the sale, on an ongoing basis, of trade receivables
resulting from the ordinary business of the Sellers in Belgium, the United
Kingdom, France, Germany, Italy and Spain (the “Securitisation Transaction”).

(C)   Pursuant to the Securitisation Transaction and with respect to the French
Seller, the German Sellers (except GOODYEAR DUNLOP TIRES OE GmbH), the Spanish
Seller and the UK Seller, existing and future trade receivables will be
purchased by the Purchaser from those Sellers on an ongoing basis and in
accordance with the receivables purchase agreements governed by French law,
German law and/or English law (the “Receivables Purchase Agreements”).
Notwithstanding the foregoing, GOODYEAR DUNLOP TIRES OE GmbH will assign
domestic receivables governed by German law and cross border receivables
governed by French law, English law, Belgian law, German law, Italian law or
Spanish law under the Receivables Purchase Agreement to which it is a party, in
each case in accordance with the provisions of the law applicable to such
receivable (and, as regards the receivables sold by the Spanish Seller, under
French law).

(D)   The Purchaser has agreed to acquire certain existing trade receivables
(the “Remaining Purchasable Receivables”) and future trade receivables (the
“Ongoing Purchasable Receivables”) held and to be held by the Sellers subject to
the terms and conditions contained in this Agreement and in the Receivables
Purchase Agreements.   (E)   The Purchaser shall fund the acquisition of Ongoing
Purchasable Receivables, Remaining Purchasable Receivables, Refinanced Ongoing
Purchasable Receivables and Refinanced Remaining Purchasable Receivables:

   (i)   partly out of a senior deposit (the “Senior Deposit”) effected by the
Depositor with the Purchaser in accordance with a master senior deposit
agreement (the “Master Senior Deposit Agreement”); and      (ii)   partly by way
of set-off against any amount due and payable by the Centralising Unit to the
Purchaser in connection with (a) a subordinated deposit (the “Subordinated
Deposit”) to be effected by the Centralising Unit with the Purchaser in
accordance with the terms and conditions of a master subordinated deposit
agreement (the “Master Subordinated Deposit Agreement”) and (b) a complementary
deposit (the “Complementary Deposit”) to be effected by the Centralising Unit
with the Purchaser in accordance with the terms and conditions of a master
complementary deposit agreement (the “Master Complementary Deposit Agreement”).

(F)   The receivable held by the Depositor over the Purchaser in connection with
the repayment of the Senior Deposit shall be assigned to a French fonds commun
de créances (the “Fund”) set up in accordance with Article L.214-5 and Articles
L.214-43 to L.214-49 of the Monetary and Financial Code (Code monétaire et
financier) which shall issue related units to be subscribed by LMA S.A., Elixir
Funding Limited, Quasar and any other Issuer which



--------------------------------------------------------------------------------



 



7

    participates in the Securitisation Transaction. Each Issuer shall fund the
subscription of units, by issuing commercial paper (the “Notes”).

(G)   The Centralising Unit shall be appointed by the Sellers to act as their
agent (mandataire) for the purposes of carrying out certain activities, in
accordance with the provisions of this general master purchase agreement,
including the execution of certain amendments hereto (the “General Master
Purchase Agreement” or the “Agreement”).   (H)   For the purposes of the General
Master Purchase Agreement and the relevant Receivables Purchase Agreement, the
Purchaser shall appoint the Sellers for the recovery of collections in
accordance with a Collection Mandate (the “Collection Mandate”).   (I)   Due to
the number of Sellers and the different Receivables Purchase Agreements under
which Ongoing Purchasable Receivables and Remaining Purchasable Receivables will
be purchased by the Purchaser, the parties have agreed to enter into this
General Master Purchase Agreement in order to set out a Master Definitions
Schedule, common terms, representations and warranties, general covenants and
all other provisions provided for by this General Master Purchase Agreement that
will apply in respect of the Receivables Purchase Agreements.   (J)   GOODYEAR
has decided to re-organize the German sub-group as follows (together, the
“German Re-organisation”):

  -   in a first re-organization step, each of Fulda Reifen GmbH & Co. KG,
M-Plus Multimarkenmanagement GmbH & Co. KG, Dunlop GmbH & Co. KG and Goodyear
GmbH & Co. KG are intended to enter into an “atypical” business management
agreement (unechter Betriebsführungsvertrag, each a “BMA”) with a German limited
liability company (each a “Nominee Company”). Under each of these BMAs, each of
such German Sellers (as principal) are intended to authorize the respective
Nominee Company (as business manager) to conduct its business in the Nominee
Company’s own name but for account (im eigenen Namen und für fremde Rechnung) of
such German Seller. The BMAs are currently scheduled to become effective on 1
September 2008. The period of time between the implementation of this first
re-organization step and the implementation of the second re-organization step
referred to below shall be referred to as (the “Intermediate Structure”);     -
  in a second re-organization step, RVM Reifen Vertriebsmanagement GmbH (“RVM”)
is intended to be merged into Goodyear Dunlop Tires Germany GmbH, with Goodyear
Dunlop Tires Germany GmbH being the surviving entity. As a consequence of this
merger, each of Fulda Reifen GmbH & Co. KG, M-Plus Multimarkenmanagement GmbH &
Co. KG, Dunlop GmbH & Co. KG and Goodyear GmbH & Co. KG shall cease to exist
without liquidation and all of their assets and liabilities (including their
respective rights and obligations under the BMAs with the Nominee Companies)
shall pass to Goodyear Dunlop Tires Germany GmbH by operation of law
(Anwachsung) with legal effect as of the registration of the merger with the
commercial registers, which is currently scheduled for 1 October 2008. The
period of time following the implementation of this second re-organization step
shall be referred to as the “Final Structure”. As a consequence of the
implementation of the Final Structure, Goodyear Dunlop Tires Germany GmbH and
Goodyear Dunlop Tires OE GmbH shall be the sole German Sellers, save further
application of Article 40 (Accession of New Sellers).



--------------------------------------------------------------------------------



 



8



NOW IT IS HEREBY AGREED AS FOLLOWS:
CHAPTER I
INTERPRETATION

1.   DEFINITIONS       Capitalised terms and expressions used in this Agreement
shall have the same meaning as ascribed to such terms and expressions in the
Master Definitions Schedule set out in SCHEDULE 1 hereto. The schedules hereto
shall form an integral part of this Agreement.   2.   INTERPRETATION       The
titles of the Chapters, the Schedules and the Articles (including their
paragraphs) used herein and the table of contents are for convenience of
reference only, and shall not be used to interpret this Agreement.       In this
Agreement, except if the context calls for another interpretation:

  (i)   references to “Chapters”, “Articles” and “Schedules” shall be construed
as references to the chapters, articles and schedules of this Agreement and
references to this Agreement include its recitals and schedules;     (ii)  
headings are for convenience of reference only and shall not affect the
interpretation of this Agreement;     (iii)   words in the plural shall cover
the singular and vice versa;     (iv)   references to the time of the day shall
refer to Paris time, unless otherwise stipulated;     (v)   words appearing in
this Agreement in a language other than English shall have the meaning ascribed
to them under the law of the corresponding jurisdiction and such meaning shall
prevail over their translation into English, if any;     (vi)   references to a
person shall include its permitted assignees, transferees and successors or any
person deriving title under or through it;     (vii)   references to a document
shall mean such document, as amended, replaced by novation or varied from time
to time;     (viii)   references to any Securitisation Document shall be
construed to mean such securitisation document, as amended and restated on the
date hereof and as may be amended and supplemented from time to time thereafter.



--------------------------------------------------------------------------------



 



9



CHAPTER II
PURPOSE — TERM — CONDITIONS PRECEDENT

3.   PURPOSE OF THIS AGREEMENT

3.1   Pursuant to the terms and conditions of this Agreement, the relevant
Receivables Purchase Agreements and, where applicable, the relevant Transfer
Deeds, the Sellers shall sell Ongoing Purchasable Receivables and Remaining
Purchasable Receivables to the Purchaser and the Purchaser shall purchase
Ongoing Purchasable Receivables and Remaining Purchasable Receivables from the
Sellers on each Funded Settlement Date during the Replenishment Period.

3.2   The parties agree that the Purchaser shall fund the acquisition of Ongoing
Purchasable Receivables, Remaining Purchasable Receivables, Refinanced Ongoing
Purchasable Receivables and Refinanced Remaining Purchasable Receivables as
follows:

  (i)   partly out of a Senior Deposit effected by the Depositor with the
Purchaser in accordance with the Master Senior Deposit Agreement, for an amount
which shall not exceed the Maximum Amount of the Program, as determined in
accordance with Article 7 (Amount of the Purchaser’s Funding);     (ii)   partly
by way of set-off against any amount due and payable by the Centralising Unit to
the Purchaser in connection with (a) a Subordinated Deposit to be effected by
the Centralising Unit with the Purchaser in accordance with the provisions of
the Master Subordinated Deposit Agreement and (b) a Complementary Deposit to be
effected by the Centralising Unit with the Purchaser in accordance with the
provisions of the Master Complementary Deposit Agreement, for an amount which
shall not exceed the Maximum Amount of the Complementary Deposit.

3.3   The parties hereby acknowledge that the Centralising Unit is acting for
the purposes of this Agreement, in its own name and behalf, but also in the name
and on behalf of the Sellers, pursuant to the terms of a mandate (mandat)
expressly granted by each of the Sellers to the Centralising Unit and which the
Centralising Unit hereby accepts. By virtue of this mandate, the Sellers appoint
the Centralising Unit to act in their name and on their behalf and to perform
the following obligations in accordance with the provisions of the Transaction
Documents: (i) receive all Payments due by the Purchaser to the Sellers in
respect of the Sold Receivables, (ii) make any payment due by the Sellers to the
Purchaser and the Agent pursuant to the Transaction Documents, such payments
covering inter alia the amount due in respect of Actual Collections or Adjusted
Collections, (iii) enter into the Current Account relationship set forth in
Article 6, (iv) negotiate with the Purchaser, in particular upon the occurrence
of any of the events set out in Articles 13, 14 and 15, such negotiation to be
conducted outside the UK (v) deliver to the Purchaser on each Funded Settlement
Date during the Replenishment Period, the Transfer Deeds received from the
Sellers or executed by the Centralising Unit and, on each Information Date, the
List of Purchasable Receivables, (vi) receive or give any notices, mails, or
documents provided pursuant to the Transaction Documents, (vii) exercise any
rights arising in respect of the Transaction Documents (with the exception of
the Master Subordinated Deposit Agreement and the Master Complementary Deposit
Agreement, in respect of which the Centralising Unit acts in its own name and on
its own behalf), (viii) deliver to the Purchaser the Assessment Reports
substantially in the form set out in SCHEDULE 3 and (ix) to carry out any powers
it has as agent of the Seller as set out in Articles 35 and 40, including the
negotiation and execution of any amendments provided for under Articles 35 and
40, provided that nothing in this Agreement shall give the Centralising Unit
authority to act on behalf of the Purchaser and in particular it will not
perform the obligations of the Sellers under Articles 24 and 25.



--------------------------------------------------------------------------------



 



10



    The Sellers and the Centralising Unit have entered into the Intercompany
Arrangements, which provide, among other things, for the allocation of all sums
due and/or received in connection with the Transaction Documents to which each
Seller and the Centralising Unit is a party. Such Intercompany Arrangements
shall provide inter alia that each Seller has an effective recourse against the
defaulting Seller, the other Sellers and GOODYEAR DUNLOP TIRES EUROPE BV for any
payment that any Seller or the Centralising Unit may be required to make under
the joint and several liability provisions provided for under Article 3.6. The
Sellers and the Centralising Unit hereby irrevocably and unconditionally
undertake to refrain from exercising any rights of recourse against the
Purchaser, the Agent, CALYON and/or NATIXIS in connection with such allocation.
  3.4   The parties agree that the Purchaser shall appoint the Sellers to act as
collection agents for the servicing of the Sold Receivables, in accordance with
the provisions of Article 21.   3.5   This Agreement shall apply automatically
to any Transfer Deed delivered by the Centralising Unit, acting in the name and
on behalf of a Seller to the Purchaser or any other similar document agreed
between a Seller and the Purchaser, pursuant to the relevant Receivables
Purchase Agreement.   3.6   Joint and several liability   3.6.1   The parties
agree that the obligations of each Seller under this Agreement shall be several
but not joint, and shall be construed as if each Seller had entered into a
separate agreement with the Purchaser.   3.6.2   By way of exception to the
foregoing, each Seller, Goodyear Dunlop Tires Germany GmbH and the Centralising
Unit shall be jointly and severally liable to the Purchaser for the payment by a
Seller, GOODYEAR DUNLOP TIRES EUROPE BV and/or the Centralising Unit of (i) any
sums due under the Transaction Documents and notably (without limitation) for
the transfer of Adjusted Collections on the due date to the Purchaser, in
accordance with the provisions of Article 23, and (ii) any claim for damages
against a Seller for breach of its representations and warranties or for failure
to perform its obligations under this Agreement and the other Transaction
Documents to which it is a party.       Each Seller hereby acknowledges and
accepts that the benefit of any joint and several liability between Sellers
party to the Securitisation Documents shall be extended to any New Seller,
without any need for additional written consent under this Agreement (other than
by the Centralising Unit as contemplated by Articles 35 and 40).   3.6.3  
Notwithstanding any other provision of this Agreement, the parties hereto agree
that any claim enforceable under Article 3.6.2 above against any of the German
Parties shall on any date on which payment is requested pursuant to
Article 3.6.2 be limited to the amounts calculated as follows (the “Free Equity
Amount”):

   (a)   in the case of a German Party that is organised as a GmbH (a “GmbH
Party”), the amount of its Net Assets less its Registered Share Capital as of
such date;      (b)   in the case of a German Party that is organised as a GmbH
& Co.KG (a “GmbH & Co. KG Party”), the amount of its respective Net Assets as of
such date, provided that such amount shall be reduced to the extent payment
thereof would result in the Net Assets of its general partner (in each case the
“General Partner”) falling short of the Registered Share Capital of such General
Partner as of such date.

    For the purpose of this Article 3.6, “Net Assets” means, in respect of any
entity as of any date, the result of (a) the sum of the amounts shown under the
balance sheet positions



--------------------------------------------------------------------------------



 



11

    pursuant to § 266 (2) (A), (B) and (C) of the German Commercial Code
(Handelsgesetzbuch), with the exception of any loan repayment claims against any
of such entity’s affiliates (other than such entity’s subsidiaries) (or other,
economically equivalent claims, including recourse claims against a defaulting
Seller under the Intercompany Arrangements), less (b) the sum of the amounts of
liabilities shown under the balance sheet positions pursuant to § 266 (3) (B),
(C) and (D) of the German Commercial Code, in each case as determined as of such
date; and “Registered Share Capital” means, in respect of any entity as of any
date, the amount shown under the balance sheet position pursuant to § 266 (3)
(A) I of the German Commercial Code as determined as of such date.       The
calculation of the Free Equity Amount shall be made as of the date of any
payment request pursuant to Article 3.6.2 above.   3.6.4   If, upon a payment
request to any German Party under Article 3.6.2 above, such German Party is of
the reasonable opinion that the amount requested exceeds the Free Equity Amount
at the time of such request, such German Party shall provide evidence to the
Purchaser that the payment in full of the amount requested would result:

   (a)   in the case of a GmbH Party, in the amount of its Net Assets falling
below the amount of its Registered Share Capital;      (b)   in the case of a
GmbH & Co. KG Party, in the amount of the Net Assets of its General Partner
falling below such General Partner’s Registered Share Capital,

    including, without limitation, plausible calculations made by such German
Party and all supporting documents reasonably requested by the Purchaser, and a
written statement from the statutory auditors of such German Party (in case of
Article 3.6.3(a)) and or of the relevant General Partner (in the case of
Article 3.6.3(b)) to the Purchaser to the effect that the amount of the payment
requested exceeds the Free Equity Amount of such German Party (in case of
Article 3.6.3(a)) and/or of the General Partner (in the case of Article
3.6.3(b)).   3.6.5   For the purposes of calculating the Free Equity Amount,
loans and other contractual liabilities incurred in negligent or wilful
violation of the provisions of this Agreement shall be disregarded.       In the
event that a payment is requested under Article 3.6.2 above, the relevant German
Party and/or its General Partner (in the case of Article 3.6.3(b)) shall
realise, to the extent (i) the Free Equity Amount falls short of the amount so
requested, (ii) required to enable the relevant German Party to make the
requested payment, and (iii) legally permitted, assets that are shown in the
balance sheet with a book value (Buchwert) that is significantly lower than the
market value of the assets at the time of such request if such assets are not
necessary for the business of such German Party and/or its General Partner (in
the case of Article 3.6.3(b)) (betriebsnotwendig).



--------------------------------------------------------------------------------



 



12



3.6.6   None of the above restrictions on enforcement shall apply if and to the
extent such enforcement relates to any obligations of the German Parties other
than under Article 3.6.2.

3.6.7   The parties expressly agree that the Sellers and the Centralising Unit
shall not have any responsibility for any non payment by any Debtor of any sums
due in respect of the Sold Receivables, except to the extent that the Purchaser
may exercise recourse for such non payment against the Subordinated Deposit and,
as the case may be, the Complementary Deposit, as provided herein and, for the
avoidance of any doubt, to the extent of any Deemed Collections in accordance
with the provisions of Article 28.

4.   TERM OF THIS AGREEMENT

4.1   This Agreement shall commence on the Closing Date and end on the Program
Expiry Date. For the purposes of this Agreement and the Receivables Purchase
Agreements, the parties agree that there shall be two periods:

   (i)   the Replenishment Period, which commences on the Closing Date and ends
on the Commitment Expiry Date (excluded); and      (ii)   the Amortisation
Period, which commences on the Commitment Expiry Date and ends on the Program
Expiry Date.

4.2   The parties expressly agree that, in the event that there are any Sold
Receivables outstanding on the Program Expiry Date:

  (a)   until such time as (i) any sums due under the Master Senior Deposit
Agreement have been paid, or (ii) the Centralising Unit, acting in the name and
on behalf of the Sellers, has repurchased all such Sold Receivables from the
Purchaser:

  (i)   the Centralising Unit shall make a payment to the Purchaser for an
amount equal to any collections actually received by the Sellers arising in
relation to those Sold Receivables which are outstanding; and     (ii)   the
Conformity Warranties set out in Article 19 (Conformity Warranties for Ongoing
Purchasable Receivable and Remaining Purchasable Receivables) and the relevant
Seller’s covenants in relation to the Sold Receivables as set out in Articles 12
(General Covenants), 16 (Order of Priority during the Amortisation Period), 21
(Collection of Sold Receivables), 23 (Application of Payments and Payments of
collections), 24 (Renegotiation), and 25 (Representation Mandate) shall remain
in force ;

  (b)   thereafter, up to an amount equal to any portion of the Complementary
Deposit and/or the Subordinated Deposit that was not reimbursed on the Program
Expiry Date plus any Deferred Purchase Price that remained outstanding on such
date, any Adjusted Collections shall be refunded to the Centralising Unit.

    In any event, the parties expressly agree that, even after the Program
Expiry Date, the provisions set out in Articles 14 (Taxes), 15 (Changes in
Circumstances), 29 (Fees and expenses), 31 (Confidentiality), 33 (Exercise of
Rights – Recourse- Non Petition), 36 (Indemnities), 41 (Governing law –
Jurisdiction) shall remain in force.   4.3   The Centralising Unit, acting in
the name and on behalf of the Sellers, may, upon written notice given to the
Purchaser at least nine (9) Business Days before a Funded Settlement Date during
the Amortisation Period or at any time after the Program Expiry Date, offer to
repurchase all outstanding Sold Receivables from the Purchaser, at a price equal
to the



--------------------------------------------------------------------------------



 



13

    nominal value of such Sold Receivables or such other price as the parties
may agree. Such purchase price shall be applied towards the payments and in the
order specified in Article 16 and, to the extent applicable, shall be set off
against any amounts due to the Centralising Unit in accordance with said
Article 16.

5.   CONDITIONS PRECEDENT TO THE COMMENCEMENT OF THIS AGREEMENT       This
Agreement shall not take effect unless and until the Purchaser has received, on
the Closing Date, all the documents referred to in SCHEDULE 2, and has
determined that the same are satisfactory as to form and substance.

CHAPTER III
CURRENT ACCOUNT — DEPOSITS

6.   CURRENT ACCOUNT   6.1   Current Account agreement   6.1.1   The Purchaser
and the Centralising Unit hereby agree to enter into a current account
relationship (relation de compte courant) (the “Current Account”).   6.1.2  
Subject to the daily set-off or netting mechanism for the payment of the Initial
Purchase Price of Originated Ongoing Purchasable Receivables provided for under
the Receivables Purchase Agreements, any sum due either by (i) the Purchaser to
the Centralising Unit, acting in its own name or in the name of the Sellers
pursuant to the Transaction Documents and/or by (ii) the Sellers or the
Centralising Unit, acting in its own name or in the name of the Sellers, to the
Purchaser pursuant to the Transaction Documents shall be recorded respectively
as credit or debit on the Current Account. Any mutual debit or credit that does
not arise from the Transaction Documents shall be excluded from the Current
Account.   6.2   Automatic Set-off       The parties hereby agree that any debit
and credit recorded on the Current Account shall be automatically set-off
(compensés).   6.3   Balance   6.3.1   On each Calculation Date, the Agent shall
calculate the balance of the Current Account, in accordance with the provisions
of Article 12.3.1, on the basis of information it has received pursuant to such
Article 12.3.1, and shall forthwith provide the Centralising Unit and the
Purchaser with such calculation.



--------------------------------------------------------------------------------



 



14

6.3.2   In the case of a debit balance of the Current Account on a Calculation
Date, as stated in the Current Account statement communicated in accordance with
the provisions of Article 6.3.1., the Centralising Unit shall pay to the
Purchaser’s Account in immediately available funds an amount equal to such debit
balance, on the Funded Settlement Date or on the Intermediary Settlement Date in
relation to which the Current Account statement is drawn up, in accordance with
the provisions of Article 17.5.   6.3.3   In the case of a credit balance of the
Current Account on a Calculation Date, as stated in the Current Account
statement communicated in accordance with the provisions of Article 6.3.1., the
Purchaser shall pay to the Centralising Unit’s Account in immediately available
funds an amount equal to such credit balance on the Funded Settlement Date or on
the Intermediary Settlement Date in relation to which the Current Account
statement has been drawn up, in accordance with the provisions of Article 17.5.
  6.3.4   Once the payment referred to in Article 6.3.2 or in Article 6.3.3 has
been made, the Current Account shall be balanced at zero (0).   6.4   Entry on
Current Account   6.4.1   On the Initial Settlement Date, the Purchaser shall
record:

  (i)   on the debit of the Current Account, an amount equal to the Subordinated
Deposit calculated as of the Initial Settlement Date in accordance with
Article 8 (Subordinated Deposit);

  (ii)   on the debit of the Current Account, an amount equal to the
Complementary Deposit calculated as of the Initial Settlement Date in accordance
with Article 9 (Complementary Deposit);     (iii)   on the debit of the Current
Account, the amount of the Adjusted Collections calculated in respect of such
Initial Settlement Date; and     (iv)   on the credit of the Current Account an
amount equal to the Initial Purchase Price of the Sold Receivables sold on the
Initial Settlement Date within the limits provided for by Article 12.3.1 (i).

6.4.2   On each Intermediary Settlement Date during the Replenishment Period,
the Purchaser shall enter:

  (i)   on the debit of the Current Account,

  (a)   an amount equal to any Increase in the Subordinated Deposit on such
date,     (b)   an amount equal to any Increase in the Complementary Deposit on
such date,     (c)   the amount of the Adjusted Collections calculated in
respect of such date, less the amount of Collections for Set-off which has been
set-off during the last Intermediary Settlement Date Reference Period in
accordance with the Receivables Purchase Agreements,     (d)   the amount of any
payment due with respect to the repurchase of Doubtful Receivables on such date,
and     (e)   any other sums due by the Centralising Unit acting on its own
behalf or on behalf of the Sellers, to the Purchaser pursuant to the Transaction
Documents, and not paid otherwise.



--------------------------------------------------------------------------------



 



15



  (ii)   on the credit of the Current Account,

  (a)   an amount equal to the part of the Initial Purchase Price of the Sold
Receivables due and payable on such date in accordance with the Receivables
Purchase Agreements and within the limits set out in Article 12.3.1 (i),     (b)
  an amount equal to any Reduction of the Subordinated Deposit on such date,    
(c)   an amount equal to any Reduction of the Complementary Deposit on such
date, and     (d)   any other sums due by the Purchaser to the Centralising Unit
acting on its own behalf or on behalf of the Sellers pursuant to the Transaction
Documents, and not paid otherwise.

6.4.3   On each Funded Settlement Date during the Replenishment Period, the
Purchaser shall enter:

  (i)   on the debit of the Current Account,

  (a)   an amount equal to any Increase in the Subordinated Deposit on such
date,     (b)   an amount equal to any Increase in the Complementary Deposit on
such date,     (c)   the amount of the Adjusted Collections calculated in
respect of such date, less the amount of Collections for Set-off which has been
set-off during the last Funded Settlement Date Reference Period in accordance
with the Receivables Purchase Agreements,     (d)   the amount of any payment
due with respect to the repurchase of Doubtful Receivables on such date, and    
(e)   any other sums due by the Centralising Unit acting on its own behalf or on
behalf of the Sellers, to the Purchaser pursuant to the Transaction Documents,
and not paid otherwise.

  (ii)   on the credit of the Current Account,

  (a)   an amount equal to the part of the Initial Purchase Price of the Sold
Receivables due and payable on such date in accordance with the Receivables
Purchase Agreements and within the limits set out in Article 12.3.1 (i),     (b)
  an amount equal to any Deferred Purchase Price payable on such date,     (c)  
an amount equal to any Reduction of the Subordinated Deposit on such date;    
(d)   an amount equal to any Reduction of the Complementary Deposit on such
date,     (e)   any sum due and payable on such date as Complementary Deposit
Fee and Subordinated Deposit Fee, and     (f)   any other sums due by the
Purchaser to the Centralising Unit acting on its own behalf or on behalf of the
Sellers pursuant to the Transaction Documents, and not paid otherwise.

    The parties hereby agree that all entries on the Current Account are
calculated, for any Settlement Date during the Replenishment Period, on the
Calculation Date preceding such



--------------------------------------------------------------------------------



 



16

    Settlement Date, and that, once entered in the Current Account, such entries
shall constitute payments for the purposes of the Transaction Documents.   6.5  
Termination of the Current Account       The current account relationship shall
terminate, and the Current Account shall be closed, on the Commitment Expiry
Date.   7.   AMOUNT OF THE PURCHASER’S FUNDING   7.1   Maximum Amount of the
Purchaser’s Funding   7.1.1   The Purchaser shall fund Payments:

   (a)   first, out of the applicable Refinanced Received Net Amount, if any;  
   (b)   second, out of a Senior Deposit (the “Purchaser’s Funding”), up to the
then applicable Maximum Amount of the Purchaser’s Funding.

    The Senior Deposit shall create an indebtedness of the Purchaser to the
Depositor in relation to the repayment of such Senior Deposit.   7.1.2   The
Maximum Amount of the Purchaser’s Funding shall be communicated by the
Centralising Unit, acting in the name and on behalf the Sellers, to the
Purchaser and to the Agent, on an annual basis, within the limit of the Maximum
Amount of the Program. For such purpose, at the latest on 30 September of each
year as from 30 September 2008 (included), the Centralising Unit, acting in the
name and on behalf the Sellers, shall send to the Purchaser and the Agent a
notice (in the form of SCHEDULE 19) indicating the new amount of the Maximum
Amount of the Purchaser’s Funding for each Funded Settlement Date during the
period between the Funded Settlement Date of November (included) following such
30 September and the Funded Settlement Date of November the following year
(excluded) (the “Annual Notice for Maximum Amount of the Purchaser’s Funding”).
      By way of exception at the latest on the Amendment Date, the Centralising
Unit, acting in the name and on behalf the Sellers, shall send to the Purchaser
and the Agent a notice indicating the new amount of the Maximum Amount of the
Purchaser’s Funding for each Funded Settlement Date between the Funded
Settlement Date of July 2008 (included) and the Funded Settlement Date of
November 2008 (excluded) (the “First Notice for Maximum Amount of the
Purchaser’s Funding”)       As a consequence, on any Funded Settlement Date
during the Replenishment Period, the Maximum Amount of the Purchaser’s Funding
shall be equal to the lower of the following amounts:

  -   the Maximum Amount of the Program; and     -   the amount indicated in the
corresponding Annual Notice for Maximum Amount of the Purchaser’s Funding (or in
the First Notice for Maximum Amount of the Purchaser’s Funding),

    it being provided that, if any amount of Maximum Amount of the Purchaser’s
Funding indicated in an Annual Notice for Maximum Amount of the Purchaser’s
Funding or in the First Notice for Maximum Amount of the Purchaser’s Funding is
below the Minimum Amount of the Program, the Commitment Expiry Date shall be
deemed to have occurred on the Funded Settlement Date for which such amount is
stipulated.



--------------------------------------------------------------------------------



 



17

7.1.3   In the event that any Liquidity Agreement is not renewed as a result of
a Liquidity Commitment Non Renewal, the Maximum Amount of the Program shall be
partially and automatically reduced by an amount equal to the commitment of the
relevant Liquidity Bank.       Such reduction of the Maximum Amount of the
Program shall take effect on the Funded Settlement Date following the date upon
which an event described above has occurred and shall be definitive and
irrevocable.   7.2   Amount of the Purchaser’s Funding on the Initial Settlement
Date       On the Initial Settlement Date, the amount of the Purchaser’s Funding
shall be equal to

   (i)   the lower of the following amounts:

  (a)   the Outstanding Amount of Eligible Receivables to be purchased by the
Purchaser on such date, multiplied by the excess of:

  -   one (1) less;     -   the sum of the Overcollateralisation Rate and the
Discount Reserve Rate; and

  (b)   the Requested Amount of the Purchaser’s Funding;

  (ii)   less the amount of the Excess Foreseen Collections for such Initial
Settlement Date, rounded down to the nearest whole multiple of € 1,800.

7.3   Change in the Purchaser’s Funding       On each Funded Settlement Date
during the Replenishment Period other than the Initial Settlement Date, the
Purchaser’s Funding shall be adjusted as follows:

  (a)   if:

  (i)   the lower of the following amounts:

  (x)   the sum of (α) the Outstanding Amount of Eligible Receivables on such
date and (β) the Outstanding Amount of Refinanced Eligible Receivables on such
date, multiplied by the excess of:

  -   one (1) less;     -   the sum of the Overcollateralisation Rate and the
Discount Reserve Rate; and

  (y)   the Requested Amount of the Purchaser’s Funding;

      less, except if any Early Amortisation Event defined in the Article 13.3.
has occurred before the Assessment Date preceding such Funded Settlement Date,
the amount of the Excess Foreseen Collections for such Funded Settlement Date,  
      rounded down to the nearest whole multiple of € 1,800;         exceeds



--------------------------------------------------------------------------------



 



18

  (ii)   the amount of the Purchaser’s Funding outstanding on the preceding
Funded Settlement Date;

      then the Purchaser’s Funding shall be increased by an amount equal to such
excess (the “Increase in the Purchaser’s Funding”); and     (b)   if:

  (i)   the lower of the following amounts:

  (x)   the sum of (α) the Outstanding Amount of Eligible Receivables on such
date and (β) the Outstanding Amount of Refinanced Eligible Receivables on such
date, multiplied by the excess of:

  -   one (1) less;     -   the sum of the Overcollateralisation Rate and the
Discount Reserve Rate; and

  (y)   the Requested Amount of the Purchaser’s Funding;

      less, except if any Early Amortisation Event defined in the Article 13.3.
has occurred before the Assessment Date preceding such Funded Settlement Date,
the amount of the Excess Foreseen Collections for such Funded Settlement Date,  
      rounded down to the nearest whole multiple of € 1,800;         is lower
than     (ii)   the amount of the Purchaser’s Funding outstanding on the
preceding Funded Settlement Date;

  then the Purchaser’s Funding shall be reduced by the amount of such difference
(the “Reduction in the Purchaser’s Funding”).

7.4   Amount of the Purchaser’s Funding in the event of a Potential Early
Amortisation Event       In the event that a Potential Early Amortisation Event
occurs, and as long as such Potential Early Amortisation Event is continuing,
the amount of the Purchaser’s Funding shall be limited to the amount of the
Purchaser’s Funding on the Funded Settlement Date before such Potential Early
Amortisation Event has occurred.   8.   SUBORDINATED DEPOSIT       Pursuant to
the terms of a Master Subordinated Deposit Agreement entered into between the
Centralising Unit and the Purchaser on the Amendment Date, the Centralising Unit
shall make a Subordinated Deposit with the Purchaser. The main provisions of the
Master Subordinated Deposit Agreement are as follows:   8.1   Subordinated
Deposit       On the first Settlement Date following the Amendment Date, the
Subordinated Depositor shall make a Subordinated Deposit in Euro with the
Purchaser and on each following Settlement Date during the Replenishment Period,
the amount of the Subordinated Deposit



--------------------------------------------------------------------------------



 



19

    shall be increased or decreased in accordance with the calculations made by
the Agent on each Calculation Date in accordance with the provisions of
schedules 1 and 2 of the Master Subordinated Deposit Agreement.       On each
Calculation Date, during the Replenishment Period, the Agent shall calculate the
difference between (i) the amount of the Subordinated Deposit to be made on the
following Settlement Date, and (ii) the amount of the Subordinated Deposit made
on the preceding Settlement Date.   8.2   Pledge of the Subordinated Deposit    
  The Subordinated Deposit shall be pledged as cash collateral (affecté à titre
de gage-espèces) by the Centralising Unit in favour of the Purchaser, to secure
the payment of (i) any sum due by the Debtors to the Purchaser in respect of the
Sold Receivables and the Refinanced Sold Receivables and (ii) any sum due to the
Purchaser by any Seller, the Centralising Unit or the Refinanced Seller pursuant
to the Transaction Documents.   8.3   Repayment of the Subordinated Deposit    
  The repayment of the Subordinated Deposit shall be carried out in accordance
with the terms and conditions set forth in the Master Subordinated Deposit
Agreement and Article 16 (Order of Priority during the Amortisation Period).  
9.   COMPLEMENTARY DEPOSIT       Pursuant to the terms of a Master Complementary
Deposit Agreement entered into between the Centralising Unit and the Purchaser
on the Amendment Date, the Centralising Unit shall make a Complementary Deposit
with the Purchaser. The main provisions of the Master Complementary Deposit
Agreement are as follows:   9.1   Complementary Deposit       The Centralising
Unit shall make a Complementary Deposit with the Purchaser in accordance with
the terms and conditions of the Master Complementary Deposit Agreement.       On
each Calculation Date during the Replenishment Period, the amount of the
Complementary Deposit shall be calculated by the Agent in accordance with the
provisions of schedule 1 of the Master Complementary Deposit Agreement.   9.2  
Pledge of the Complementary Deposit       The Complementary Deposit shall be
pledged as cash collateral (affecté à titre de gage-espèces) by the Centralising
Unit in favour of the Purchaser, to secure the payment of (i) any sum due by the
Debtors to the Purchaser in respect of the Sold Receivables and the Refinanced
Sold Receivables and (ii) any sum due to the Purchaser by any Seller, the
Centralising Unit or the Refinanced Seller pursuant to the Transaction
Documents, provided that no party shall be entitled to receive, as a result of
such pledge, any amounts in addition to those that it is entitled to receive
pursuant to Article 16.   9.3   Repayment of the Complementary Deposit       The
repayment of the Complementary Deposit shall be carried out in accordance with
the terms and conditions set forth in the Master Complementary Deposit Agreement
and Article 16 (Order of Priority during the Amortisation Period) hereunder.



--------------------------------------------------------------------------------



 



20



CHAPTER IV
FEES

10.   FEES   10.1   On each Funded Settlement Date (except the Initial
Settlement Date), the Centralising Unit shall pay to the Agent, the Management
Fee which is due to compensate the Agent for its services under this Agreement.
  10.2   Such Management Fee shall be equal to €21,782.42 per month (V.A.T.
excluded), increased by the applicable V.A.T ; provided that if the
Securitisation Transaction is terminated by the Centralising Unit during the
first two years of the Securitisation Transaction (other than a termination
after there has been an Early Amortisation Event or a drawing under a Liquidity
Agreement or a Liquidity Bank Letter), then the minimum amount of the Management
Fee for the year in which the Securitisation Transaction is terminated shall be
equal to €261,389 (V.A.T. excluded), increased by the applicable V.A.T (Such
amount of Management Fee due being the sum of €248,889 (VAT excluded) as general
management fee, €9,000 (VAT excluded) as a fee for notarisation procedure in
Spain and €3500 (VAT excluded) as a fee for the calculations under the
separation of flows procedure under the Collection Account Agreements). As from
the beginning of the third year until the fifth year of the Securitisation
Transaction, in the event that the Centralising Unit decides to terminate the
Securitisation Transaction and repurchases the Sold Receivables upon such
termination (other than a termination after there has been an Early Amortisation
Event or a drawing under a Liquidity Agreement or an Liquidity Bank Letter) and
does not inform the Agent at the latest three months beforehand, the
Centralising Unit undertakes to pay an amount upon such termination equal to the
lesser of (i) the Management Fee for three months (€65,347) (VAT excluded),
increased by the applicable V.A.T, from the date on which the notice of
termination is delivered minus any Management Fee otherwise paid after notice of
termination is delivered and (ii) the Management Fee for the period from such
termination until the expiration date of the Liquidity Agreements.   10.3   The
Agent shall notify the amount of the Management Fee to the Centralising Unit, at
the latest before 5.00 pm on the Calculation Date immediately preceding any
Funded Settlement Date.   10.4   On each Funded Settlement Date, the
Centralising Unit shall pay the Management Fee by crediting the Agent’s Account
before 12.00 (noon), for an amount equal to the Management Fee, as determined in
accordance with 10.2 The parties acknowledge that the payment of such Management
Fee by the Centralising Unit to the Agent shall be expressly excluded from the
Current Account mechanism.   10.5   In the event that the Centralising Unit
fails to pay such Management Fee on a Funded Settlement Date, the Purchaser
shall proceed forthwith with the payment of such Management Fee, on the
Centralising Unit’s behalf to the extent of the Adjusted Collections received.
As such, the Purchaser shall be, upon delivery of a subrogation notice by the
Agent, subrogated in the rights of the Agent against the Centralising Unit to
the extent of the sums paid to the Agent in respect of the Management Fee.  
10.6   For the purposes of carrying out the biannual audits referred to in
Article 12.1.1(vi), the Agent shall be entitled to receive a fee equal to €5,000
(VAT excluded) per audit plus the amount of expenses relating to the German,
French, Spanish and UK audits (which shall be based on a on site audit for a
duration of two days). Such fee and expenses shall be paid by



--------------------------------------------------------------------------------



 



21

    the Centralising Unit acting in the name and on behalf of the Sellers on the
Funded Settlement Date immediately following the relevant biannual audits.

CHAPTER V
REPRESENTATIONS AND WARRANTIES — GENERAL COVENANTS

11.   REPRESENTATIONS AND WARRANTIES

11.1   Each Seller, Goodyear Dunlop Tires Germany GmbH and the Centralising Unit
represents and warrants to the Purchaser at the date hereof as follows:

(i)

  -   in the case of the French Seller, it is a limited company (société
anonyme) duly incorporated and validly existing under French law, or     -   in
the case of the German Parties, it is either a limited partnership (Gesellschaft
mit beschränkter Haftung & Co Kommanditgesellschaft) or a limited liability
company (Gesellschaft mit beschränkter Haftung), duly established and validly
existing under German law, or     -   in the case of the Spanish Seller, it is a
corporation (sociedad anónima) duly incorporated and validly existing under
Spanish law,     -   in the case of the UK Seller, it is a limited liability
company duly incorporated and validly existing under the laws of England and
Wales,     -   in the case of the Centralising Unit, it is a limited liability
company duly incorporated and validly existing under the laws of England and
Wales;

(ii)   it has the capacity (a) to carry on its business, as currently conducted,
and to own all of the assets appearing on its balance sheet, except where
failure of such capacity would not be reasonably likely to result in a Material
Adverse Effect, and (b) to enter into and perform its obligations under the
Transaction Documents to which it is a party;

(iii)   it does not require any power or authorisation to execute the
Transaction Documents to which it is a party or to perform its obligations under
the Transaction Documents, that it has not already obtained, unless, in the case
of any Governmental Authorisation, the failure to obtain such authorisation
would not be reasonably likely to result in a Material Adverse Effect;

(iv)

  -   except to the extent that no Material Adverse Effect would be reasonably
likely to result, the execution of the Transaction Documents to which it is a
party and the performance of its obligations under the Transaction Documents
will not contravene (a) any of the provisions of its articles of association or
of any other of its constitutional or organisational documents, (b) any laws or
regulations applicable to it, or (c) any contractual obligations, negative
pledges, agreements or undertakings to which it is a party or by which it is
bound;     -   the execution of the Transaction Documents to which it is a party
and the performance of its obligations under the Transaction Documents will not
contravene (x) if such concept is applicable in the relevant jurisdiction, the
corporate interest (intérêt social) of the Centralising Unit or the



--------------------------------------------------------------------------------



 



22

      relevant Seller and (y) in the case of each of the German Parties, § 30
and seq. of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung);

(v)   the Transaction Documents to which it is a party constitute its legal,
valid and binding obligations and are enforceable against it in accordance with
their terms, subject to applicable bankruptcy, insolvency, moratorium and other
laws affecting creditors’ right generally;   (vi)   all of the documents that it
has provided to the Purchaser pursuant to the Transaction Documents are accurate
and correct in all material respects as of their respective dates and as of the
date of their delivery, and the audited, certified annual accounts were prepared
in accordance with the relevant Accounting Principles and give, in all material
respects, a true, accurate and fair view (comptes réguliers, sincères et qui
donnent une image fidèle) of its results for the relevant fiscal year;   (vii)  
it carries on its business in compliance with all of the relevant laws and
regulations applicable to it, except where failure to do so would not be
reasonably likely to have a Material Adverse Effect;   (viii)   there are no
actions, suits or proceedings pending or, to its knowledge, threatened to be
raised or brought against it, which are reasonably likely to result in a
Material Adverse Effect, or any material litigation that challenges or seeks to
prevent the Securitisation Transaction;   (ix)   except as specifically
disclosed in writing to the Purchaser before the Closing Date, no event has
occurred since the closing date of its last fiscal year that is reasonably
likely to adversely and materially affect, impede or prohibit the execution or
the performance of its obligations under the Transaction Documents to which it
is a party or that is otherwise reasonably likely to have a Material Adverse
Affect;   (x)   no Early Amortisation Event of the type described in
Article 13.3 has occurred and is continuing;   (xi)   GOODYEAR DUNLOP TIRES
EUROPE BV holds directly or indirectly 100% in the Centralising Unit’s share
capital and voting rights and more than 50% in each Seller’s share capital and
voting rights and as such exercises effective control over the Centralising Unit
and the Sellers within the meaning of Article L.511-7.3 of the French Monetary
and Financial Code (Code monétaire et financier);   (xii)   it has received on
the Amendment Date, a certified true copy of the Transaction Documents and has
full knowledge of the same;   (xiii)   it has carried out its own legal, tax and
accounting analysis as to the consequences of the execution and performance of
its obligations under the Transaction Documents, and agrees that the Purchaser,
the Joint Lead Arrangers, the Issuers and the Liquidity Banks shall have no
liability to any of the Sellers or the Centralising Unit in that respect;  
(xiv)   it has entered into intercompany arrangements with the Centralising Unit
and the other Sellers, pursuant to which it has undertaken (a) to reimburse the
Centralising Unit for certain fees, including any amount paid on its behalf and
any losses arising under the Transaction Documents, (b) to pay the Centralising
Unit a direct and sufficient consideration for the making of the Subordinated
Deposit and the Complementary Deposit and compensate the Centralising Unit as is
appropriate in respect of all losses incurred by the latter arising from the
making of the Subordinated Deposit and the Complementary Deposit, and (c) to
ensure that fees and expenses or any other sums due by the Sellers under the
Transaction Documents are allocated among the Sellers in accordance with their
respective corporate interest, if such concept is applicable in the relevant
jurisdiction (the “Intercompany Arrangements”);



--------------------------------------------------------------------------------



 



23



(xv)   it has entered into intercompany arrangements which shall, inter alia,
(a) if complied with, ensure due compliance of each of the German Parties,
GOODYEAR DUNLOP TIRES EUROPE BV, GOODYEAR and/or any other shareholder or
affiliate of the German Parties with the relevant applicable corporate capital
maintenance provisions, including, without limitation, § 30 of the German
Limited Liability Companies Act (Gesetz betreffend die Gesellschaften mit
beschränkter Haftung), and (b) ensure that none of the German Sellers supports,
directly or indirectly, the uncollectability of any Sold Receivables purchased
by the Purchaser from any other German Seller without any required consideration
therefor;   (xvi)   no Lien exists (other than any Liens contemplated by the
Transaction Documents) (with respect to receivables originated or to be
originated by the UK Seller only, as from the Amendment Date) (a) in relation to
any Sold Receivables (and related rights) assigned by it prior to their
respective assignment to the Purchaser or in respect of the Collection Accounts,
with the exception of those Liens which arise by operation of applicable laws
and regulations, or (b) over the Subordinated Deposit and/or the Complementary
Deposit;   (xvii)   its obligations under the Transaction Documents rank and
will rank at least pari passu with all other present and future unsecured and
unsubordinated obligations (with the exception of those preferred by law
generally);   (xviii)   it is not entitled to claim immunity from suit,
execution, attachment or other legal process in any proceeding taken in the
jurisdiction of its incorporation in relation to any Transaction Documents;  
(xix)   it is not subject to Insolvency Proceedings and is not insolvent within
the meaning of applicable laws;   (xx)   in the case of each German Seller,
(a) such German Seller has, to the extent permissible, opted for payment on a
monthly basis of self-assessed or assessed VAT, (b) such German Seller having
applied for a permanent extension for the filing of monthly returns
(Dauerfristverlängerung) has posted a special advance estimated tax payment to
the relevant tax office and (c) any such self-assessed or assessed VAT owed by
such German Seller in accordance with applicable German VAT laws and
regulations, has been paid to the relevant German tax administration when due;  
(xxi)   in the case of each German Seller, there is no dispute, action, suit or
proceeding pending or, to its knowledge, threatened to be raised or brought
against it, except for disputes, actions, suits or proceedings that such German
Seller disputes in good faith, by any German tax administration in relation to
any VAT tax payment or the calculation of such VAT; and   (xxii)   in the case
of GOODYEAR DUNLOP TIRES OE GmbH: (a) all commercial contracts in relation to
the Sold Receivables, whether they are master agreements, general conditions of
sale or other documents have been either executed between GOODYEAR DUNLOP TIRES
OE GmbH and the relevant Debtors, or executed between another Seller and the
relevant Debtors and transferred to GOODYEAR DUNLOP TIRES OE GmbH, and the
relevant Debtors are situated in Belgium, England, France, Germany, Italy or
Spain, (b) each commercial contract is concluded with either a single Debtor or
Debtors that are Affiliates of each other, and (c) each commercial contract is
governed by an Eligible Law, and (d) the jurisdiction clause, if any, of each
commercial contract attributes jurisdiction to the competent courts of the
jurisdiction whose laws are one of the Eligible Laws.   11.2   The above
representations and warranties shall be deemed to be repeated by each Seller and
the Centralising Unit, as applicable, on each Settlement Date during the
Replenishment Period. Such representations and warranties shall remain in force
until the Program Expiry Date.



--------------------------------------------------------------------------------



 



24



12.   GENERAL COVENANTS       The following general covenants shall remain in
force from the date hereof until the Program Expiry Date.

12.1   Sellers

12.1.1   Affirmative covenants:       Each Seller undertakes:

  (i)   to provide the Purchaser without undue delay, on a non consolidated
basis, with:

  (a)   its annual accounts (balance sheet, profit and loss accounts and
annexes), as published and certified by its statutory auditors, the report of
the board of directors and statutory auditors relating thereto and an extract of
the minutes of the shareholders’ annual general meeting approving the said
accounts, no later than forty-five (45) calendar days following the holding of
its shareholders’ annual general meeting;     (b)   all published interim
financial information ;     (c)   all other information, reports or statements
as the Purchaser may at any time reasonably request in so far as is permitted by
applicable laws and regulations, and depending on the type of information
requested, in accordance with the different procedures applicable to the
communication of information under this Agreement;

  (ii)   to request promptly any authorisation as may become necessary for the
performance of its obligations under this Agreement;     (iii)   to do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except to the extent that
failures to keep in effect such rights, licenses, permits, privileges and
franchises would not be reasonably likely to result in a Material Adverse
Effect;     (iv)   upon knowledge by the relevant Seller that (a) an Early
Amortisation Event defined in Article 13.3 has occurred, to notify or cause to
be notified forthwith the Purchaser and provide a copy of the same to the Joint
Lead Arrangers and (b) a Potential Early Amortisation Event has occurred, to
notify or cause the Purchaser to be notified forthwith and provide a copy of the
same to the Joint Lead Arrangers and, where applicable, of actions which the
Seller has taken and/or proposes to take with respect thereto in order to
prevent such Potential Early Amortisation Event from becoming an Early
Amortisation Event;     (v)   to carry on its business in all material aspects
in accordance with all applicable laws and regulations, except where failure to
do so would not be reasonably likely to have a Material Adverse Effect;     (vi)
  upon the Purchaser’s request, which shall be subject to a reasonable prior
notice, to arrange forthwith for bi-annual audits to be carried out by the
Purchaser or by any other entity appointed by the Purchaser for such purposes,
of its receivables and collection procedures. The audits shall be conducted at
the expense of and paid by the Centralising Unit, acting in the name and on
behalf of the Sellers, it being understood that:



--------------------------------------------------------------------------------



 



25



  -   the main bi-annual audit shall be carried out at the latest two (2) months
before the anniversary date of the Closing Date (with the exception of a New
Seller acceding to the Securitisation Transaction in accordance with the
provisions of Article 40, in relation to which the first audit carried out
before the entry into the Securitisation Transaction of the New Seller shall be
sufficient to satisfy the bi-annual requirement referred to above for the first
anniversary date of the Closing Date falling after its accession);     -   prior
to the carrying out of the second bi-annual audit, the Agent shall ask the
Purchaser, the Liquidity Banks and the Back-Up Servicer whether and the extent
to which a second bi-annual audit is necessary;

      this second bi-annual audit will not be carried out in the event that the
Agent, the Purchaser, the Liquidity Banks and the Back-Up Servicer (if and when
appointed) unanimously confirm in writing that such a second bi-annual audit is
unnecessary;

(vii) (1)   with respect to any Seller (except for the UK Seller), commencing on
the Amendment Date, to deliver to the Purchaser an Auditors Certificate within
twelve (12) calendar months after the date of delivery of the previous Auditors
Certificate in the form set out in SCHEDULE 4;     (2)   with respect to each
German Seller (without prejudice to the generality of sub-paragraph (1) above),
to deliver to the Purchaser an Auditors Certificate in the form set out in
SCHEDULE 4 SCHEDULE 4with respect to the corresponding Nominee Company provided
that this undertaking shall become effective as of the later of (a) six
(6) months after it has appointed a statutory auditor (if any) and (b) the first
date following the Amendment Date on which the other Sellers deliver an Auditors
Certificate under this Agreement, and provided that the form set forth in
SCHEDULE 4 shall be adapted mutatis mutandis;

  (viii)   to notify forthwith the Purchaser, promptly upon becoming aware, of
any material adverse change in relation to any Sold Receivable, and to promptly
respond to any reasonable written request of the Purchaser, the Agent, any
Back-Up Servicer (if and when appointed) concerning any event in relation to any
Sold Receivable which is reasonably likely to endanger the payment of a sum
under such Sold Receivable;     (ix)   to keep the Purchaser fully informed of
the existence and progress of (a) any material litigation relating to a Sold
Receivable, (b) any claim or litigation relating to the Sold Receivables before
the courts or in arbitration for the purposes of recovering material sums due
under such Sold Receivables, (c) any claim or litigation relating to the Sold
Receivables before the courts or in arbitration for the purposes of recovering
sums due under such Sold Receivable, upon written request of the Purchaser, the
Agent or any Back-Up Servicer (if and when appointed), and (d) any action, suit
or proceeding described in Article 11.1 (viii);     (x)   to submit to the
Purchaser, as soon as practicable, on the Purchaser’s reasonable request and
subject to the provisions of Article 20 (Identification of the contractual
documentation for the Sold Receivables — Access to documents) and Article 31
(Confidentiality), all documents which enable the latter to verify that the
Seller has properly fulfilled its contractual obligations concerning the
collection of sums due under the Sold Receivables, to the extent permitted by
applicable laws or regulations and in particular, in the case of the Protected
Debtors, by the provisions of the Data Protection Trust Agreement;     (xi)   to
transfer or cause to be transferred to the Purchaser all Adjusted Collections in
accordance with the provisions of Article 23 (Application of payments and
payments of collections);



--------------------------------------------------------------------------------



 



26

   (xii)   (1)   with respect to any Seller (except for the UK Seller),
commencing on the Amendment Date, to deliver to the Purchaser a Solvency
Certificate (on a date which shall be a Settlement Date during the Replenishment
Period) on a semiannual basis in accordance with the form set out in SCHEDULE 5;

    (2)   with respect to the UK Seller, commencing on the Amendment Date, to
deliver to the Purchaser a Solvency Certificate (on a date which shall be a
Settlement Date during the Replenishment Period) on a quarterly basis in
accordance with the form set out in SCHEDULE 5;       (3)   with respect to any
German Seller (without prejudice to the generality of sub-paragraph (1) above),
(A) on the date on which the Intermediary Structure is implemented with respect
to any Nominee Company and thereafter (B) on each date on which a Solvency
Certificate is to be delivered with respect to any German Seller in accordance
with sub-paragraph (1) above, to deliver to the Purchaser a Solvency Certificate
with respect to such Nominee Company substantially in accordance with the form
set out in SCHEDULE 5;

  (xiii)   to execute any and all further documents, agreements and instruments,
and take all such further actions, as may be reasonably requested by the
Purchaser in order to ensure that the sales of Ongoing Purchasable Receivables
and Remaining Purchasable Receivables to the Purchaser under the Receivables
Purchase Agreements constitute valid and perfected sales of such Ongoing
Purchasable Receivables and Remaining Purchasable Receivables and the security
interests created over the Collection Accounts for the benefit of the Purchaser
constitute valid and perfected security interests;     (xiv)   to inform the
Purchaser, as soon as possible and in so far permitted by applicable laws and
regulations, of its intention to restructure such Seller leading to GOODYEAR
DUNLOP TIRES EUROPE BV ceasing to hold directly or indirectly more than 50% in
the voting rights of such Seller;     (xv)   to ensure that steps are taken to
maintain the performance of the billing and recovery procedures and accountancy
methods in relation to the customer account (compte client) of such Seller, with
the same degree of skill and care as evidenced during the audits carried out on
behalf of the Purchaser or any of their agents during the structuring phase of
the Securitisation Transaction;     (xvi)   to ensure that any information
transmitted by the Centralising Unit or such Seller during the term of this
Agreement and pursuant to the Transaction Documents is true and accurate in all
material respects;     (xvii)   to maintain effective and in full force at all
times the Intercompany Arrangements with the Centralising Unit and the other
Sellers, and not to change such Intercompany Arrangements in any way that may
adversely affect the rights of the Purchaser under the Securitisation
Transaction;     (xviii)   to maintain effective and in full force at all times,
such internal arrangements between the German Parties, GOODYEAR DUNLOP TIRES
EUROPE BV, GOODYEAR and/or any other shareholder or affiliate of the German
Parties which are necessary to (i) if complied with, ensure due compliance of
each of the German Parties, GOODYEAR DUNLOP TIRES EUROPE BV, GOODYEAR and/or any
other shareholder or affiliate of the German Parties with the relevant
applicable corporate capital maintenance provisions, including, without
limitation, § 30 of the German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung), and (ii) ensure that
none of the German Parties supports,



--------------------------------------------------------------------------------



 



27

      directly or indirectly, the uncollectability of any Sold Receivables
purchased by the Purchaser from any other German Seller without any required
consideration therefor;     (xix)   to keep any Bill of Exchange relating to a
Sold Receivable as custodian of the Purchaser for collection purposes unless the
Sellers’ Collection Mandate has been terminated and it has received notification
from the Purchaser to deliver such Bill of Exchange to the Purchaser or any
third party appointed by the Purchaser;     (xx)   in the case of the Spanish
Seller, to take such steps and do all things as to notarise before a Spanish
Notary Public (x) on the Amendment Date, the French law governed Receivables
Purchase Agreement entered into by the Spanish Seller, the termination letter
agreement with respect to the Spanish law governed receivables purchase
agreement executed by the Spanish Seller on the Closing Date and any amendment
to the Spanish Collection Account Agreements and (y) on each Funded Settlement
Date during the Replenishment Period, any Transfer Deed executed and delivered
pursuant to the French law governed Receivables Purchase Agreement executed by
the Spanish Seller (specifying in such Transfer Deeds any promissory notes which
must be transferred in accordance with this Agreement and such Receivables
Purchase Agreement), it being understood at all times that the costs of such
notarisation shall be borne by the Spanish Seller;     (xxi)   in the case of
the German Sellers, to take such steps and do all things as to notarise before a
Spanish Notary Public (x) on the Amendment Date, the Receivables Purchase
Agreement executed by the German Sellers and (y) on each Funded Settlement Date
during the Replenishment Period, any Transfer Deed executed and delivered
pursuant to the Receivables Purchase Agreement executed by the German Sellers
and which related to Spanish law governed receivables and/or Spanish Debtors, it
being understood at all times that the costs of such notarisation shall be borne
by the relevant German Seller;     (xxii)   (a) to instruct any Debtor, which
has not been already informed, to pay any sum due under a Sold Receivable to the
relevant Collection Account(s) and, from the date hereof, to collect any sums
due under a Sold Receivable exclusively on the relevant Collection Account(s),
and (b) to promptly transfer to the relevant Collection Account(s) any sums paid
by a Debtor in a different manner than to the relevant Collection Account(s);  
  (xxiii)   in the case of each German Seller,

  (a)   (w) to opt or continue to opt at all times for payment of self-assessed
or assessed VAT on a monthly basis, (x) having applied for a permanent extension
for the filing of monthly returns (Dauerfristverlängerung) post and maintain
posted a special advance estimated tax payment to the relevant tax office,
(y) to calculate and self-assess VAT on a monthly basis in accordance with
German VAT laws and regulations and (z) to pay any VAT when due to the relevant
German tax administration on a monthly basis;     (b)   to provide the Purchaser
on each Information Date with (x) a monthly report detailing the calculation of
VAT due in relation to the preceding calendar month in accordance with German
VAT laws and regulations, and (y) evidence of the payment of any amounts of VAT
when due to the relevant German tax administration, as described in such monthly
report;     (c)   to submit promptly upon request of the Purchaser a statement
and/or evidence in respect of any VAT payment;     (d)   to ensure that,
promptly upon request of the Purchaser at any time and in any event semi
annually (x) its auditors or any qualified accountants carry out an audit in
relation to its VAT assessment procedures and VAT



--------------------------------------------------------------------------------



 



28

      payment in accordance with applicable law and regulations, detailing the
calculation and the payment of VAT during the period since the previous audit or
(as relevant) during the last six (6) calendar months and (y) the results of
such audit are forthwith communicated to the Purchaser, whereby the costs of
such audit shall be borne by such German Seller;     (e)   at the latest on the
implementation date of the Intermediate Structure, to execute and implement any
related BMA; and     (f)   to provide the Purchaser with certified true and
up-to-date copies of any BMA upon its execution, as well as any amendment to a
BMA that may adversely affect the position of the Purchaser, promptly upon such
amendment.

12.1.2   Negative covenants       Each Seller undertakes:

  (i) (a)  not to sell, lease, transfer or dispose of, the whole or a
substantial part of its business or assets whether in a single transaction or by
a number of transactions. Such prohibitions do not however apply to:
(w) disposals in the ordinary course of the business of the Centralising Unit or
of any Seller; (x) disposals between the Centralising Unit and any Seller(s) or
between any Sellers or within the GOODYEAR Group; (y) disposals for arm’s length
consideration on normal commercial terms; or (z) other disposals which are not
reasonably likely to materially prejudice the rights of the Purchaser hereunder
or adversely and materially affect the collectibility of the Sold Receivables;
and

    (b)  except for any intra-group mergers or reorganisations within the
GOODYEAR Group, not to purchase all or part of the assets of any individual,
undertaking or company, and not to enter into any merger (fusion), demerger
(scission) or proceeding of a similar nature, which is reasonably likely to
materially prejudice the rights of the Purchaser hereunder or adversely affects
such Seller’s ability to collect the Sold Receivables;

  (ii)   not to vary any of its collection procedures currently in operation on
the date it becomes a Seller under the Transaction Documents, without the prior
written consent of the Purchaser if such a variation is reasonably likely to
adversely affect the quality of such collection procedures;     (iii)   not to
deliver to the Purchaser any document containing information concerning the Sold
Receivables which it knows to be inaccurate or incomplete;     (iv)   not to
deliver to the Purchaser any document containing information concerning the Sold
Receivables which it, in the exercise of reasonable diligence, should reasonably
have known to be inaccurate or incomplete, in any material respect;     (v)  
not to use any software for the management of the Sold Receivables unless the
software user licence allows it to be used to monitor the Sold Receivables,
except in cases that would not be reasonably likely to result in a Material
Adverse Effect;     (vi)   to abstain from varying the corporate purposes or
changing the legal form of such Seller, except to the extent related to any
intra-group mergers or reorganisations within the GOODYEAR Group or to the
extent that such variation or change would not be reasonably likely to result in
a Material Adverse Effect;     (vii)   not to endorse, transfer or deliver to
any person a Bill of Exchange relating to a Sold Receivable unless such an
endorsement, transfer or delivery is made for the



--------------------------------------------------------------------------------



 



29

      benefit of the Purchaser and, upon request of the Purchaser, to endorse,
transfer or deliver, to the Purchaser or any third party designated by the
Purchaser, acting pursuant to a power of attorney provided by a separate
agreement, any and all Bills of Exchange corresponding to Sold Receivables and
take all such measures deemed necessary by the Purchaser in order to preserve
its rights hereunder;     (viii)   not to create, incur, assume or permit to
exist any Liens (other than any Liens contemplated by the Transaction Documents)
(a) in relation to any Sold Receivables (and related rights) or in respect of
the Collection Accounts, with the exception of those Liens required by
applicable laws and regulations, or (b) over the Subordinated Deposit and/or the
Complementary Deposit; and     (ix)   not to vary or change any BMA without the
prior written consent of the Purchaser, except to the extent that such variation
or change would not be reasonably likely to result in a Material Adverse Effect.

12.2   Centralising Unit

12.2.1   Affirmative covenants       The Centralising Unit undertakes:

  (i)   to provide the Purchaser without undue delay, on a non consolidated
basis, with:

  (a)   its annual accounts (balance sheet, profit and loss accounts and
annexes), as published and certified by its statutory auditors, the related
report of the board of directors and statutory auditors, and an extract of the
minutes of the shareholders’ annual general meeting approving the said accounts,
no later than forty-five calendar days (45) following the holding of its
shareholders’ annual general meeting;     (b)   all published interim financial
information; and     (c)   all other information, reports or statements as the
Purchaser may at any time reasonably request and depending on the type of
information requested, in accordance with the procedures applicable to the
communication of information under this Agreement;

  (ii)   to request promptly any authorisation as may become necessary for the
performance of its obligations under the Transaction Documents to which it is a
party;     (iii)   to do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent that failure to keep in effect such rights,
licenses, permits privileges and franchises would not be reasonably likely to
result in a Material Adverse Effect;     (iv)   upon knowledge by the
Centralising Unit that (a) an Early Amortisation Event has occurred, to notify
forthwith the Purchaser of the same and (b) a Potential Early Amortisation Event
has occurred, to notify forthwith the Purchaser of the same and, where
applicable, of actions which the Centralising Unit has taken and/or proposes to
take with respect thereto in order to prevent such Potential Early Amortisation
Event from becoming an Early Amortisation Event;     (v)   to carry on its
business in accordance with all applicable laws and regulations, except where
failure to do so would not be reasonably likely to result in a Material Adverse
Effect;     (vi)   commencing on the Amendment Date, to deliver to the Purchaser
(on a date which shall be a Settlement Date during the Replenishment Period), a
Solvency

 



--------------------------------------------------------------------------------



 



30

      Certificate within six (6) calendar months after the date of delivery of
the previous Solvency Certificate, in accordance with the form set out in
SCHEDULE 5;     (vii)   (a) to provide the Agent two (2) Business Day before
each Information Date preceding the applicable Funded Settlement Date (before
9.00 a.m.) with (x) a copy of the List of Purchasable Receivables in the form
agreed between the parties to this Agreement and a copy of the Assessment Report
(with the following tables filled: table 1, table 2, table 3, table 9 and table
11); (b) to provide the Agent on each Information Date preceding the applicable
Funded Settlement Date (before noon) with a copy of the Assessment Report filled
with the remaining tables left; and (c) to provide the Agent on each Information
Date preceding the applicable Intermediary Settlement Date (before 11.00 p.m.)
with a copy of the Assessment Report and a List of Purchasable Receivables in
the form agreed between the parties to this Agreement;     (viii)   to provide
the Purchaser (or the Agent acting in the name and on behalf of the Purchaser)
on each Funded Settlement Date during the Replenishment Period before 9.00 a.m.,
with the Transfer Deeds;     (ix)   to transmit to the Agent and the Purchaser a
certificate evidencing compliance with the Financial Covenants at the time of
delivery of such financial information described in points (a) and (b) of
section 5.01 of the European Credit Facility;     (x)   to inform the Purchaser,
as soon as possible, and in so far as is permitted by applicable laws and
regulations of any restructuring leading to GOODYEAR DUNLOP TIRES EUROPE B.V.
ceasing to hold directly or indirectly 100% in the voting rights of the
Centralising Unit;     (xi)   to ensure that any information transmitted by the
Centralising Unit or any of the Sellers during the course of the Securitisation
Transaction and pursuant to the Transaction Documents is accurate and true in
all material respects;     (xii)   to maintain effective and in full force at
all times the Intercompany Arrangements with the Centralising Unit and the other
Sellers, and not to change such Intercompany Arrangements in any way that may
adversely affect the rights of the Purchaser under the Securitisation
Transaction.

12.2.2   Negative covenants       The Centralising Unit undertakes:

  (i)   to abstain from changing its legal form, its corporate existence and
varying its corporate purposes, except to the extent that such variation or
change would not be reasonably likely to adversely affect the performance of its
obligations under the Transaction Documents;     (ii)   not to create, incur,
assume or permit to exist any Liens in relation to any of its assets, except
(x) for Liens provided under the Transaction Documents, (y) to the extent such
Liens do not relate to any assets in relation to the Securitisaton Transaction,
for Liens created or permitted by the European Credit Facility, or (z) to the
extent required by applicable laws or regulations.

12.3   Agent   12.3.1   The Agent hereby agrees with the other parties that it
shall, at the latest on each Calculation Date:

  (i)   identify a selection in the List of Purchasable Receivables sent by the
Centralising Unit, acting in the name and on behalf of the Sellers and of the
Refinanced Seller, on the preceding Information Date, in order to select, by way
of priority,



--------------------------------------------------------------------------------



 



31



  (a)   the Refinanced Ongoing Purchasable Receivables title to which has passed
and which have been transferred to the Purchaser from the Refinanced Seller
between the last two (2) Assessment Dates and the Refinanced Remaining
Purchasable Receivables which shall be purchased by the Purchaser from the
Refinanced Seller on the next Settlement Date during the Replenishment Period,  
  (b)   the Ongoing Purchasable Receivables title to which has passed and which
have been transferred to the Purchaser from the Sellers between the last two
(2) Assessment Dates, and then     (c)   if such Calculation Date precedes
immediately a Funded Settlement Date, the Remaining Purchasable Receivables
which shall be purchased by the Purchaser from the Sellers on the next Funded
Settlement Date during the Replenishment Period,

      so that the Outstanding Amount of Sold Receivables and Refinanced Sold
Receivables (taking into account the Outstanding Amount of Refinanced Ongoing
Purchasable Receivables title to which has passed and which have been
transferred to the Purchaser from the Refinanced Seller between the last two
(2) Assessment Dates, the Outstanding Amount of Ongoing Purchasable Receivables
title to which has passed and which have been transferred to the Purchaser from
the Sellers between the last two (2) Assessment Dates, the Outstanding Amount of
Remaining Purchasable Receivables to be purchased on the following Funded
Settlement Date during the Replenishment Period and the Outstanding Amount of
Refinanced Remaining Purchasable Receivables to be purchased on the following
Funded Settlement Date during the Replenishment Period) shall not exceed the sum
of the Requested Amount of the Purchaser’s Funding, the amount of the
Subordinated Deposit, the Maximum Amount of the Complementary Deposit and the
Discount Reserve;     (ii)   identify among the Remaining Purchasable
Receivables, the Ongoing Purchasable Receivables, the Refinanced Remaining
Purchasable Receivables and the Refinanced Ongoing Purchasable Receivables
selected in accordance with point (i) above, Eligible Receivables and Refinanced
Eligible Receivables, which shall be selected so that the Outstanding Amount of
Eligible Receivables and Refinanced Eligible Receivables due by Debtors of the
same Group on the following Settlement Date shall not exceed the Maximum
Concentration Rate multiplied by the Outstanding Amount of the Eligible
Receivables and the Refinanced Eligible Receivables on such date;     (iii)   if
such Calculation Date immediately preceeds a Funded Settlement Date, send to the
Centralising Unit, acting in the name and on behalf of the Sellers, before 5.00
pm on such Calculation Date a list containing the Remaining Purchasable
Receivables (and identifying specifically the Eligible Receivables) as at the
next Funded Settlement Date during the Replenishment Period, along with the
Outstanding Amount of Remaining Purchasable Receivables and the Outstanding
Amount of Eligible Receivables;     (iv)   calculate, with respect to the
following Settlement Date, and on the basis of the information received on the
preceding Information Date:

  (a)   the balance of the Current Account;     (b)   the Discount Amount;    
(c)   the amount of the Discount Reserve;     (d)   the Outstanding Amount of
Sold Receivables, the Outstanding Amount of Refinanced Sold Receivables, the
Outstanding Amount of Eligible



--------------------------------------------------------------------------------



 



32

      Receivables and the Outstanding Amount of Refinanced Eligible Receivables,
globally and for each Seller individually and for the Italian Seller;     (e)  
the amount of the Purchaser’s Funding, including any increase or reduction in
the level of such funding if such Calculation Date precedes immediately a Funded
Settlement Date;     (f)   the amount of the Subordinated Deposit;     (g)   the
amount of the Complementary Deposit;     (h)   as the case may be, the amount of
the Foreseen Collections and Foreseen Collections Adjusted ;     (i)   the
amount of the Adjusted Collections and the Refinanced Adjusted Collections; and
    (j)   any other amounts agreed between the Agent and the Centralising Unit.

  (v)   give notice before 5.00 pm on such Calculation Date to the Centralising
Unit acting, as the case may be, on its own behalf or on behalf of the Sellers,
of the calculations (with supporting details) carried out pursuant to the above
paragraph (iv) in order to provide the information needed, as the case may be,
for the payment to be made on the following Settlement Date pursuant to
Article 6.3, in accordance with the Calculation Letter described in SCHEDULE 15;
    (vi)   communicate the calculation of any Increase in the Purchaser’s
Funding or any Reduction in the Purchaser’s Funding in accordance with the
provisions of Article 7.3 to the Depositor.

    The parties agree that, in the event that any party becomes aware of any
error in the calculation carried out by the Agent pursuant to the present
Article 12.3.1, such party shall forthwith notify the Agent in order to rectify
such an error.   12.3.2   At the latest on each Calculation Date, the Agent
shall, at the request of any Joint Lead Arranger, forthwith transmit a copy of
the Assessment Reports, the Lists of Purchasable Receivables or any reporting
documents relating to the Sold Receivables and Refinanced Sold Receivables and
provide the Joint Lead Arrangers with any information relating to the amount of
Adjusted Collections and Refinanced Adjusted Collections received by the
Purchaser on such Calculation Date.   12.3.3   On each Calculation Date before
5.00 pm, the Agent undertakes to deliver forthwith, to the Centralising Unit
acting in the name and on behalf of the Sellers, a document relating to the Sold
Receivables and the Refinanced Sold Receivables, in the form attached hereto as
SCHEDULE 12.1, as modified from time to time by the parties to this Agreement,
and to provide a copy of such document to the Joint Lead Arrangers.       After
each Settlement Date, the Agent undertakes to deliver forthwith to each Issuer,
a report document relating to the Sold Receivables and the Refinanced Sold
Receivables, in the form attached hereto as SCHEDULE 12.2, as modified from time
to time between the Agent, the Purchaser and the Issuers.       For the purposes
of the relevant reporting documents, the parties agree that CALYON shall be
responsible for ensuring that such reporting requirements are carried out.  
12.4   Failure to deliver Assessment Report or List of Purchasable Receivables  
12.4.1   In the event that the Centralising Unit fails to provide the Agent with
a copy of the Assessment Report and/or a List of Purchasable Receivables within
one (1) Business Day



--------------------------------------------------------------------------------



 



33

    after an Information Date, or provides the Agent with a copy of the
Assessment Report and/or a List of Purchasable Receivables, that is incomplete
in relation to one or several Sellers or Italian Seller (with respect to any
Seller or to the Italian Seller, a “Delivery Failure”), the Agent shall carry
out the identification and the calculations referred to in Articles 12.3.1 and
12.3.2 as follows:

     -   in relation to Sellers or the Refinanced Seller for which there is no
Delivery Failure, on the basis of the Assessment Report and the List of
Purchasable Receivables provided to the Agent on such Information Date; and    
   -   in relation to Sellers or Refinanced Seller for which there is a Delivery
Failure, on the basis of the Assessment Report and the List of Purchasable
Receivables provided to the Agent on the preceding Information Date;

    provided that the Centralising Unit has sent to the Agent a single
consolidated Assessment Report and a single List of Purchasable Receivables. If
the Agent has not received such single consolidated Assessment Report and such
List of Purchasable Receivables, it shall make its calculations on the basis of
the single consolidated Assessment Report and single List of Purchasable
Receivables received on the previous Information Date.   12.4.2   In the event
of any failure to comply with the provisions of Article 12.2.1 (vi), the
Centralising Unit shall comply with such provisions with respect to the
documents required to be delivered on or before the next Information Date.  
12.4.3   The Centralising Unit shall provide, on each Information Date, (i) the
list of Sold Receivables which are Doubtful Receivables and to be retransferred
to the relevant Seller in accordance with article 4.2 of the relevant
Receivables Purchase Agreement and (ii) the list of Refinanced Sold Receivables
which are Refinanced Doubtful Receivables and to be retransferred to the
Refinanced Seller in accordance with article 3 of the Refinanced Receivables
Purchase Agreement.   12.5   Purchaser       Other than as contemplated by the
Transaction Documents, the Purchaser undertakes not to (a) sell, transfer or
otherwise dispose of any Sold Receivables or any Refinanced Sold Receivables or
(b) create, incur, assume or permit to exist any Liens over any Sold Receivables
or any Refinanced Sold Receivables (and related rights), with the exception of
those Liens required by applicable laws and regulations.

CHAPTER VI
EARLY AMORTISATION

13.   EARLY AMORTISATION   13.1   Early Amortisation Events in relation to the
Securitisation Transaction:       The fact that the Purchaser’s Funding falls
below the Minimum Amount of the Program shall constitute an Early Amortisation
Event with respect to this Agreement and the Receivables Purchase Agreements.



--------------------------------------------------------------------------------



 



34

13.2   Early Amortisation Event in relation to the Purchaser:       If any event
occurs, which is not an event that is due to CALYON or that could have been
prevented by CALYON, and which, in the Rating Agencies’ opinion, jeopardises the
“bankruptcy remote character” of the Purchaser, the Purchaser may terminate its
Commitment to purchase Ongoing Purchasable Receivables and Remaining Purchasable
Receivables from the Sellers subject to notice made in writing to the
Centralising Unit. In such an event, the Commitment Expiry Date shall be deemed
to have occurred on the thirtieth (30th) calendar day following receipt by the
Centralising Unit of the Purchaser’s Termination Notice. Such Purchaser’s
Termination Notice shall state the reasons for the Rating Agencies’ opinion.  
13.3   Early Amortisation Events in relation to any Seller or the Centralising
Unit:       Each of the following events shall constitute an Early Amortisation
Event with respect to this Agreement and the Receivables Purchase Agreements:

  (i)   the Centralising Unit requests the termination of the Replenishment
Period ;     (ii)   any Seller, any Nominee Company, the Centralising Unit,
GOODYEAR DUNLOP TIRES EUROPE BV, GOODYEAR or any Material Subsidiary has entered
into Insolvency Proceedings;     (iii)   any failure by a Seller, the
Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE BV to make a payment
(including any deposit or transfer of Adjusted Collections to the Purchaser)
when due under the Transaction Documents:

  (w)   which is not remedied within two (2) Business Days, provided that such
failure is due to a technical reason which affects the means of payment in the
banking system used by such Seller or by the Centralising Unit and is not
otherwise covered by clause (y) below;     (x)   which is not remedied within
four (4) Business Days, where such failure arises in relation to the payment of
the Management Fee or the Stand-By Fee;     (y)   which is not a scheduled
payment under the Transaction Documents and which is not remedied within two
(2) Business Days after written notice received from the Purchaser or, if
earlier, after a Responsible Officer becoming aware thereof;     (z)   which is
a scheduled payment (including a payment due pursuant to Article 6.3.2) and is
not otherwise covered by clause (w) or (x) above;

  (iv)   any restructuring of (a) a Seller leading to GOODYEAR ceasing to hold
directly or indirectly more than 50% in the share capital and voting rights of
such a Seller, or (b) GOODYEAR DUNLOP TIRES EUROPE BV leading to GOODYEAR
ceasing to hold directly or indirectly more than 50% in the share capital and
voting rights of GOODYEAR DUNLOP TIRES EUROPE BV, or (c) the Centralising Unit
leading to GOODYEAR DUNLOP TIRES EUROPE BV ceasing to hold, directly or
indirectly, 100% in the share capital and voting rights of the Centralising
Unit;     (v)   any default by any Seller, the Centralising Unit or GOODYEAR
DUNLOP TIRES EUROPE BV (including any material default in the collection
obligations set forth in Articles 21, 24, 25 and 26) other than the defaults
referred to in paragraph (iii) above or paragraphs (vi) and (vii) below, in
relation to any of their obligations under the Transaction Documents:



--------------------------------------------------------------------------------



 



35



  -   which is not remedied within one (1) Business Day after written notice
received from the Purchaser or, if earlier, after a Responsible Officer becoming
aware thereof, if such default is in relation to their respective obligations
under Article 12.2.1 (vii), and the Centralising Unit does not comply with
Article 12.4.2;     -   which is not remedied within one (1) Business Day after
written notice received from the Purchaser or, if earlier, after a Responsible
Officer becoming aware thereof, if such default is in relation to their
respective obligations under 12.2.1 (vii);     -   which is not remedied within
fifteen (15) Business Days after written notice received from the Purchaser or,
if earlier, after a Responsible Officer becoming aware, if such default is in
relation to their respective obligations under 12.1.1 (iv), (x), (xiii), (xiv),
(xxi), and 12.2.1 (iv), (xii);     -   which is a default of the obligations
arising under 12.1.2 or 12.2.2, which (a) if capable of remedy, is not remedied
within fifteen (15) Business Days after written notice received from the
Purchaser or, if earlier, after a Responsible Officer becoming aware, or (b) if
not capable of remedy, has not been waived by the Purchaser within five (5)
Business Days after written notice received from the Purchaser or, if earlier,
after a Responsible Officer becoming aware;     -   which is not remedied within
thirty (30) Business Days after written notice received from the Purchaser, or,
if earlier, after a Responsible Officer becoming aware;

  (vi)   any failure by any Seller (other than the UK Seller) to deliver an
Auditors Certificate with respect to such Seller and/or, if relevant, any
Nominee Company, complying with the relevant form attached as SCHEDULE 4
(adapted mutatis mutandis in the case of a New Seller or, in any, a Nominee
Company), as provided for under Article 12.1.1 (vii), which is not remedied
within fifteen (15) Business Days after written notice received from the
Purchaser or, if earlier, after a Responsible Officer becoming aware;     (vii)
  any failure by any Seller or the Centralising Unit with respect to such
Seller, the Centralising Unit and/or, if relevant, any Nominee Company, to
deliver a Solvency Certificate, complying with the relevant form attached as
SCHEDULE 5 (adapted mutatis mutandis in the case of a New Seller or, in any, a
Nominee Company), as provided for under Article 12.1.1 (xii) and 12.2.1 (vi),
which is not remedied within ten (10) Business Days after written notice
received from the Purchaser or, if earlier, after a Responsible Officer becoming
aware;     (viii)   any representation and warranty made by any Seller, the
Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE BV under the Transaction
Documents (other than under Article 19), or any information contained in any
document delivered by any Seller or the Centralising Unit or GOODYEAR DUNLOP
TIRES EUROPE BV to the Purchaser pursuant thereto, is found to have been
inaccurate on the date on which it was made or delivered, if such inaccuracy
(a) is not remedied or waived accordingly within thirty (30) days after written
notice received from the Purchaser, or, if earlier, after a Responsible Officer
becoming aware and (b) is reasonably likely to result in a Material Adverse
Effect;     (ix)   any Material Indebtedness of GOODYEAR DUNLOP TIRES EUROPE BV,
or any of its subsidiaries, or GOODYEAR (a) has not been paid or repaid when due
(after giving effect to any applicable grace period) or (b) has become due and



--------------------------------------------------------------------------------



 



36

      payable before its stated date of payment as a result of a declared
default and after the expiry of any applicable grace period provided that, in
each case, such default has not been waived pursuant to the terms of the
relevant agreement;     (x)   there is an attachment, freezing or seizure
(saisie) order against all or any material part of the property, assets or
revenues of the Centralising Unit, any of the Sellers or GOODYEAR DUNLOP TIRES
EUROPE BV or in the event that the Centralising Unit, any of the Sellers or
GOODYEAR DUNLOP TIRES EUROPE BV has become subject at any time to any court
order or other court process having similar effect and such attachment, seizure
(saisie), court order or court process remains in effect and is not discharged
during a period of forty-five (45) calendar days following the date on which it
was served;     (xi)   any change of any kind in any Seller’s or Centralising
Unit’s articles of association, business or assets, which would be reasonably
likely to result in a Material Adverse Effect;     (xii)   the validity of the
Transaction Documents or a Transfer Deed issued pursuant to any Receivables
Purchase Agreement or any Payment hereunder or thereunder is successfully
challenged by any enforcement order issued or judgment obtained as a result of
proceedings before any court (including arbitration proceedings) (except in the
case of a Transfer Deed delivered by GOODYEAR DUNLOP TIRES OE GmbH, where any
such challenge does not affect the validity under another Transfer Deed of the
sale of the receivables sold pursuant to the Transfer Deed that is so
challenged);     (xiii)   whenever on three (3) successive Funded Settlement
Dates, the Overcollateralisation Rate is higher than the Maximum
Overcollateralisation Rate;

      (xiv) (a)  any of the Transaction Documents becomes illegal or, cannot,
for any reason whatsoever, be performed pursuant to their respective terms, and
such illegality or inability to be performed is reasonably expected to prejudice
the rights of the Purchaser in any material respect;     (b)   a Transfer Deed
becomes illegal or, cannot, for any reason whatsoever, be performed pursuant to
its terms, and such illegality or inability to be performed is reasonably
expected to prejudice the rights of the Purchaser;

  (xv)   the ratio at the end of any fiscal quarter of (x) Consolidated Net J.V.
Indebtedness to (y) Consolidated European J.V. EBITDA for the most recent period
of four consecutive fiscal quarters for which financial statements have been
prepared (as contemplated under the European Credit Facility), is greater than
3.00 to 1.00, and there has been no Applicable Waiver or Amendment on or prior
to the 60th calendar day after the occurrence of any such event.  In addition,
this General Master Purchase Agreement shall be automatically deemed amended,
with no further actions required by the parties hereto, to reflect the changes
made in any Applicable Waiver or Amendment).         Capitalized terms used in
this Article 13.3 (xv) and not defined in SCHEDULE 16 shall have meanings set
forth for such terms in SCHEDULE 1;     (xvi)   if all Sellers withdraw from the
Agreement in accordance with the provisions of Article 39;     (xvii)   the
three-month rolling average of the Delinquency Percentage exceeds 3.5 %, and
such event is not waived within thirty (30) days after notice received from the
Purchaser, or, if earlier, after a Responsible Officer becomes aware thereof;



--------------------------------------------------------------------------------



 



37

  (xviii)   the three-month rolling average of the Default Percentage exceeds
2.5 %, and such event is not waived within thirty (30) days after notice
received from the Purchaser, or, if earlier, after a Responsible Officer becomes
aware thereof;     (xix)   the three-month rolling average of the Dilution
Percentage exceeds 10.5 %, and such event is not waived within thirty (30) days
after notice received from the Purchaser, or, if earlier, after a Responsible
Officer becomes aware thereof;     (xx)   with respect to any Ongoing
Purchasable Receivable and/or Remaining Purchasable Receivable assigned to the
Purchaser on any Funded Settlement Date (for the purposes of this clause, the
“Reference Funded Settlement Date”), the Initial Purchase Price has not been
paid in full at the latest on the third Funded Settlement Date following such
Reference Funded Settlement Date, it being provided that, on the Calculation
Date preceding the third Intermediary Settlement Date following such Reference
Funded Settlement Date, the Agent shall have communicated to the Centralising
Unit the amount of the Initial Purchase Price of the Ongoing Purchasable
Receivable and/or Remaining Purchasable Receivable sold on such Reference Funded
Settlement Date that would remain unpaid on the second Intermediary Settlement
Date following the Reference Funded Settlement Date, should the Maximum Amount
of Complementary Deposit not be increased.

13.4   Consequences of Early Amortisation Events       Except for the Early
Amortisation Event described in Article 13.2, the effect of which is set out in
such Article, the consequences of the Early Amortisation Events shall be as
follows:   (i)   If an Early Amortisation Event referred to in Articles 13.1 or
13.3 occurs and has not been waived, the Purchaser may or, if all the Liquidity
Banks (which shall be consulted by the Purchaser upon the occurrence of such an
Early Amortisation Event) instruct the Purchaser to do so, shall terminate by
notice in writing to the Centralising Unit (the “Purchaser’s Termination
Notice”), its Commitment to purchase Ongoing Purchasable Receivables and
Remaining Purchasable Receivables from the Sellers. Upon knowledge by the
Purchaser of the occurrence of an Early Amortisation Event and provided such
Early Amortization Event has not been waived and as soon as the Purchaser has
determined that such an occurrence shall entail the occurrence of the Commitment
Expiry Date, a Purchaser’s Termination Notice may be sent forthwith. In such an
event, the Commitment Expiry Date shall be deemed to have occurred on the date
of receipt of the Purchaser’s Termination Notice by the Centralising Unit.

      However, if upon consultation of the Liquidity Banks in accordance with
the above paragraph, such Liquidity Banks cannot agree among themselves as to
the termination by the Purchaser of its Commitment, and where the Purchaser has
not already decided in its own discretion to terminate its Commitment, the
relevant Liquidity Bank (the “Terminating Liquidity Bank”) may decide to
terminate its own commitments under the Liquidity Agreement, upon notice in
writing to the Centralising Unit, the Purchaser and the other Liquidity Bank(s)
no later than the Information Date preceding the Funded Settlement Date on which
such termination is to be effective.         In the event of the termination of
its(their) commitment by the Terminating Liquidity Bank(s), the Maximum Amount
of the Program shall be partially and automatically reduced by an amount equal
to the commitment of such Terminating Liquidity Bank(s). Such reduction of the
Maximum Amount of the Program shall take effect on the Funded Settlement Date
following the date upon which the termination of its(their) commitment by the
Terminating Liquidity Bank(s) has occurred and shall be definitive and
irrevocable.



--------------------------------------------------------------------------------



 



38



(ii)   By way of further exception to the foregoing, if an Early Amortisation
Event set forth in Article 13.3 (iv), (v), (vi), (vii), (x), (xi), (xii), and
(xiv) occurs exclusively in relation to certain but not all Sellers, the
Purchaser shall give notice thereof to the relevant Seller(s) and the
Centralising Unit. The parties hereby agree that upon receipt by the relevant
Seller(s) and the Centralising Unit of such notice, the Purchaser shall not be
entitled to purchase any further Ongoing Purchasable Receivable or Remaining
Purchasable Receivable from the relevant Seller(s) (the “Excluded Seller(s)”).
The Purchaser’s Commitment shall not otherwise be affected, except that if the
aggregate amount of Sold Receivables assigned by the Excluded Seller(s) on the
preceding six (6) Settlement Dates represents more than 45% of the aggregate
amount of Sold Receivables assigned by all Sellers on such dates, the Commitment
Expiry Date shall be deemed to have occurred on the date of receipt of the
notice referred to above.       For the avoidance of doubt, if any Potential
Early Amortisation Event occurs, the parties agree that such event shall not
constitute an Early Amortisation Event if a suitable agreement between the
parties has been reached within the grace period (if any) provided for the
related Early Amortisation Event in Article 13.3.

CHAPTER VII
TAXES — CHANGES IN CIRCUMSTANCES

14.   TAXES   14.1   All payments to be made by each Seller, acting as Seller or
as servicer of the Sold Receivables, or by the Centralising Unit, to the
Purchaser under this Agreement, the Receivables Purchase Agreements, the Master
Subordinated Deposit Agreement and the Master Complementary Deposit Agreement,
shall be made free, clear of and without deduction for or on account of tax (not
being tax imposed on the general income of the Purchaser), unless the relevant
Seller or the Centralising Unit is required by mandatory provisions of law to
make such a payment subject to the deduction or withholding of tax, in which
case the sum to be paid by the relevant Seller or the Centralising Unit in
respect of which such deduction or withholding is required to be made shall, to
the extent permitted by law, be increased to the extent necessary to ensure
that, after the making of the required deduction or withholding, the Purchaser
receives and retains (free from any liability in respect of any such deduction
or withholding) a net sum equal to the sum which it would have received and so
retained had no such deduction or withholding been made or required to be made.
      In the event that any payment made by the Centralising Unit or any of the
Sellers hereunder is subject to any withholding or deduction, the Purchaser
shall use reasonable efforts to recover any tax credit that it may be entitled
to on account of such withholding or deduction and shall remit to the
Centralising Unit any amounts so recovered, up to the amount necessary for the
Seller to be (after that payment) in the same after-tax position as it would
have been if such withholding or deduction had not been made, but such amount
shall in any event not exceed the sums so recovered by the Purchaser.       If
the increase referred to above is contrary to any applicable law, the Purchaser
and the Centralising Unit, acting in the name and on behalf of the Sellers,
shall work together as soon as possible and in good faith to seek a solution
acceptable to the parties.



--------------------------------------------------------------------------------



 



39

      If no suitable agreement has been reached within thirty (30) calendar days
following the coming into force of such deduction or withholding of tax, the
Commitment Expiry Date shall be deemed to have occurred on the thirtieth day
after such deduction or withholding comes into force. The parties hereby agree
that during the thirty-day period provided in the foregoing sentence, no Ongoing
Purchasable Receivable and no Remaining Purchasable Receivable shall be sold to
the Purchaser by the Sellers concerned by such deduction for or on account of
tax or by all the Sellers if such deduction for or on account of tax relates to
the Centralising Unit, on a Funded Settlement Date.     14.2   Each Seller shall
bear any VAT (a “VAT Payment”) to which any transaction contemplated under the
Securitisation Transaction may be subject or give rise and which applies to any
party having entered into the Securitisation Transaction (other than the Sellers
and the Centralising Unit); and each Seller shall fully indemnify the Purchaser
or any party having entered into the Securitisation Transaction (other than the
Sellers or the Centralising Unit), in respect of any liability to pay such VAT
Payment and from and against any losses or liabilities which any of them may
properly incur or otherwise suffer as a result of any delay in paying or
omission to pay such VAT Payment.         If a Seller makes a VAT Payment and a
credit against, relief or remission for, or repayment of taxes is attributable
to that VAT Payment (a “VAT Credit”), the Purchaser shall use reasonable efforts
to obtain the repayment of such VAT Credit, and once the Purchaser has obtained
the repayment of such VAT Credit, the Purchaser shall transfer such amount to
the relevant Seller so that the Seller will be (after that payment) in the same
after-tax position as it would have been in had the VAT Payment not been made by
the Seller, but such amount shall in any event not exceed the sums actually paid
to the Purchaser under the repayment of such VAT Credit.     14.3   In the event
of any Insolvency Proceedings opened against any German Seller, if the
insolvency administrator is involved in the enforcement of any pledge over the
Collection Account(s) for the benefit of the Purchaser and if such insolvency
administrator is entitled to claim a deduction of fees (“Enforcement Fees”) from
the credit balance recorded on such Collection Account(s) at the date of
institution of such Insolvency Proceedings, the relevant German Seller and/or
the Centralising Unit shall pay to the Purchaser any sums corresponding to such
Enforcement Fees.     14.4   In the event that the Purchaser, the Refinanced
Seller, a Liquidity Bank, the Issuers, the Management Company, the Custodian,
the Fund, the Depositor or the Agent (each a “Tax Indemnified Party”) has to
bear any new tax or withholding tax or any other tax related charge not yet in
force on any sum which it owes and in relation to the Securitisation
Transaction, the Centralising Unit, acting in the name and on behalf of the
Sellers, undertakes to indemnify such Tax Indemnified Party up to the amount of
this new taxation or withholding tax or other tax charge, in the currency in
which such deduction, withholding or other tax charge must be paid.         In
the event that the Purchaser or the Refinanced Seller (each a “Refinanced Tax
Indemnified Party”) has to bear any deduction or withholding tax or any other
tax related charge on any sum which it owes and in relation to the Refinanced
Receivables Purchase Agreement, the Centralising Unit, acting in the name and on
behalf of the Sellers, undertakes to indemnify such Refinanced Tax Indemnified
Party up to the amount of this taxation or withholding tax or other tax charge,
in the currency in which such deduction, withholding or other tax charge must be
paid.         In the event that any payment is made by the Centralising Unit to
the Purchaser pursuant to this Article 14.4, the Purchaser shall use reasonable
efforts to recover any tax credit that it may be entitled to on account of such
tax and shall remit to the Centralising Unit any



--------------------------------------------------------------------------------



 



40

      amounts so recovered up to the amount necessary for the Seller to be
(after that payment) in the same after-tax position as it would have been if
such new tax had not been paid, within the limit of the sums so recovered by the
Purchaser.     14.5   In the event that any Tax Indemnified Party (including, in
particular, the Purchaser) has incurred any losses or liability resulting from
or in relation to any recourse by any German tax administration against the
Purchaser with respect to any Sold Receivable, the relevant German Seller shall
indemnify such Tax Indemnified Party up to the amount of such losses or
liability incurred and in the currency in which such loss or liability has been
incurred, provided that the recourse by such German tax administration against
the Purchaser is based on section 13c of the German VAT Act or on any related or
equivalent provision of German law.     14.6   Nothing in this Article 14 shall
be construed so as to oblige the Purchaser to bear costs and expenses of
whatever nature or to disclose confidential information relating to, inter alia,
the organisation of its activities nor affect in any way its right to organise
its tax affairs in a manner which it considers most beneficial.     15.  
CHANGES IN CIRCUMSTANCES     15.1   To the extent not already indemnified under
Article 14, if, as a result of (i) the implementation after the Closing Date of
this Agreement of any change in the applicable laws, regulations, accounting
standards or regulatory requirements or any change in the interpretation or
application of the aforementioned and/or (ii) the implementation after the
Closing Date of this Agreement of any applicable directive, request or
requirement (whether or not having the force of law) of any central bank,
self-regulating organisation, governmental, fiscal, monetary or other authority
(including inter alia directives, requests, instructions, accounting standards
or requirements which affect the manner in which any bank is required to
maintain equity capital (own funds), taking into account its assets,
liabilities, contingent liabilities or commitments):

  (i)   the cost of the Purchaser, the Refinanced Seller, any Liquidity Bank,
any Issuer, the Management Company, the Custodian, the Fund, the Depositor or
the Agent making available, agreeing to make available, maintaining or funding
any Payment and/or assuming or maintaining their Commitment or otherwise giving
effect to this Agreement shall be increased; and/or     (ii)   any sum received
or receivable by the Purchaser, the Refinanced Seller, any Liquidity Bank, any
Issuer, the Management Company, the Custodian, the Fund, the Depositor or the
Agent under the Transaction Documents shall be reduced (except for tax imposed
on the general income of the Purchaser or default of a Debtor under any Sold
Receivables or Refinanced Sold Receivables); and/or     (iii)   the Purchaser,
the Refinanced Seller, any Liquidity Bank, any Issuer, the Management Company,
the Custodian, the Fund, the Depositor or the Agent shall become liable to make
any payment on account of tax (except for tax imposed on its general income), or
shall be compelled or obliged to forego any interest or other return, on or
calculated by reference to the Commitment or any payment under this Agreement,
the Receivables Purchase Agreement and/or the Refinanced Receivables Purchase
Agreement;

    as soon as such event has occurred and provided that such information is
publicly available, the Purchaser, the Refinanced Seller, any Liquidity Bank,
the Issuer, the Management Company, the Custodian, the Fund, the Depositor or
the Agent shall be entitled to claim from the Centralising Unit, acting as the
case may be on its own behalf or on behalf of the Sellers, an indemnity equal to
(a) the increased costs referred to in (i) above, and/or (b) the reduction
referred to in (ii) above and/or (c) the amount referred to in (iii) above. To
this



--------------------------------------------------------------------------------



 



41

    effect, the Purchaser shall give notice to the Centralising Unit, by
delivering to the latter a certificate specifying in sufficient detail the
occurrence of the changes in circumstances and, if possible, the estimated
amount and the actual amount and the reason(s) for the indemnity payable under
this Article.   15.2   In the event of any dispute as to the amount of such an
indemnity, the Purchaser and the Centralising Unit acting in the name and on
behalf of the Sellers, shall work together as soon as possible and in good faith
to seek a solution acceptable to the parties; in the event of a dispute, such
indemnity shall nevertheless be paid by the Centralising Unit, acting on its own
behalf and on behalf of the Sellers, who shall make the payment of such
indemnity forthwith following receipt of the notice sent by the Purchaser.      
If no suitable agreement has been reached within thirty (30) calendar days
following the coming into force of such event, the Commitment Expiry Date shall
be deemed to have occurred on the thirtieth day after such an event. The parties
hereby agree that during the thirty-day period provided in the foregoing
sentence, no Remaining Purchasable Receivable or Ongoing Purchasable Receivable
shall be sold to the Purchaser on a Settlement Date.

CHAPTER VIII
ORDER OF PRIORITY — PAYMENTS

16.   ORDER OF PRIORITY DURING THE AMORTISATION PERIOD   16.1   Without
prejudice to Article 16.2, on each Settlement Date during the Amortisation
Period, the Purchaser shall apply the Distributed Amounts, in the following
order:

  1.   to the payment of any of the following sums that are due and payable on
such date in accordance with the provisions of the Master Senior Deposit
Agreement:

  1.1   the Margin due to ESTER FINANCE;     1.2   the Immobilisation Indemnity
due pursuant to article 8.1 of the Master Senior Deposit Agreement;     1.3  
the Deposit Fee due pursuant to article 8.2 of the Master Senior Deposit
Agreement;

      until their full payment;         provided that on each Intermediary
Settlement Date, the sums referred to in this point 1. to be paid on the next
Funded Settlement Date, calculated prorata temporis, shall be excluded from the
Distributed Amounts available on such Intermediary Settlement Date and shall be
reserved by the Purchaser in order to be paid on such Funded Settlement Date;  
  2.   to the payment of any sum due and payable prior to such date, by the
Sellers or the Centralising Unit to the Purchaser under the Transaction
Documents and which remains unpaid on such date, until its full repayment;    
3.   to the payment of any sum due and payable in respect of the Purchaser’s
Funding, in accordance with the provisions of the Master Senior Deposit
Agreement and, pari passu, in respect of the Complementary Deposit, in
accordance with the provisions of the Master Complementary Deposit Agreement,
until their full payment;



--------------------------------------------------------------------------------



 



42

      provided that on each Intermediary Settlement Date, the sums referred to
in this point 3., due in respect of the Purchaser’s Funding and to be paid on
the next Funded Settlement Date shall be excluded from the Distributed Amounts
available on such Intermediary Settlement Date and reserved by the Purchaser in
order to be paid on such Funded Settlement Date;     4.   to the payment to the
Centralising Unit of any amount equal to the Excess Forseen Collections,
outstanding as of the last Settlement Date before being reduced to zero (unless
otherwise reimbursed);     5.   to the payment of any outstanding Initial
Purchase Price to be made pursuant to the provisions of each Receivables
Purchase Agreement and which has not been made before the Amortisation Period;  
  6.   to the payment of any outstanding Deferred Purchase Price to be made
pursuant to the provisions of each Receivables Purchase Agreement;     7.   to
the repayment of the Subordinated Deposit.

16.2   On each Settlement Date during the Amortisation Period, if any Seller
and/or the Centralising Unit fail(s) to make a payment when due under the
Transaction Documents in respect of the Adjusted Collections and, pursuant to
the provisions of Article 21.3, the collection mandate given to the Sellers has
been terminated, the Purchaser shall apply the Distributed Amounts, in the
following order:

  1.   to the payment of any sums due and payable on such date in respect of the
Purchaser’s Funding, in accordance with the provisions of the Master Senior
Deposit Agreement, as follows:

  1.1   the Margin due to ESTER FINANCE;     1.2   the Immobilisation Indemnity
due pursuant to article 8.1 of the Master Senior Deposit Agreement;     1.3  
the Deposit Fee due pursuant to article 8.2 of the Master Senior Deposit
Agreement;

      until their full payment;         provided that on each Intermediary
Settlement Date, the sums referred to in this point 1. to be paid on the next
Funded Settlement Date, calculated prorata temporis, shall be excluded from the
Distributed Amounts available on such Intermediary Settlement Date and reserved
by the Purchaser in order to be paid on such Funded Settlement Date;     2.   to
the payment of any sum due and payable prior to such date, by the Sellers or the
Centralising Unit to the Purchaser under the Transaction Documents and which
remains unpaid on such date, until its full repayment;     3.   to the payment
of any sum due and payable in respect of the Purchaser’s Funding, up to an
amount equal to the sum due under the Transaction Documents in respect of the
Adjusted Collections and which any Seller and/or the Centralising Unit has
failed to pay (the “Priority Amount”);         provided that on each
Intermediary Settlement Date, the sums referred to in this point 3. to be paid
on the next Funded Settlement Date shall be excluded from the Distributed
Amounts available on such Intermediary Settlement Date and be reserved by the
Purchaser in order to be paid on such Funded Settlement Date;



--------------------------------------------------------------------------------



 



43

  4.   to the payment of any sum remaining due and payable in respect of the
Purchaser’s Funding, in accordance with the provisions of the Master Senior
Deposit Agreement and, pari passu, in respect of that portion of the
Complementary Deposit that exceeds the Priority Amount, in accordance with the
provisions of the Master Complementary Deposit Agreement, until their full
payment;         provided that on each Intermediary Settlement Date, the sums
referred to in this point 4., due in respect of the Purchaser’s Funding and to
be paid on the next Funded Settlement Date shall be excluded from the
Distributed Amounts available on such Intermediary Settlement Date and reserved
by the Purchaser in order to be paid on such Funded Settlement Date;     5.   to
the repayment of any residual sum due in respect of the Complementary Deposit;  
  6.   to the payment to the Centralising Unit of any amount equal to the Excess
Foreseen Collections, outstanding as of the last Settlement Date before being
reduced to zero (unless otherwise reimbursed);     7.   to the payment of any
outstanding Initial Purchase Price to be made pursuant to the provisions of each
Receivables Purchase Agreement and which has not been made before the
Amortisation Period;     8.   to the payment of any Deferred Purchase Price to
be made pursuant with the provisions of each Receivables Purchase Agreement;    
9.   to the repayment of the Subordinated Deposit.

17.   PAYMENTS   17.1   For the purpose of the payment of any sum due under this
Agreement, the Agent, the Purchaser, each Seller and the Centralising Unit
acting, as the case may be, on its own behalf or on behalf of the Sellers,
expressly agree to use exclusively the following bank accounts:

  (i)   the Purchaser’s Account;     (ii)   the Centralising Unit’s Account;    
(iii)   the Collection Accounts;     (iv)   the Purchaser’s Collection Accounts;
and     (v)   the Agent’s Account.

    The parties hereunder acknowledge that such accounts shall be used
exclusively for the purposes and in accordance with the terms of this Agreement.
  17.2   The Euro is the currency of payment for each and every sum due at any
time under the Transaction Documents.   17.3   Without prejudice to other
provisions of the Transactions Documents related to set-off, the Purchaser shall
be entitled to set-off (i) any amount due and payable by the Purchaser to the
Centralising Unit on its behalf or on behalf of the Sellers under the
Transaction Documents and (ii) any amount due and payable by the Centralising
Unit on its behalf or on behalf of the Sellers to the Purchaser under the
Transaction Documents.       Without prejudice to other provisions of the
Transactions Documents related to set-off, the Centralising Unit, acting on its
behalf or on behalf of the Sellers, shall be entitled to set-off (i) any amount
due and payable by the Purchaser to the Centralising Unit on its behalf or on
behalf of the Sellers under the Transaction Documents and (ii) any amount due
and payable



--------------------------------------------------------------------------------



 



44

    by the Centralising Unit on its behalf or on behalf of the Sellers to the
Purchaser under the Transaction Documents.   17.4   For the purposes of this
Article, any payments falling due on a day which is not a Business Day shall
instead fall due on the following Business Day.   17.5   The Centralising Unit
acting, as the case may be, on its own behalf or on behalf of any Seller, shall
give to its bank before 12.00 (noon) on the Business Day following each
Calculation Date, an irrevocable instruction to transfer (ordre de virement
irrévocable), from the Centralising Unit’s Account to the Purchaser’s Account,
any amount due to the Purchaser on the following Settlement Date in accordance
with the Transaction Documents, to be credited with immediately available funds,
before 12.00 (noon), on the said Settlement Date.       The Purchaser shall give
to its bank one Business Day before any Settlement Date, before 10.00 am, an
irrevocable instruction to transfer (ordre de virement irrévocable), from the
Purchaser’s Account to the Centralising Unit’s Account, any amount due, as the
case may be, to the Centralising Unit on such Settlement Date, in accordance
with the Transaction Documents, to be credited with immediately available funds,
before 12.00 (noon), on the said Settlement Date.   17.6   Any default by the
Centralising Unit acting, as the case may be, on its own behalf or on behalf of
any Seller, in the fulfilment of its payment obligations under this Agreement
shall automatically entitle the Purchaser, without having to give prior notice,
to receive interest on any amounts payable and remaining unpaid (excluded),
calculated from the date when such payment was due (included) until the date of
actual payment, at a rate of EURIBOR 1 month + 2% per annum payable on the date
of actual payment (excluded).

CHAPTER IX
PURCHASE OF ONGOING PURCHASABLE RECEIVABLES AND REMAINING PURCHASABLE
RECEIVABLES

18.   CONDITIONS IN RELATION TO ANY PURCHASE OF ONGOING PURCHASABLE RECEIVABLES
AND REMAINING PURCHASABLE RECEIVABLES   18.1   Conditions precedent in relation
to any purchase of Ongoing Purchasable Receivables and Remaining Purchasable
Receivables       The Purchaser shall not be obliged on any Funded Settlement
Date during the Replenishment Period, to purchase from any Seller, Ongoing
Purchasable Receivables and/or Remaining Purchasable Receivables unless each of
the following conditions have been fulfilled on such Funded Settlement Date:

  (i)   the representations and warranties made by the Seller and the
Centralising Unit referred to in Article 11 (Representations and Warranties)
remain valid and accurate on such Funded Settlement Date;     (ii)   the
Centralising Unit has transmitted the Assessment Report to the Agent and
delivered the List of Purchasable Receivables to the Purchaser on the
Information Date immediately preceding such Funded Settlement Date and on the
Information Date immediately preceding the precedent Intermediary Settlement
Date;



--------------------------------------------------------------------------------



 



45

  (iii)   the amount of the Subordinated Deposit, the Complementary Deposit and
any Increase in the Subordinated Deposit and any Increase in the Complementary
Deposit applicable on such Funded Settlement Date and on the preceding
Intermediary Settlement Date, has been recorded on the debit balance of the
Current Account;     (iv)   the Payment to be made and the Transfer Deeds to be
delivered pursuant hereto do not violate any law or regulation in force on such
Funded Settlement Date;     (v)   such Funded Settlement Date is not later than
the Commitment Expiry Date;     (vi)   the Purchaser has received to its
satisfaction, on or before such Funded Settlement Date, (a) an Auditors
Certificate in relation to each of the Sellers (except for the UK Seller)
and/or, if relevant, any Nominee Company, not older than twelve (12) calendar
months, (b) a Solvency Certificate in relation to the Centralising Unit, in
relation to each of the Sellers (except for the UK Seller) and, to the extent
that the Intermediate Structure has been implemented with respect to any Nominee
Company, in relation to such Nominee Company, in each case not older than six
(6) calendar months and (c) a Solvency Certificate in relation to the UK Seller
not older than three (3) calendar months;     (vii)   no Early Amortisation
Event has occurred on such date;     (viii)   the selection of the Remaining
Purchasable Receivables and Refinanced Remaining Purchasable Receivables to be
purchased from the Sellers by the Purchaser on such Funded Settelement Date has
been carried out in accordance with the selection procedure set forth in
Article 12.3.1; and     (ix)   the Centralising Unit, acting on behalf of the
Sellers, has transferred the Adjusted Collections to the Purchaser, to the
extent required by Article 23 (Application of payments and payments of
collections).

18.2   Conditions subsequent to any Purchase of Ongoing Purchasable Receivables
and Remaining Purchasable Receivables on a Funded Settlement Date during the
Replenishment Period       In the event that any of the following conditions
have not been fulfilled on any Funded Settlement Date during the Replenishment
Period, such a failure shall constitute an automatic and immediate termination
(condition résolutoire de plein droit) of the assignment by the Sellers to the
Purchaser of the Sold Receivables sold on such Funded Settlement Date:

  (i)   the Centralising Unit has not credited the Purchaser’s Account for an
amount equal to any debit balance of the Current Account in accordance with the
provisions of Article 6.3.3. on such date before 12.00 (noon);     (ii)   the
Depositor has not duly made or increased the Senior Deposit in respect of its
commitment to effect a Senior Deposit in accordance with and subject to the
terms of the Master Senior Deposit Agreement;     (iii)   the Purchaser has not
received from the Refinanced Seller any Refinanced Received Net Amount to be
paid by the Refinanced Seller to the Purchaser on such Funded Settlement Date,
in accordance with the terms and conditions of the Refinanced Receivables
Purchase Agreement.



--------------------------------------------------------------------------------



 



46



19.   CONFORMITY WARRANTIES FOR ONGOING PURCHASABLE RECEIVABLES AND REMAINING
PURCHASABLE RECEIVABLES   19.1   Each Seller represents and warrants to the
Purchaser that:   (i)   as of the Assessment Date preceding the Funded
Settlement Date on which a Remaining Purchasable Receivable shall be sold (the
“Reference Funded Settlement Date”), such Remaining Purchasable Receivable
(other than a Net Miscellaneous Receivable or with respect to the Initial
Settlement Date a Defaulted Receivable) shall exist, and, to its knowledge,
except as specifically identified on the Assessment Report preceding such
Reference Funded Settlement Date (it being provided that even if such Remaining
Purchasable Receivables are so identified, this shall be without prejudice to
the rights of the Purchaser to exercise any recourse against the relevant Seller
as provided for under this Agreement and, in particular, shall not prevent the
Purchaser from exercising any recourse in connection with Article 28) shall
conform with the description as it appears on the Transfer Deed and the
electronic support relating to such Transfer Deed and with the applicable
characteristics specified in SCHEDULE 14; and   (ii)   on the day on which title
to an Ongoing Purchasable Receivable shall pass and shall be transferred to the
Purchaser in accordance with any Receivables Purchase Agreement, such Ongoing
Purchasable Receivable shall, to its knowledge and except as specifically
identified on the last Assessment Report drawn up on the Information Date
following such Assessment Date (it being provided that even if such Ongoing
Purchasable Receivables are so identified, this shall be without prejudice to
the rights of the Purchaser to exercise any recourse against the relevant Seller
as provided for under this Agreement and, in particular, shall not prevent the
Purchaser from exercising any recourse in connection with Article 28), shall
conform with the description as it appears on the Transfer Deed and, when
originated, with the applicable characteristics specified for Remaining
Purchasable Receivables in SCHEDULE 13 (mutatis mutandis).       Each Seller and
the Purchaser agree that the Conformity Warranties set out in this Article:  
(i)   shall be given by each Seller to the Purchaser and shall apply to all of
its Ongoing Purchasable Receivables and Remaining Purchasable Receivables
designated on any Transfer Deed and the related support;

  (ii)   shall take effect upon the mere transfer by each Seller or the
Centralising Unit to the Purchaser of a Transfer Deed and the related supports,
in accordance with and subject to the relevant Receivables Purchase Agreement;  
  (iii)   shall be valid (x) for any Ongoing Purchasable Receivable on the
Information Date following the date on which title to such Ongoing Purchasable
Receivable shall pass to the Purchaser in accordance with any Receivables
Purchase Agreement and (y) for any Remaining Purchasable Receivable on the
Information Date preceding the Funded Settlement Date on which such Remaining
Purchasable Receivable shall be sold;     (iv)   shall remain in force until the
Purchaser’s Funding has been repaid in full.

19.2   For the avoidance of doubt, notwithstanding any other provision of the
Transaction Documents, no term of this Agreement, and more generally of any
other Transaction Document, shall oblige the UK Seller or Goodyear Dunlop Tires
OE GmbH to sell or assign to Purchaser any receivable or contract providing for
any prohibition or restriction in respect of the sale or assignment of such
receivable or contract to the Purchase (to the extent such prohibition or
restriction has not been waived or otherwise amended in order to permit such
sale or assignment).



--------------------------------------------------------------------------------



 



47

20.   IDENTIFICATION OF THE CONTRACTUAL DOCUMENTATION FOR THE SOLD RECEIVABLES —
ACCESS TO DOCUMENTS       The Parties irrevocably agree that each purchase of
Sold Receivables carried out pursuant to this Agreement and the relevant
Receivables Purchase Agreement shall entitle the Purchaser or any other agent
appointed in a discretionary way by the same, solely in order to protect and/or
to enforce its right in connection with the Securitisation Transaction, to
access the original copies of the contractual documentation or the computer or
paper information underlying the Sold Receivables and, the support listing the
Sold Receivables and to make duplicate copies of such documents; provided that
(i) the Purchaser or its agent shall have the right to obtain the original
copies of such documents to the extent required to enforce their rights under
the Transaction Documents and (ii) in respect of the Protected Debtors, the
provisions of the present Article shall only apply if the conditions set forth
in the Data Protection Trust Agreement are met.       Each Seller irrevocably
agrees to allow the Purchaser or any other person appointed by it unrestricted
access to the said documents provided that (i) such Seller has been given two
(2) Business Days prior notice thereof, (ii) the Purchaser or any other person,
whom the Purchaser appoints undertakes not to disclose any confidential
information except where permitted in the circumstances provided for by
Article 31 (Confidentiality) and (iii) in respect of the Protected Debtors,
subject to the provisions of the Data Protection Trust Agreement.       The
Purchaser or any other person, whom the Purchaser appoints, shall in no way be
obliged to reimburse the Centralising Unit or the Sellers, for any expense
incurred by the Centralising Unit or the Sellers when allowing access to use the
relevant documents, nor to compensate the Centralising Unit or the Sellers for
any loss which such access or use might cause, other than any loss resulting
from the gross negligence (faute lourde) or willfull misconduct (dol) of the
Purchaser or such other person or the breach by the Purchaser of its material
obligations under the Transaction Documents.

CHAPTER X
COLLECTION OF SOLD RECEIVABLES

21.   COLLECTION OF SOLD RECEIVABLES   21.1   Seller’s Collection Mandate      
The Purchaser hereby appoints each Seller, who accepts, to act as the Collection
Agent for the purposes of the collection of Sold Receivables under a Collection
Mandate in accordance with the terms and subject to the conditions of this
Agreement and the relevant Receivables Purchase Agreement. Each Seller hereby
irrevocably renounces resigning from its role as Collection Agent for the
duration of this Agreement.       Each German Seller (other than Goodyear Dunlop
Tires OE GmbH) shall have the right to sub-delegate, in accordance with the
related BMA, to the respective Nominee Company the whole or certain tasks
relating to the collection of Sold Receivables, provided that:

  (i)   such German Seller remains liable vis-à-vis the other Parties for the
proper performance of those tasks; and



--------------------------------------------------------------------------------



 



48

  (ii)   as a result of such sub-delegation, such Nominee Company has undertaken
to comply with all obligations binding upon such German Seller under this
Agreement and the relevant Receivables Purchase Agreement with respect to the
collection of Sold Receivables.

    In addition, the Purchaser hereby appoints the Sellers, who hereby accept to
act on its behalf for the purposes of Articles 24 and 25 or where expressly
provided for in this Agreement or any of the Receivables Purchase Agreements.  
    No Seller shall have any authority to act on behalf of the Purchaser except
as provided in this Agreement or the Receivables Purchase Agreements.   21.2  
Collection Support       Upon the occurrence of a Collection Rating Trigger
Event, the Purchaser may request any Stand-by Servicer(s) to provide the
relevant Sellers with logistic support to carry out the collection of Sold
Receivables with greater efficiency, provided that the Stand-by Servicer(s)
shall not be obliged to provide such logistic support. If the Centralising Unit,
acting in the name and on behalf of the Sellers, accepts such offer and the
relevant Stand-by Servicer(s) accept(s) to provide such logistic support, the
Centralising Unit shall reimburse the Stand-by Servicer(s) with any duly
documented costs incurred in connection with the setting up of such logistic
support.   21.3   Termination of the Collection Mandate   21.3.1   Solely in the
event of:

   (i)   any Early Amortisation Event under Article 13.3 (xv);      (ii)   any
failure of any of the Sellers to comply with their respective obligations under
Article 12.1.2 (vi), which is not remedied within fifteen (15) Business Days
after written notice received from the Purchaser, or, if ealier, after a
Responsible Officer becoming aware;      (iii)   entry of any Seller, any
Nominee Company, the Centralising Unit, GOODYEAR DUNLOP TIRES EUROPE BV,
GOODYEAR or any Material Subsidiary into Insolvency Proceedings;      (iv)   any
failure by a Seller or the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE BV
to make a payment (including any deposit or transfer of Adjusted Collections to
the Purchaser) when due under the Transaction Documents:

  (w)   which is not remedied within two (2) Business Days, provided that such
failure is due to a technical reason which affects the means of payment in the
banking system used by such Seller or by the Centralising Unit and is not
otherwise covered by clause (y) below;     (x)   which is not remedied within
four (4) Business Days, where such failure arises in relation to the payment of
the Management Fee or the Stand-by Fee;     (y)   which is not a scheduled
payment under the Transaction Documents and which is not remedied within two
(2) Business Days after written notice received from the Purchaser or, if
earlier, after a Responsible Officer becoming aware thereof;



--------------------------------------------------------------------------------



 



49

  (z)   which is a scheduled payment (including a payment due pursuant to
Article 6.3.2.) and is not otherwise covered by clause (w) or (x) above;

  (v)   any restructuring of (a) a Seller leading to GOODYEAR ceasing to hold
directly or indirectly more than 50% in the share capital and voting rights of
such a Seller, or (b) GOODYEAR DUNLOP TIRES EUROPE BV leading to GOODYEAR
ceasing to hold directly or indirectly more than 50% in the share capital and
voting rights of GOODYEAR DUNLOP TIRES EUROPE BV, or (c) the Centralising Unit
leading to GOODYEAR DUNLOP TIRES EUROPE BV ceasing to hold directly or
indirectly 100% in the share capital and voting rights of the Centralising Unit;
    (vi)   any failure by any Seller (except the UK Seller) to deliver an
Auditors Certificate, complying with the relevant form attached as SCHEDULE 4
(adapted mutatis mutandis in the case of GOODYEAR DUNLOP TIRES OE GmbH), as
provided for under Article 12.1.1 (vii), which is not remedied within fifteen
(15) Business Days after written notice received from the Purchaser or, if
earlier, after a Responsible Officer becoming aware thereof;     (vii)   any
failure by any Seller or the Centralising Unit to deliver a Solvency
Certificate, with respect to such Seller and/or, if relevant, any Nominee
Company, complying with the relevant form attached as SCHEDULE 5 (adapted
mutatis mutandis in the case of GOODYEAR DUNLOP TIRES OE GmbH), as provided for
under Article 12.1.1 (xii) and 12.2.1 (vi), which is not remedied within ten
(10) Business Days after written notice received from the Purchaser or, if
earlier, after a Responsible Officer becoming aware thereof;     (viii)   any
Material Indebtedness of GOODYEAR TIRES EUROPE BV or any of its subsidiaries, or
GOODYEAR (a) has not been paid or repaid when due (after giving effect to any
applicable grace period) or (b) has become due and payable before its stated
date of payment as a result of a declared default and after the expiry of any
applicable grace period, provided that, in each case, such default has not been
waived pursuant to the terms of the relevant agreement;     (ix)   any change of
any kind, in any Seller’s or Centralising Unit’s articles of association,
business or assets, which would be reasonably likely to result in a Material
Adverse Effect;     (x)   any representation and warranty made by any Seller,
the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE BV under the Transaction
Documents (other than under Article 19), or any information contained in any
document delivered by any Seller or the Centralising Unit or GOODYEAR DUNLOP
TIRES EUROPE BV to the Purchaser pursuant thereto, is found to have been
inaccurate on the date on which it was made or delivered, if such inaccuracy
(a) is not remedied or waived accordingly within thirty (30) days after written
notice received from the Purchaser or, if earlier, after a Responsible Officer
becoming aware thereof, and (b) is reasonably likely to result in a Material
Adverse Effect;     (xi)   there is an attachment, freezing or seizure (saisie)
order against all or any material part of the property, assets or revenues of
the Centralising Unit or any of the Sellers or GOODYEAR DUNLOP TIRES EUROPE BV
or in the event that either the Centralising Unit or any of the Sellers or
GOODYEAR DUNLOP TIRES EUROPE BV has become subject at any time to any court
order or other court process having similar effect and such attachment, seizure
(saisie), court order or court process remains in effect and is not discharged
during a period of forty five (45) calendar days following the date on which it
was served;     (xii)   the validity of the Transaction Documents or a Transfer
Deed issued pursuant to the Receivables Purchase Agreement or any Payment
hereunder or thereunder is



--------------------------------------------------------------------------------



 



50

      successfully challenged by any enforcement order issued or judgment
obtained as a result of proceedings before any court (including arbitration
proceedings);

        (xiii) (a)    any of the Transaction Documents becomes illegal or,
cannot, for any reason whatsoever, be performed pursuant to their respective
terms, and such illegality or inability to be performed is reasonably expected
to prejudice the rights of the Purchaser in any material respect;     (b)   a
Transfer Deed becomes illegal or, cannot, for any reason whatsoever, be
performed pursuant to its terms, and such illegality or inability to be
performed is reasonably expected to prejudice the rights of the Purchaser;

  (xiv)   any Collection Account Agreement is terminated for whatever reason and
such Collection Account Agreement is not replaced by (a) a then existing
Collection Account Agreement or (b) an equivalent collection account agreement
that has been approved by the Purchaser, the Agent, the Issuers and the
Liquidity Banks (such consent not to be unreasonably withheld or delayed);

    the Purchaser may terminate the appointment of each Seller for collection of
the Sold Receivables by issuing or causing any other entity it has appointed for
such purpose to issue to this effect:

  (a)   a letter sent by registered mail with acknowledgement of receipt to each
Seller; and     (b)   subsequently, a Notice of Transfer to each of the Debtors,
in accordance with the relevant Receivables Purchase Agreement, provided that
the cost of delivery of a Notice of Transfer is borne exclusively by the
Centralising Unit, acting in the name and on behalf of the Sellers and shall be
reasonable and duly documented.

    The appointment of any Seller for the purpose of the collection of any Sold
Receivable shall terminate automatically on the date of receipt by the
Centralising Unit, acting in the name and on behalf of the relevant Seller, of
the letter referred to under point (a) above. As of such date, the Seller shall
forthwith transfer to the credit of the relevant Purchaser’s Collection Account
any amount received from the relevant Debtors relating to the Sold Receivables,
in accordance with the provisions of the Collection Account Agreements.      
The termination of the appointment of a Seller as collection agent shall not
affect the obligations of such Seller under this Agreement or the relevant
Receivables Purchase Agreement, with the exception of those relating to the
collection of the Sold Receivables. Notwithstanding any other provisions of this
Agreement, neither the Purchaser nor any of its agents shall, at any time other
than following the termination of the collection mandate of the Sellers pursuant
to this Article 21.3.1, contact or communicate with any Debtor in respect of any
Sold Receivable or the Securitisation Transaction.   21.3.2   In addition, the
Purchaser shall be entitled to appoint a (or several) Back-Up Servicer(s) for
the collection of all or part of the Sold Receivables for which a Notice of
Transfer has been delivered to the relevant Debtors in accordance with
Article 21.3.1 above.       The Purchaser confirms that, as a condition
precedent to its(their) appointment(s), the Back-Up Servicer(s) have (or will
have) agreed with the Purchaser to comply with the provisions of this Agreement.
      Each Seller, upon being notified of the exercise of such a right by the
Purchaser undertakes:

  (i)   to take all steps and do all things to enable the Back-Up Servicer(s) to
take over the Seller’s undertakings as collection agent(s);



--------------------------------------------------------------------------------



 



51

  (ii)   to deliver in accordance with the provisions of Article 20
(Identification of the contractual documentation for the Sold Receivables —
Access to documents) and Article 31 (Confidentiality) to the Back-Up Servicer(s)
any and all original copies of the contractual documentation or the computer
information concerning the Sold Receivables as well as any other document as
might be reasonably requested by the Back-Up Servicer(s) in order to perform
its(their) obligations as servicer(s);     (iii)   to transfer forthwith to the
credit of the relevant Purchaser’s Collection Account, any Actual Collections
relating to Sold Receivables it may directly receive from any Debtor;     (iv)  
to indemnify forthwith the Purchaser, for any reasonable costs and expenses duly
evidenced and incurred by the latter in relation to the Notice of Transfer; and
    (v)   to indemnify forthwith the Purchaser, for any reasonable costs
incurred by the latter due to the appointment of the Back-Up Servicer(s) to act
as collection agent(s), provided that the Back-Up Servicer(s) furnishes(furnish)
any documents evidencing such costs within the limits set forth in Article 27.3.

    The Purchaser shall, immediately upon payment by the Centralising Unit,
acting on its own behalf and on behalf of the Sellers, of all amounts owed to
the Purchaser, (i) take all steps necessary to terminate any rights it may have
with respect to any Collection Accounts, and (ii) if the Sellers’ collection
mandate has been terminated pursuant to the terms of this Article, revoke any
collection mandate granted to the Back-Up Servicers or any other agent of the
Purchaser.   21.3.3   Each of the Sellers hereby irrevocably renounces resigning
from its role under the Collection Mandate referred to in this Article 21 for
the duration of this Agreement. Such Collection Mandate may only be terminated
in the circumstances and in accordance with the procedures provided for in the
present article or, with respect to a particular Seller, if it has ceased to be
a party to this Agreement in accordance with the provisions herein, when all
Sold Receivables originated by such Seller have been collected, repurchased in
accordance with this Agreement or determined to be uncollectible.   21.4  
Currency Exchange Rate       GOODYEAR DUNLOP TIRES OE GmbH and the UK Seller
shall, each for the purposes of its role as collection agent pursuant to the
Collection Mandate, transfer collections of the Sold Receivables received from
English Debtors to the Purchaser and the Agent shall apply the Exchange Rate as
of the Assessment Date applicable to such collections in order to convert the
collections into Euro for the purposes of this Agreement.   22.   ASSESSMENT
REPORT AND BACK-UP SERVICER REPORT   22.1   As long as a Seller acts as
collection agent in respect of any Sold Receivable, such Seller shall draw up or
cause to be drawn up, an Assessment Report in the form set out in SCHEDULE 3,
which shall be delivered by the Centralising Unit acting in the name and on
behalf of the Sellers to the Agent on each Information Date.   22.2   In the
event of the termination of the Collection Mandate, in accordance with the
provisions of Article 21.3, the Purchaser or, as the case may be, the Back-Up
Servicers shall draw up a Back-Up Servicer Report on each Information Date.



--------------------------------------------------------------------------------



 



52

23.   APPLICATION OF PAYMENTS AND PAYMENTS OF COLLECTIONS   23.1   Application
of Payments       Subject to any applicable laws and to the provisions of the
Collection Account Agreements, any payment received by a Seller from any of its
Debtors shall be applied first to Sold Receivables (before being applied to
other obligations of such Debtor), unless the said Debtor has given express
instruction otherwise.   23.2   Payment of collections   23.2.1   In so far as a
Seller acts as collection agent in respect of any Sold Receivable, the Parties
agree that:

  (i)   during the Replenishment Period, on each Settlement Date, Adjusted
Collections shall be recorded and applied in the manner provided for in
Article 6;     (ii)   during the Replenishment Period, on each Funded Settlement
Date, the Cash Collections Advance shall be transferred by the Centralising Unit
to the Purchaser’s Account before 12.00 (noon) on such Settlement Date;    
(iii)   on each Business Day during the Amortisation Period, the Centralising
Unit shall transfer to the Purchaser’s Account the Actual Collections collected
on such day.

    If a Seller no longer acts as collection agent in respect of any Sold
Receivable, the Parties agree that the relevant Back-Up Servicer shall transfer
to each relevant Purchaser’s Collection Account the Actual Collections made in
relation to the Sold Receivables purchased from such Seller. Such Actual
Collections shall be applied to the payments in the manner provided for in
Article 6 until the Commitment Expiry Date, and thereafter, as provided for in
Article 16.   23.2.2   Except as provided for in Article 23.2.1, the Sellers and
the Centralising Unit shall not be required to transfer any collections to the
Purchaser.   23.3   Collection Accounts       The Sellers and the Purchaser have
agreed to put in place Collection Accounts in each jurisdiction in which a
Seller is located in order to segregate any cash received by the Sellers, when
acting in their capacity as collection agent under the foregoing provisions and
the relevant Receivables Purchase Agreement.       A Collection Account
Agreement shall be concluded in relation to each Collection Account.      
Notwithstanding the provisions of Article 23.1 hereof and of the Collection
Account Agreements, the Purchaser agrees that, in the event that the
Centralising Unit provides reasonably satisfactory evidence that a payment made
to any Collection Account does not relate to Sold Receivables or Retransferred
Receivables, the Purchaser shall promptly authorise the return of such payment
to the Centralising Unit, within the limit of the credit balance of the relevant
Collection Account.   24.   RENEGOTIATION   24.1   Authorisation to renegotiate
in Insolvency Proceedings       Each Seller acting on behalf of the Purchaser
may, in the context of Insolvency Proceedings relating to any Debtor (if
Insolvency Proceedings apply to such Debtor), participate in the



--------------------------------------------------------------------------------



 



53

    setting up of a voluntary rescheduling and may make proposals for that
purpose, provided that:

  (i)   it complies with its obligations under Article 26 (Obligations of care);
and     (ii)   in the event that the Outstanding Amount of the Sold Receivables
subject to such renegotiation exceeds € 1,500,000, it has obtained the prior
written consent of the Purchaser to renegotiate.

24.2   Renegotiations as to amount and maturity date       The Purchaser agrees
that each Seller, acting on behalf of the Purchaser, may issue Credit Notes,
Year End Rebates or Commercial Discounts in accordance with its management
procedures and accordingly modify the amount and Maturity Date of the Sold
Receivables for which such Credit Notes, Year End Rebates or Commercial
Discounts have been issued, provided that the Seller performs its obligations
set forth under Article 28 (Deemed collections).   24.3   Other renegotiations  
    Subject to the provisions of Articles 24.1 and 24.2, the Purchaser
authorises each Seller, acting in the name and on behalf of the Purchaser, to
agree to new terms in relation to any Sold Receivable:

  (a)   if the Purchaser expressly consents in writing;     (b)   without prior
notification to or consent of the Purchaser, provided that such renegotiation:

  (i)   complies with its obligations under Article 26 (Obligations of care);
and     (ii)   does not adversely affect the rights of the Purchaser under such
Sold Receivables, including any security interests, privileges and ancillary
rights attached thereto; or

  (c)   without prior notification to or consent of the Purchaser, if such Sold
Receivable is a Defaulted Receivable.

25.   REPRESENTATION MANDATE       The Purchaser hereby appoints each Seller as
its agent to undertake and to conduct, in the name and on behalf of the
Purchaser, all proceedings in court or out of court as are necessary for the
collection of the Sold Receivables, including those deeds and formalities
required for such proceedings, subject to compliance with its obligations set
out in Article 26 (Obligations of care). In particular, each Seller shall freely
issue and conduct, in the name and on behalf of the Purchaser, all writs,
pleadings, arguments, enforcement proceedings, interventions by agreement or
order, defences, defences to third party proceedings, and appeals, as may be
necessary in its opinion to recover the sums due under the Sold Receivables.    
  The Purchaser agrees that it shall intervene in any claims or proceedings
initiated upon such Seller’s request to assist such Seller in any claims or
proceedings initiated by the latter, in the event that such Seller deems it
necessary or whenever required by the applicable statutory or regulatory
provisions.       Each Seller agrees that it shall intervene in any claim or
proceedings initiated upon the Purchaser’s request to assist the Purchaser in
any claims or proceedings initiated by the



--------------------------------------------------------------------------------



 



54

    Purchaser, in the event that the Purchaser deems it necessary or whenever
required by the applicable statutory or regulatory provisions, provided that the
Purchaser shall only be entitled to initiate any such claim or proceeding in the
event that (i) the collection mandate of the Sellers has been terminated
pursuant to the provisions of Article 21.3 or (ii) after the Program Expiry
Date, any amount remains due to the Purchaser under any of the Transaction
Documents.       Furthermore, the Purchaser authorises each Seller to issue, as
appropriate, a subrogation receipt to any third party in return for any full and
irrevocable payment made by that third party in substitution for any Debtor.    
  Any expenses incurred by each Seller in carrying out its mandate shall be
borne exclusively by such Seller.   26.   OBLIGATIONS OF CARE       Each Seller
undertakes to act and, in the case of the German Sellers, to procure that any
Nominee Company acts, in the collection of the sums due under the Sold
Receivables in accordance with the standards of a prudent and informed
businessman, and to be no less diligent than it would be in collecting sums due
under its own receivables, and in particular:

  (i)   to apply to the collection of the sums due under the Sold Receivables,
procedures that comply in all material respects with all applicable laws and
regulations and the contracts underlying the Sold Receivables;     (ii)   to
take such measures as may reasonably be required to ensure that all security
interests, rights, claims, privileges and other benefits (droits accessoires)
attached to the Sold Receivables, remain in force and are exercised in a timely
fashion;     (iii)   to take such steps as are reasonably necessary to oppose
any claim challenging the existence, validity, amount or maturity of the Sold
Receivables or the security interests, rights, claims, privileges and other
benefits attached thereto, if any;     (iv)   to take such steps, including
without limitation any legal actions such as proceedings in court, as may be
reasonably necessary and appropriate for the collection of the sums due under
the Sold Receivables; and     (v)   to take such steps to cause any attachment,
seizure (saisie) or any other enforcement measure levied or applied against any
accounts where the sums due pursuant to the collection of Sold Receivables are
received, to be released or withdrawn within thirty (30) calendar days.

27.   COMMISSION FOR AND COSTS OF COLLECTION   27.1   The Parties agree that the
Sellers to whom such tasks are delegated shall not receive a commission or
remuneration for providing the collection service.   27.2   Each Seller shall
bear its own costs incurred in the course of providing the collection service,
without any claim against the Purchaser, for reimbursement. The termination of
the mandate granted to the Sellers in Article 21 (Collection of Sold
Receivables) shall not give to the Sellers any right to compensation.   27.3  
In the event that a (or several) Back-Up Servicer(s) is(are) appointed to act as
agent for the collection of all or part of the Sold Receivables pursuant to the
terms of Article 21.3, such Back-Up Servicer(s) shall be entitled to receive
from the Centralising Unit, acting on behalf of the Sellers, a fee to be agreed
from time to time between the Purchaser and the Back Up



--------------------------------------------------------------------------------



 



55

    Servicer on any Funded Settlement Date following its appointment until the
Program Expiry Date. The parties acknowledge that the payment of such fee shall
be expressly excluded from the Current Account mechanism.       In the event
that the Centralising Unit fails to pay the amounts referred to under this
Article 27.3 on any Funded Settlement Date, the Purchaser shall proceed
forthwith to the payment of such amounts, on the Centralising Unit’s behalf. As
such, the Purchaser shall be, upon delivery of a subrogation notice (quittance
subrogative) by the Back-Up Servicer(s), subrogated in the rights of the Back-Up
Servicer(s) against the Centralising Unit to the extent of the sums paid to the
Back-Up Servicer(s).   27.4   Stand-by servicing   27.4.1   Upon the occurrence
of a Collection Rating Trigger Event, the Purchaser shall be entitled to appoint
any Stand-By Servicer(s) for the preparation and putting in place of any back-up
servicer procedure.   27.4.2   On each Funded Settlement Date as from the
appointment of any Stand-By Servicer(s) and until the appointment of a Back-Up
Servicer pursuant to Article 21.3, the Centralising Unit shall pay to such
Stand-By Servicer(s) a Stand-By Fee whose aim shall be to compensate the
Stand-By Servicer’s undertaking to act as back-up servicer upon request during
the term of the Agreement. The maximum amount of such Stand-By Fee shall be
equal to, for the first year following the Amendment Date, €300,000 (exclusive
of VAT) (for the up-front part), and €350,000 per annum (exclusive of VAT) (for
the on-going part) and, if different, shall afterwards be agreed on or about
each anniversary date of such Amendment Date between the Purchaser and the
Stand-By Servicer. The parties acknowledge that the payment of such Stand-By Fee
shall be expressly excluded from the Current Account mechanism.   27.4.3   In
addition, in the event that the Purchaser exercises any of its rights to collect
sums directly from any Collection Account(s), in accordance with the relevant
provisions of the Collection Account Agreement(s), the Centralising Unit shall
pay to the Agent a fee equal to € 500 per Collection Account (VAT excluded) on
the Funded Settlement Date following the exercise by the Purchaser of such
right. The parties acknowledge that the payment of such fees shall be expressly
excluded from the Current Account mechanism.   27.4.4   In the event that the
Centralising Unit fails to pay any fees described in the present Article 27.4 in
a timely manner, the Purchaser shall proceed forthwith with the payment of such
fees, on the Centralising Unit’s behalf to the extent of the Adjusted
Collections received. As such, the Purchaser shall be, upon delivery of a
subrogation notice by the Stand-By Servicer, subrogated in the rights of the
Stand-By Servicer against the Centralising Unit to the extent of the sums paid
to the Stand-By Servicer in respect of these fees.   27.5   Data Protection
Trustee   27.5.1   The Data Protection Trustee Agreement provides that, upon the
occurrence of a Collection Rating Trigger Event, the Purchaser shall be entitled
to replace the then existing Data Protection Trustee by any substitute Data
Protection Trustee. The Centralising Unit, acting on behalf of the German
Sellers, shall pay to the Data Protection Trustee the compensation contemplated
in the Data Protection Trustee Agreement. The parties acknowledge that the
payment of such compensation shall be expressly excluded from the Current
Account mechanism.   27.5.2   In the event that the Centralising Unit fails to
pay the compensation described in the present Article 27.5, the Purchaser shall
proceed with the payment of such compensation, on the Centralising Unit’s behalf
to the extent of the Adjusted Collections received. As such, the



--------------------------------------------------------------------------------



 



56

    Purchaser shall be, upon delivery of a subrogation notice by the Data
Protection Trustee, subrogated in the rights of the Data Protection Trustee
against the Centralising Unit to the extent of the sums paid to the Data
Protection Trustee in respect of this compensation.

CHAPTER XI
DEEMED COLLECTIONS

28.   DEEMED COLLECTIONS   28.1   Upon the occurrence of any one of the
following events:

  (i)   the issue of any Credit Notes or Commercial Discounts as referred to in
Article 24.2, in relation to any Sold Receivables;     (ii)   any contract,
which gives rise to a Sold Receivable, has been terminated and the relevant
goods have been billed but remain to be delivered by any Seller or by any
Nominee Company, in whole or in part, on the termination date of such contract;
    (iii)   any set-off agreed by any Seller or by any Nominee Company, or by
operation of law or by a court decision between debts owed to any Debtor and the
Sold Receivables against such Debtor;     (iv)   any Sold Receivable has been
cancelled, in whole or in part;     (v)   any Amended Invoice arises;     (vi)  
the issue of any Credit Note over Snow Tires, in relation to any Sold
Receivables; or     (vii)   the issue of any Year End Rebates, in relation to
any Sold Receivables, unless such Year End Rebates have been cancelled or paid
in cash by the relevant Seller or Nominee Company,;

    the relevant Seller shall be deemed to have received the amount it would
have collected if such event had not occurred (the “Deemed Collection”),
provided that no Deemed Collection shall be due as a result of a Debtor’s
failure, independent from and beyond one Seller’s or Nominee Company’s control
and from any of (i) through (vii) above, to make payments in respect of Sold
Receivables.       Moreover, given the internal billing procedures of each
Seller and/or the respective Nominee Company, it may be the case that certain
Sold Receivables are declared by a Seller as being extinguished partially or
completely, in an Assessment Report and/or in any electronic file attached
thereto, even though such Sold Receivables have not been fully paid by their
respective Debtors (the “Deemed Extinguished Receivables”). Therefore, in order
to offset the absence of any payment of cash collections arising in relation to
such Deemed Extinguished Receivables, such Deemed Extinguished Receivables shall
be considered as a Deemed Collection and shall be paid pursuant to Articles 28.2
and 28.3.   28.2   The relevant Sellers, the Centralising Unit and the Agent
shall cooperate to determine the amount of Deemed Collections, provided that:



--------------------------------------------------------------------------------



 



57

  (i)   during the Replenishment Period, the amount of Deemed Collections shall
be debited from the Current Account through the adjustment of Adjusted
Collections (as provided in the definition of such term);     (ii)   during the
Amortisation Period, the amount of Deemed Collections shall be transferred by
the Centralising Unit to the Purchaser’s Account on each Funded Settlement Date
and on each Intermediary Settlement Date.

28.3   In the event that any Seller or, as the case may be, the Centralising
Unit, acting in the name and on behalf of the Sellers, fails to pay any Deemed
Collections as required pursuant to Article 28.2 (ii), the Purchaser may
automatically set-off (a) the amount of such Deemed Collections against (b) any
amount due or thereafter to become due to such Seller or, as the case may be, to
the Centralising Unit, under the Transaction Documents. As soon as practicable,
the Purchaser shall notify the Centralising Unit after exercise of its right of
set-off.       In the event that, notwithstanding such set-off, Deemed
Collections still remain unpaid, the Purchaser shall have recourse against the
relevant Seller’s assets or, as the case may be, against the Centralising Unit’s
assets, but only to the extent of the amounts remaining unpaid.       Any unpaid
Deemed Collection shall remain outstanding until it has been paid in full in
accordance with the present Article 28.3.

CHAPTER XII
MISCELLANEOUS

29.   FEES AND EXPENSES       The Centralising Unit acting in the name and on
behalf of the Sellers shall reimburse the Purchaser, acting for its own account
and/or as proxy for (i) any reasonable and duly documented expenses (including
legal fees, costs and expenses) arising out of any modification, waiver or
amendment of the Transaction Documents to which the Centralising Unit and/or the
Sellers are a party and requested by the Centralising Unit, acting in the name
and on behalf of the Sellers, or the Rating Agencies, (ii) any reasonable and
duly documented expenses, claims, damages and liabilities (including legal fees,
costs and expenses) incurred in connection with the perfection, preservation
and/or enforcement of the rights of the Purchaser, the Issuers and the Liquidity
Banks under the Securitisation Transaction or (iii) any reasonable and duly
documented expenses (including legal fees, costs and expenses) incurred in
connection with the renewal of any Liquidity Agreement and, as the case may be,
in connection with the implementation of an alternative funding described in any
Liquidity Bank Letter, subject to prior communication by the Purchaser to the
Centralising Unit of an estimate of fees in the event that the Centralising Unit
requests this estimate.   30.   SUBSTITUTION AND AGENCY       Each Party shall
have the right to be assisted by, to appoint or to substitute for itself one or
more third parties in the performance of certain tasks provided that:

  (i)   such Party has given prior written notice to the other Party and, in any
case, the Purchaser has notified the Rating Agencies;



--------------------------------------------------------------------------------



 



58

  (ii)   such Party remains liable to the other Party for the proper performance
of those tasks and the relevant third party (parties) has (have) expressly
renounced any right to any contractual claim against the other Party;     (iii)
  the relevant third party (parties) undertake(s) to comply with all obligations
binding upon such Party under this Agreement;     (iv)   the Rating Agencies
have confirmed that the contemplated change will not entail a downgrading or
withdrawal of the current rating of the Notes issued by the Issuers or that the
contemplated change will reduce such downgrading or prevent such withdrawal; and
    (v)   each other Party has given prior written consent to this appointment
and/or substitution, such consent not to be unreasonably withheld.

31.   CONFIDENTIALITY       Each Party agrees to treat all information of any
kind transmitted by any other Party in connection with the Securitisation
Transaction as confidential. The Parties agree not to disclose such information
to any other person and to ensure that their respective personnel similarly
respect the confidential nature of such information.       This provision shall
not prevent:

  (i)   either Party from transmitting such information as may be required by
its statutory auditors, public organisations or any governmental, regulatory,
fiscal, or monetary institution or other authority, in so far as it is obliged
to do so by the applicable laws and regulations in force;     (ii)   the
Purchaser from transmitting such information to any person who will provide or
will undertake to provide directly or indirectly funds to the Purchaser or any
agent appointed by the Purchaser pursuant to Article 20 (Identification of the
contractual documentation for the Sold Receivables — Access to Documents),
provided that the Purchaser undertakes that such person shall be bound to treat
such information as confidential under the same terms and subject to the same
conditions as provided for in the Transaction Documents;     (iii)   the
Purchaser from using any original or duplicate copy of the contractual
documentation or any computer information referred to in Article 20
(Identification of the contractual documentation for the Sold Receivables-Access
to documents) of this Agreement in order to take all such measures deemed
necessary by the Purchaser to preserve, and/or enforce its rights under the
Transaction Documents, including without limitation any legal actions;     (iv)
  either Party from providing the Rating Agencies with any information they may
require;     (v)   either Party from transmitting such information as may be in
the public domain other than as a result of a breach of this Article or a breach
of any other confidentiality obligation;     (vi)   subject to GOODYEAR’s prior
written consent, CALYON, the Issuers and the Liquidity Banks from using
exclusively the following information: the amount involved in the Securitisation
Transaction, the countries concerned, the number of Sellers, the structure of
the transaction, the identity of the legal counsel involved in the
Securitisation Transaction, the closing date of the Securitisation Transaction,
the maturity of the Securitisation Transaction and the identity of the parties
to the Securitisation Transaction; and



--------------------------------------------------------------------------------



 



59

  (vii)   the Purchaser and CALYON from transmitting such information to any
other person involved in the Securitisation Transaction, provided that the
Purchaser and the CALYON undertake that such person shall be bound to treat such
information as confidential under the same terms and subject to the same
conditions as provided for in the Transaction Documents.

    This obligation to preserve confidentiality shall remain valid for ten
(10) years from the Program Expiry Date.   32.   NOTICES   32.1   Except as
otherwise set forth in the Transaction Documents, all notices, requests or
communications which must or may be made pursuant to this Agreement shall be by
way of writing, mail or fax.   32.2   All notices, requests or communications to
be made and all documents to be delivered from one Party to the other Party
under the Transaction Documents shall be made and delivered to the addressees
referred to in SCHEDULE 7 (and in the case of the Sellers, to the Centralising
Unit, acting in the name and on behalf of the Sellers).   32.3   All notices,
requests or communications made and all documents delivered under the
Transaction Documents shall only take effect upon the date of their receipt by
its addressee.   32.4   Each of the Parties may at any time modify the addressee
of the notices, requests or communications to be made and the documents to be
delivered to it under the Transaction Documents by sending to that effect a
letter or fax to the other Party indicating the name of the new addressee.  
32.5   The Parties agree that the Centralising Unit shall be responsible for
receiving written notice on behalf of the Sellers, and that any notice given to
the Centralising Unit shall be deemed validly received by all of the Sellers
upon receipt by the Centralising Unit.   32.6   The Parties agree that the
Purchaser shall be responsible for receiving written notice on behalf of the
Agent, the Joint Lead Arrangers and the Calculation Agent, and that any notice
given to the Purchaser shall be deemed validly received by the Agent, the Joint
Lead Arrangers and the Calculation Agent upon receipt by the Purchaser.   33.  
EXERCISE OF RIGHTS – RECOURSE – NO PETITION   33.1   All rights conferred on the
Purchaser by this Agreement or by any other document delivered pursuant to or
incidental to this Agreement, including rights conferred by law, shall be
cumulative and may be exercised at any time.   33.2   The fact that a Party does
not exercise a right or delays doing so shall in no way be treated as a waiver
of that right. The exercise of one right or a partial exercise shall not prevent
any Party from exercising such a right in the future, or from exercising any
other right.   33.3   Limited Recourse       The Centralising Unit, the Agent,
the Joint Lead Arrangers, the German Parties and the Sellers waive any right
that they may have to initiate any proceeding whatsoever in relation to the
contractual liability (responsabilité contractuelle) of the Purchaser, except in
the case of its own gross negligence (faute lourde) or willful misconduct (dol)
and agree to limit their claims and recourse against the Purchaser (including in
the event of a breach by the Purchaser of any of its representations and
warranties, or any of its obligations hereunder) to the amount of the Available
Funds on the relevant date.





--------------------------------------------------------------------------------



 



60

33.4   Any recourse of the Purchaser against the Sellers, the Centralising Unit
or any of their respective Affiliates, directors, officers and employees in
relation to the non payment by any Debtors of any sums due under the Sold
Receivables, shall be limited to the amount of the Subordinated Deposit and, to
the extent provided in Article 16, the Complementary Deposit.   33.5   Non
Petition       The Centralising Unit, the Agent, the Joint Lead Arrangers, the
German Parties and the Sellers irrevocably and unconditionally undertake and
agree not to institute any legal proceedings, take other steps or institute
other proceedings against ESTER FINANCE, the purpose of which is the appointment
of a conciliator or an ad hoc agent, or the opening of receivership proceedings
or insolvency proceedings or any other similar proceedings.   34.  
TRANSFERABILITY OF THIS AGREEMENT       This Agreement is entered into on the
intuitu personae of the parties to this Agreement. It is agreed that none of the
parties may transfer this Agreement, or the rights and obligations under this
Agreement, to any third party whatsoever without the prior written consent of
all the other parties.   35.   AMENDMENT TO THE TRANSACTION DOCUMENTS   35.1  
No amendment to the Transaction Documents may be made without the written
consent of each other party thereto and (a) unless the Rating Agencies (i) have
been informed and provided by CALYON with all necessary details they may require
in respect of such contemplated amendment and (ii) have confirmed that the
contemplated amendment will not entail a downgrading or withdrawal of the
current ratings of the Notes issued by the Issuers, or that the contemplated
amendment will reduce such downgrading or prevent such withdrawal, and (b) each
Issuer and each Liquidity Bank has given its prior written consent to such
amendment (such consent not being unreasonably withheld or delayed).   35.2  
Without prejudice to the foregoing, the Transaction Documents may be amended
with the prior consent of the Joint Lead Arrangers, the Agent, the Purchaser
(having obtained the prior consent of the Refinanced Seller) and the
Centralising Unit, acting for itself and in the name and on behalf of each of
the Sellers and Goodyear Dunlop Tires Germany GmbH and without the explicit
specific prior written consent of the Sellers or Goodyear Dunlop Tires Germany
GmbH in each of the following cases :

  (i)   the accession of any New Seller, provided that the conditions of
Article 40 (Accession of New Sellers) are met;     (ii)   amendments to the
definition of Eligible Receivable, Eligible Debtor, Remaining Purchasable
Receivable, Ongoing Purchasable Receivables, Refinanced Eligible Receivable,
Refinanced Remaining Purchasable Receivable, Refinanced Ongoing Purchasable
Receivables and other definitions relating to the inclusion of cross border
receivables, and amendments to related representations and warranties, provided
that any such amendment shall require the explicit written consent of the Seller
or Sellers that shall sell such cross border receivables;     (iii)   addition
of new Liquidity Banks and Issuers to the Securitisation Documents;     (iv)  
any changes to the calculation formulae of the Discount Rate, the Discount
Reserve Rate and the Deferred Purchase Price under the Receivables Purchase
Agreements and changes to the provisions of Article 10 above; and     (v)   any
changes in SCHEDULE 3, SCHEDULE 11, SCHEDULE 12, SCHEDULE 14 and SCHEDULE 15.



--------------------------------------------------------------------------------



 



61



    Each Seller and Goodyear Dunlop Tires Germany GmbH hereby appoints the
Centralising Unit as its agent, to act in its name and on its behalf, to
negotiate and execute any amendment to any of the Transaction Documents referred
to above and for this purpose exempts the Centralising Unit from the
restrictions of section 181 of the German Civil Code (Bürgerliches Gesetzbuch –
BGB) and similar restrictions under the laws of other juridsidctions, in each
case to the extent permitted by applicable law.   35.3   Moreover, the Purchaser
shall not accept any amendment to any Collection Account Agreement to which it
is a party without the prior written consent of the Issuers and the Liquidity
Banks (such consent not to be unreasonably withheld or delayed) (except where
such amendment to any Collection Account Agreement consists exclusively of
changing the bank at which such account is held and the financial rating of such
bank is at least AA (Standard & Poor’s) and Aa1 (Moody’s Investor Services)).  
    The Purchaser hereby covenants to the Centralising Unit and the Sellers that
none of the Securitisation Documents, to which the Centralising Unit, the
Sellers, GOODYEAR DUNLOP TIRES EUROPE BV or GOODYEAR are not party, shall be
amended or otherwise modified in a way adverse to the interests of the
Centralising Unit, any Seller, GOODYEAR DUNLOP TIRES EUROPE BV or GOODYEAR
without their prior written consent (such consent or denial thereof not to be
unreasonably delayed).   36.   INDEMNITIES       Without limiting any other
rights which the Indemnified Parties may have under the Transaction Documents or
any related documents or under applicable law, each of the Centralising Unit and
each Seller hereby agrees to indemnify the Purchaser, the Refinanced Seller, the
Agent, the Joint Lead Arrangers, the Calculation Agent, the Depositor, the
Issuers, the Liquidity Banks, each of their respective affiliates and each
officer, director, employee and agent of any of the foregoing (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, costs and expenses (including reasonable attorneys’ fees and
disbursements) (and, in each case, any value added tax thereon) in any way
arising out of the Transaction Documents or any documents related to the
Securitisation Transaction (excluding, however, any of the foregoing (a) to the
extent resulting from the gross negligence (faute lourde) or willful misconduct
(dol) on the part of such Indemnified Party or the breach by an Indemnified
Party of material obligations under any Transaction Document or any related
document, as finally determined by a court of competent jurisdiction), or
(b) constituting recourse for Sold Receivables which are not paid or are
uncollectible on account of the insolvency, bankruptcy or inability to pay of
the applicable obligor) (collectively, “Indemnified Amounts”), including,
without limitation, any and all damages, losses, claims, liabilities, costs and
expenses incurred by or asserted against any Indemnified Party as a result of:

  (a)   any claims, actions, suits or proceedings commenced by any Debtor or any
of its affiliates or any third party in connection with any of the Sold
Receivables, the Refinanced Sold Receivables, the transactions out of which they
arose or the goods or services the sale or provision of which gave rise to any
Sold Receivables and any Refinanced Sold Receivables;     (b)   reliance on any
representation or warranty or statement made or deemed made by or on behalf of
any Seller, the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE BV under or in
connection with any Transaction Document or any related agreement or any
certificate or report delivered pursuant hereto or thereto that, in either case,
shall have been false or incorrect when made or deemed made;



--------------------------------------------------------------------------------



 



62



  (c)   any failure of any Seller, the Centralising Unit or GOODYEAR DUNLOP
TIRES EUROPE BV to perform its duties or obligations under this Agreement or the
other Transaction Documents;     (d)   any governmental investigation,
litigation or proceeding related to this Agreement or in respect of any Sold
Receivable and/or any Refinanced Sold Receivables;     (e)   the failure by any
Seller (or any of its affiliates) to comply with any applicable law with respect
to any Sold Receivable or Refinanced Sold Receivable (or any contract by which
it arose or by which it is evidenced or governed), or the nonconformity of any
Sold Receivable or any Refinanced Sold Receivable (or such contract) with any
such applicable law, or any action taken by any of the Sellers (or their
affiliates or agents) in the enforcement or collection of any Sold Receivable or
any Refinanced Sold Receivable;     (f)   any failure of the Purchaser to have
and maintain ownership of the Sold Receivables or the Refinanced Sold
Receivables, free and clear of any Liens other than those contemplated in the
Transaction Documents, or any attempt by any person to avoid, rescind or set
aside any sale of Ongoing Purchasable Receivables, Refinanced Ongoing
Purchasable Receivables, Remaining Purchasable Receivables and/or Refinanced
Remaining Purchasable Receivables to the Purchaser as contemplated by the
Transaction Documents;     (g)   any dispute, claim, offset or defense (other
than discharge in bankruptcy or similar defense arising from the Debtor’s
insolvency or inability to pay) of any Debtor to the payment of any Sold
Receivable or Refinanced Sold Receivable;     (h)   the failure of any Seller to
pay when due any value added taxes or other taxes payable in connection with any
of the Receivables or the transactions out of which they arose;     (i)   any
commingling of collections on Sold Receivables and/or Refinanced Sold
Receivables with any other monies of the Sellers, the Centralising Unit or any
of their Affiliates;     (j)   the use by the Sellers or their Affiliates of any
monies received by them in payment of the purchase price of Sold Receivables or
Refinanced Sold Receivables;     (k)   any products liability or environmental
claim, or personal injury or property damage claim, or other similar or related
claim or action of any sort whatsoever arising out of or in connection with
goods, merchandise or services which relates to any Sold Receivables or
Refinanced Sold Receivables;     (l)   (i) a Payment and/or a Transfer Deed
ceases to achieve a perfect transfer of Remaining Purchasable Receivables as set
out in the relevant Receivables Purchase Agreement; (ii) a payment and/or a
transfer deed ceases to achieve a perfect transfer of Refinanced Purchasable
Receivables as set out in the Refinanced Receivables Purchase Agreement;     (m)
  any Conformity Warranty for Sold Receivables made by a Seller under Article 19
(Conformity Warranties for Ongoing Purchasable Receivable and Remaining
Purchasable Receivables) (without regard to any knowledge therein) is found to
have been inaccurate at the date it was made.



--------------------------------------------------------------------------------



 



63



    The Sellers and the Centralising Unit shall pay on demand to the Purchaser
or, at the Purchaser’s direction, to the relevant Indemnified Parties all
amounts necessary to indemnify the Indemnified Parties from and against any and
all Indemnified Amounts.   37.   INDIVISIBILITY       Each party acknowledges
that this Agreement, the Master Subordinated Deposit Agreement and the Master
Complementary Deposit Agreement shall form a single set of contractual rights
and obligations and that, if the Master Subordinated Deposit Agreement, or the
Master Complementary Deposit Agreement becomes void or ceases to be effective
and enforceable for any reason whatsoever, this Agreement shall also become void
or cease to be effective and enforceable accordingly. Any payment already made
by the Centralising Unit acting in the name and on behalf of the Sellers or on
its own behalf to the Purchaser under this Agreement, the Receivables Purchase
Agreements, the Master Subordinated Deposit Agreement and the Master
Complementary Deposit Agreement shall not be affected by such a nullity,
ineffectiveness or unenforceability.   38.   EXECUTION AND EVIDENCE   38.1   The
parties hereby agree that, due to the Assemblact R.C. procedure, which prevents
any substitution or addition of any page, each party shall only (i) initial the
first and last page of this Agreement and (ii) sign on the execution page.  
38.2   The parties hereby agree not to register this Agreement with the French
tax administration, although if one party elects to do so, it shall carry out
such a registration at its own expense.   38.3   In accordance with Article 1325
of the French Civil Code, the Sellers, having the same interest in this
Agreement, hereby agree that one executed copy of this Agreement, to be kept by
the Centralising Unit, shall form title and represent the obligation of each
Seller as if a separate original copy had been executed by him.   39.  
WITHDRAWAL OF SELLERS   39.1   The Centralising Unit acting in the name and on
behalf of the Sellers, may notify the Purchaser and the Joint Lead Arrangers in
writing, in the form set out in SCHEDULE 8, of any request for the withdrawal of
one or more Sellers from the Securitisation Transaction and the Transaction
Documents to which it is a party. Such request for withdrawal shall be examined
as soon as possible and shall be subject to the following conditions:

  (i)   confirmation by the Rating Agencies that such withdrawal shall not
entail a deterioration or withdrawal of the current rating of the Notes issued
by the Issuers;     (ii)   the obtaining of the prior written consent of each
Liquidity Bank;     (iii)   the conclusion of any amendment to the Transaction
Documents, necessary in the Purchaser’s opinion; and     (iv)   the signature by
the Seller or Sellers of any document or agreement enabling the relevant Seller
to withdraw as a party to this Agreement and the relevant Receivables Purchase
Agreement. The parties agree that such Seller or Sellers shall not be bound by
any new obligations in respect of this Agreement and the relevant Receivables
Purchase Agreement(s), without prejudice to the obligations arising before such
Seller(s) withdrawal from this Agreement and the relevant Receivables Purchase
Agreement(s).

39.2   The withdrawal of any Seller or Sellers shall (i) be requested by the
Centralising Unit at least two (2) calendar months before the date contemplated
for the withdrawal of such



--------------------------------------------------------------------------------



 



64

    Seller(s) and (ii) take effect on the first Funded Settlement Date following
the fulfilment of the foregoing conditions precedent. The parties agree that
each Joint Lead Arranger shall use its best efforts (dans le cadre d’une
obligation de moyens) to respond as soon as possible.

39.3   Any reasonable and duly documented cost (including legal fees) and
commissions incurred by the Purchaser and/or the Joint Lead Arrangers in
connection with the withdrawal of one or more Sellers shall be borne by the
Centralising Unit acting in the name and on behalf of the Sellers. The parties
agree that prior to notification by the Centralising Unit to the Purchaser of
the request for the withdrawal of such Sellers, the Centralising Unit shall be
entitled to request the Purchaser to indicate the costs to be borne in
connection with such withdrawal. The Purchaser shall respond within ten
(10) calendar days following such request, after which the Centralising Unit
shall have five (5) calendar days to notify the Purchaser of its acceptance or
refusal of such costs.   40.   ACCESSION OF NEW SELLERS   40.1   By way of
exception to Article 35, the Parties hereby agree that in the event of the
accession of a New Seller to this Agreement, the Purchaser, acting for itself
and in the name and on behalf of each of the Joint Lead Arrangers and the Agent,
who hereby authorize the Purchaser to enter into the relevant accession
agreement and for this purpose exempt the Purchaser from the restrictions of
section 181 of the German Civil Code (Bürgerliches Gesetzbuch – BGB) and similar
restrictions under the laws of other jurisdictions, in each case to the extent
permitted by applicable law, and the Centralising Unit, acting for itself and in
the name and on behalf of each of the Sellers and Goodyear Dunlop Tires Germany
GmbH, who hereby authorize the Centralising Unit to negotiate and enter into the
relevant accession agreement and for this purpose exempt the Centralising Unit
from the restrictions of section 181 of the German Civil Code (Bürgerliches
Gesetzbuch – BGB) and similar restrictions under the laws of other
jurisdictions, in each case to the extent permitted by applicable law, may agree
to such accession by letter and in writing, subject to prior written
notification by the Centralising Unit, duly authorized for the purposes hereof,
to the Purchaser of this accession in the form set out in SCHEDULE 8.       In
addition, the Parties hereby acknowledge and agree that Goodyear Dunlop Tires
Germany GmbH shall accede to this Agreement as New Seller by operation of law
upon implementation of the Final Structure and shall henceforth be a German
Seller hereunder without any notification, accession agreement or other
additional agreement among any of the Parties. The Centralising Unit shall
provide to the other Parties a written notice specifying that the
implemenatation of the Final Structure has occurred.   40.2   The accession of
the New Seller shall take effect on the Settlement Date immediately following
provided that the following conditions are met :

  (i)   the New Seller is an entity in which GOODYEAR DUNLOP TIRES EUROPE BV
holds directly or indirectly more than 50% of the share capital and voting
rights and as such exercises effective control witin the meaning of
Article L.511-7.3 of the Monetary and Financial Code;     (ii)   the receipt by
the Purchaser from (a) the Centralising Unit of evidence of the necessary
corporate authorisations to cause the accession of the New Seller to this
Agreement and (b) the New Seller of all the documents referred to in Article 5
in order to enable the accession of the New Seller to this Agreement and the
relevant Receivables Purchase Agreement;



--------------------------------------------------------------------------------



 



65



  (iii)   the receipt by the Purchaser of evidence that the existing Sellers are
bound by the accession of the New Seller as a Seller under this Agreement and by
the resulting amendments to the Securitisation Documents negotiated and executed
on their behalf by the Centralising Unit in accordance with Article 35.2;    
(iv)   the receipt by the Purchaser, in a form satisfactory to the Purchaser, of
all amendments required or necessary under the Transaction Documents in
connection with the accession of the New Seller to this Agreement and the
relevant Receivables Purchase Agreement, including the signature by the New
Seller of any letter, document or amendment necessary, in the opinion of the
Purchaser, to enable the New Seller to accede to the General Master Purchase
Agreement and the Receivables Purchase Agreement in connection with the
accession of the New Seller thereto;     (v)   the prior written consent of the
Liquidity Banks and, if necessary, the Rating Agencies.

40.3   Any reasonable and documented costs (including legal fees) and fees in
connection with the accession of a New Seller as Seller incurred by the Issuer,
the Purchaser or the Arranger shall be borne by such New Seller or the
Centralising Unit acting in the name and on behalf of the New Seller.

CHAPTER XIII
GOVERNING LAW — JURISDICTION

41.   GOVERNING LAW — JURISDICTION   41.1   This Agreement shall be governed by
French law.   41.2   Any dispute as to the validity, interpretation, performance
or any other matter arising out of this Agreement shall be subject to the
jurisdiction of the competent courts of Paris (Cour d’appel de Paris). The
choice of this jurisdiction is entirely for the benefit of the Purchaser which
shall retain the right to bring proceedings in any other competent court.

Originally made in Paris, on 10 December 2004, as amended on 23 May 2005, 26
August 2005 and 23 July 2008.



--------------------------------------------------------------------------------



 



66

SCHEDULE 1
MASTER DEFINITIONS SCHEDULE
“Accounting Principles” means generally accepted accounting principles (GAAP) in
the United States or any other accounting principles which may be adopted by the
Centralising Unit or any of the Sellers and which apply in their relevant
jurisdiction.
“Actual Collections” means all cash collections actually received by any Seller
in respect of the Sold Receivables.
“Adjusted Collections” means, in relation to all the Sellers and with respect to
the Sold Receivables:

(a)   on the Initial Settlement Date, an amount equal to any Excess Foreseen
Collections for such date;   (b)   on any Settlement Date (other than the
Initial Settlement Date), as long as the Sellers act as collection agents in
respect of any Sold Receivables and in relation to the Seller(s) acting as
collection agents and for which an Assessment Report and a List of Purchasable
Receivables have been provided pursuant Article 12.2.1 (vii):

         
(i)
  -   any File Collections during the period between the Assessment Date
relating to the immediately preceding Settlement Date and the immediately
preceding Assessment Date;
 
       
 
  -   less any amount received on each of the Purchaser’s Collection Accounts
(net of any debit made on such Purchaser’s Collection Account, corresponding to
errors, reverse entries, unpaid amounts and returns in relation to payments
already made on such Collection Account) by the debiting of such Collection
Accounts during the period between the Assessment Date relating to the
immediately preceding Settlement Date and the immediately preceding Assessment
Date;
 
       
 
  -   less an amount equal to any Excess Foreseen Collections calculated with
respect to the previous Settlement Date;
 
       
 
  -   increased, if such Settlement Date is a Funded Settlement Date, by an
amount equal to any Excess Foreseen Collections received in cash on the
Purchaser’s Account on the previous Intermediary Settlement Date;
 
       
 
  -   increased by an amount equal to any Excess Foreseen Collections for such
Settlement Date;
 
       
 
  -   less, if such Settlement Date is a Funded Settlement Date, the Cash
Collections Advance calculated by the Calculation Agent on the Calculation Date
preceding such Funded Settlement Date and to the extent paid by the Centralising
Unit on the Purchaser’s Account; plus
 
       
(ii)
      all Deemed Collections determined to have occurred in accordance with
Article 28.2 during the period between the Assessment Date relating to the
immediately preceding Settlement Date and the immediately preceding Assessment
Date;



--------------------------------------------------------------------------------



 



67

(c)   on any Settlement Date other than the Initial Settlement Date during the
Replenishment Period, as long as the Sellers act as collection agents in respect
of any Sold Receivables and in relation to the Seller(s) acting as collection
agents, and for which an Assessment Report and a List of Purchasable Receivables
have not been provided pursuant Article 12.2.1 (vii):

         
(i)
  -   any Actual Collections during the period between the Assessment Date
relating to the immediately preceding Settlement Date and the immediately
preceding Assessment Date;
 
       
 
  -   less any amount received on each of the Purchaser’s Collection Accounts
(net of any debit made on such Purchaser’s Collection Account, corresponding to
errors, reverse entries, unpaid amounts and returns in relation to payments
already made on such Collection Account) by the debiting of such Collection
Accounts during the period between the Assessment Date relating to the
immediately preceding Settlement Date and the immediately preceding Assessment
Date;
 
       
 
  -   less an amount equal to any Excess Foreseen Collections calculated with
respect to the previous Settlement Date;
 
       
 
  -   increased, if such Settlement Date is a Funded Settlement Date, by an
amount equal to any Excess Foreseen Collections received in cash on the
Purchaser’s Account on the previous Intermediary Settlement Date;
 
       
 
  -   increased by an amount equal to any Excess Foreseen Collections for such
Settlement Date;
 
       
 
  -   less, if such Settlement Date is a Funded Settlement Date, the Cash
Collections Advance calculated by the Calculation Agent for such Settlement Date
and to the extent paid by the Centralising Unit on the Purchaser’s Account; plus
 
       
(ii)
      all Deemed Collections determined to have occurred in accordance with
Article 28.2 during the period between the Assessment Date relating to the
immediately preceding Settlement Date and the immediately preceding Assessment
Date;

(d)   at any time, in the event of the termination of the collection mandate
given to any Seller and in relation to the Sellers for which the collection
mandate has been terminated and until the Program Expiry Date:

  (i)   all cash collections received by the Purchaser which have actually been
paid by the Debtors or by any other person obliged to make payment in respect of
such Sold Receivables; plus     (ii)   all Deemed Collections determined to have
occurred in accordance with Article 28.2; and

(e)   at any time after the Program Expiry Date, all cash collections received
by the Purchaser which have actually been paid by the Debtors or by any other
person obliged to make payment in respect of such Sold Receivables, increased by
all Actual Collections kept by the Purchaser and which have actually been paid
by the Sellers daily up to the preceding Assessment Date.

“Affiliate” means, in relation to any entity, any other entity, which either
directly or indirectly controls, is controlled by, or is under common control
with, such an entity:



--------------------------------------------------------------------------------



 



68

(i)   for the purposes of those entities located within the French jurisdiction,
the term “control”, shall have the meaning set out in Article L.233.3 of the
French Commercial Code (Code de commerce); and   (ii)   for the purposes of
those entities which are not located in France, the term control, shall mean the
relationship between a parent company and a subsidiary as defined in Article 1
of Directive 83/349/EEC.

“Agent” means EUROFACTOR in its capacity as agent of the transaction.
“Agent’s Account” means the account number 30002/00869/9E/07, opened by the
Agent in the books of CALYON.
“Agreement” means this general master purchase agreement, as amended and/or
supplemented from time to time.
“Amended Invoice” means the sums corresponding to any Sold Receivable, which has
been the subject of an issued invoice, and which, in order to (i) take into
account the commercial practices of the Sellers and the respective Nominee
Companies or (ii) amend any material errors appearing on such invoice, has been
cancelled and replaced by a new invoice.
“Amendment Date” means 23 July 2008.
“Amortisation Period” means the period of time commencing on the Commitment
Expiry Date and ending on the Program Expiry Date.
“Annual Notice for Maximum Amount of the Purchaser’s Funding” means the notice
referred to in Article 7.1.
“Applicable Lenders” means the lenders or other providers of funding under the
European Credit Facility.
“Applicable Waiver or Amendment” means a waiver concerning, or amendment of, any
of the events set forth in Article 13.3(xv) (including the related definitions)
and the corresponding provision and definitions of the European Credit Facility
that is approved by any combination of the lenders under the European Credit
Facility and the Liquidity Banks representing more than 50% of the aggregate
amount of (i) all loans and unused commitments under the European Credit
Facility plus (ii) commitments pursuant to Liquidity Agreements to provide the
outstanding amount of the Purchaser’s Funding, in each case as of the date of
such approval.
“Assessment Date” means each of the dates identified as such in SCHEDULE 11.
“Assessment Report” means the assessment report drawn up on each Information
Date as of the preceding Assessment Date in accordance with Article 22,
substantially in the form of SCHEDULE 3 or as modified by mutual agreement
between the Centralising Unit, the Purchaser, and the Agent.
“Assignment Costs” means the amount calculated in accordance with SCHEDULE 18 —
B of this Agreement.
“Auditors Certificate” means the certificate issued by any of the Sellers’ or
the Nominee Companies’ statutory auditors for the benefit of the Purchaser, as
set out in the form of SCHEDULE 4.
“Available Funds” means, on any date, and with regard to the Securitisation
Transaction, any sums received by or on behalf of the Purchaser and required to
be held by or on behalf of the Purchaser or paid to the Centralising Unit, the
Sellers or GOODYEAR DUNLOP TIRES EUROPE BV pursuant to



--------------------------------------------------------------------------------



 



69

the Securitisation Transaction after the allocations of funds, and subject to
the order of priority, provided for under Article 16.
“Back-Up Servicer” means any entity appointed by the Purchaser to replace or
assist the Sellers in the collection and servicing of the Sold Receivables.
“Back-Up Servicer Report” means the assessment report to be drawn up, as the
case may be, by the Back-Up Servicer on each Information Date.
“Beginning of Month Purchase Date” means the first Business Day of each calendar
month during the Replenishment Period.
“Bill of Exchange” means (a) any negotiable instrument in the form of a bill of
exchange (lettre de change, effet de commerce, letra de cambio) or promissory
note (billet à ordre, pagaré) or (b) in the case of any UK Seller, a bill of
exchange as defined in the Bills of Exchange Act 1882 or (c) in the case of any
German Seller, any bills of exchange (gezogene Wechsel) issued by such German
Seller (with full liability) and accepted by the relevant debtor and
blank-endorsed by such German Seller at a place in Germany or promissory notes
(eigene Wechsel) issued and accepted by the relevant debtor and blank-endorsed
by such German Seller at a place in Germany (with full liability), provided that
(i) any such bill of exchange has been issued pursuant to the German Bills of
Exchange Act (as in effect on the relevant purchase date), and complies with all
requirements as to form under the German Bills of Exchange Act (formell
ordnungsgemäßer Wechsel) and is free of any corrections; (ii) the currency of
the Bill of Exchange is Euro; and (iii) the Bill of Exchange is fully
enforceable against the relevant debtor, freely transferable, and free from any
liens or other rights of third parties, or their equivalent issued by a Seller
in connection with any Remaining Purchasable Receivables.
“BMA” means each document referred to in point (J) of the Recital, which shall
conform to the draft with which the Purchaser has been provided with on the
Amendment Date or in a form satisfactory to it (but only with respect to any
element which is reasonably likely to have an adverse effect on the rights of
the Purchaser under the Securitisation Transaction) to the Purchaser, the
Issuers and the Liquidity Banks, acting reasonably.
“Business Day” means any day other than a Saturday or a Sunday on which banks
are open for business in Paris, Brussels, Madrid, Frankfurt, Rome, London,
Jersey and New York and which is a TARGET Day.
“Calculation Agent” means CALYON.
“Calculation Date” means each of the dates identified as such in SCHEDULE 11 and
on which, in particular, the Agent shall make the calculations specified in
Article 12.3.
“Calculation Letter” means any letter substantially in the form of SCHEDULE 15,
to be sent by the Agent in accordance with Article 12.3.1 (v).
“CALYON” means a French limited company (société anonyme) authorised as a credit
institution (établissement de crédit) and having its registered office at 9 quai
du Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with
the Companies Registry of Nanterre (Registre du Commerce et des Sociétés de
Nanterre) under the number 304 187 701.
“Cash Collections Advance” means an amount equal to the aggregate amount of the
Assignment Costs, as defined in SCHEDULE 18 B.
“Centralising Unit” means DUNLOP TYRES LIMITED which shall act on behalf of the
Sellers in relation to the implementation of the Securitisation Transaction.



--------------------------------------------------------------------------------



 



70

“Centralising Unit’s Account” means the account number FR76 3148 9000 1000 2420
9337 647 opened by the Centralising Unit in the books of CALYON.
“Closing Date” means 10 December 2004.
“Collection Account” means any collection account opened in any of the
jurisdictions concerned by the Securitisation Transaction held by any Seller
and/or the Purchaser and which is governed by and/or subject to the relevant
Collection Account Agreement.
“Collection Account Agreement” means any of the agreements to which, inter alia,
the Purchaser and the relevant Seller are parties and relating to the collection
of the Sold Receivables and the related security agreements over the balance of
the relevant Collection Account governed by the respective laws of the
jurisdiction in which such Collection Account is located (including any deeds of
charge executed between inter alia the Purchaser and the UK Seller), as amended
and restated from time to time.
“Collections for Set-off” means, with respect to any Seller and with respect to
any Funded Settlement Date Reference Period, Intermediary Settlement Date
Reference Period or Monthly Reference Period, the sum of the Actual Collections
received by such Seller and of the Deemed Collections deemed to have been
received by such Seller during such period.
“Collection Mandate” means the mandate granted by the Purchaser to each Seller
pursuant to Article 21.1.
“Collection Rating Trigger Event” means the occurrence of any of the following
events:

-   the financial rating assigned by Moody’s Investor Services to GOODYEAR and
known as the “LT Corp Family Rating” become B1 or lower;   -   the financial
rating assigned by Standard & Poor’s to GOODYEAR and known as the “LT Foreign
Issuer Credit Rating” become B+ or lower.

“Comfort Letter” means any of the comfort letters granted by GOODYEAR DUNLOP
TIRES EUROPE BV in the form set out in SCHEDULE 10.
“Commercial Discount” means, in relation to any Sold Receivable, any decrease in
the face value of such receivable resulting from the granting of a discount for
prompt payment, for quantity or as fidelity premium.
“Commitment” means the commitment of the Purchaser to purchase Ongoing
Purchasable Receivables and Remaining Purchasable Receivables from the Sellers,
in accordance with this Agreement and the Receivables Purchase Agreements,
subject to the conditions precedent and conditions subsequent set forth
hereunder and thereunder.
“Commitment Expiry Date” means the earliest of the following dates:

(i)   upon the occurrence of a Liquidity Commitment Non Renewal in relation to
all Liquidity Agreements, the expiry of all Liquidity Agreements;   (ii)   the
Business Day immediately preceding the seventh (7th) anniversary date of 31
July 2008; and   (iii)   the date on which the Commitment is terminated in
accordance with Articles 7.1.2., 13, 14 and 15.



--------------------------------------------------------------------------------



 



71



“Complementary Deposit” means any complementary deposit effected by the
Centralising Unit with the Purchaser in accordance with the terms of Article 9
and the Master Complementary Deposit Agreement.
“Complementary Deposit Fee” means the fee contemplated under article 6.1 of the
Master Complementary Deposit Agreement.
“Conformity Warranties” means the warranties given by each Seller to the
Purchaser in accordance with Article 19 (Conformity Warranties for Ongoing
Purchasable Receivable and Remaining Purchasable Receivables).
“Credit Note” means, in relation to any Sold Receivable, any decrease in the
face value of such receivable or any cancellation of such receivable granted by
any Seller or any Nominee Company in accordance with its management procedures,
other than a Credit Note over Snow Tyres and a credit note resulting from Year
End Rebates.
“Credit Note over Snow Tyres” means, in relation to any Sold Receivable, any
decrease in the face value of such receivable or any cancellation of such
receivable granted by any Seller or any Nominee Company (i) in accordance with
its respective management procedures and (ii) to a customer subsequent to the
taking back by the said Seller or any Nominee Comapny of snow tyres.
“Current Account” means the current account relationship established between the
Centralising Unit, acting in the name and on behalf of the Sellers and the
Purchaser pursuant to the provisions of Article 6 (Current Account).
“Custodian” means CALYON, acting in its capacity as Custodian (dépositaire) of
the assets of the Fund within the meaning of Article L.214-48.II of the French
Monetary and Financial Code (Code monétaire et financier).
“Data Protection Trust Agreement” means (i) the agreement dated on or about the
Amendment Date entered into between the German Sellers, the Agent and the Data
Protection Trustee or (ii) any substitute agreement to be entered into upon the
occurrence of a Collection Rating Trigger Event pursuant to the terms of such
Data Protection Trust Agreement, as amended or amended and restated from time to
time.
“Data Protection Trustee” means Dr. Gustav Adolf Lange or any substitute
appointed in accordance with the provisions of the Data Protection Trust
Agreement.
“Debtor” means, in relation to any Sold Receivable or Refinanced Sold
Receivable, the person obligated to make payment of the underlying trade
receivable.
“Deemed Collections” means any amount that any Seller is deemed to have received
in the circumstances set out in Article 28 (Deemed Collections), and notably any
Deemed Extinguished Receivables.
“Deemed Extinguished Receivables” has the meaning set forth in Article 28
(Deemed Collections).
“Default Percentage” means on any Assessment Date preceding a Funded Settlement
Date, the ratio expressed as a percentage of:

(i)   the sum of (a) the Outstanding Amount of Defaulted Receivables and
Doubtful Receivables that were neither Defaulted Receivables nor Doubtful
Receivables as of the Assessment Date relating to the preceding Funded
Settlement Date and (b) the Outstanding Amount of Refinanced Defaulted
Receivables and Refinanced Doubtful Receivables that were neither Refinanced
Defaulted Receivables nor Refinanced Doubtful Receivables as of the Assessment
Date relating to such preceding Funded Settlement Date; and



--------------------------------------------------------------------------------



 



72

(ii)   the Outstanding Amount of the Sold Receivables and Refinanced Sold
Receivables purchased by the Purchaser between the 6th Funded Settlement Date
(excluded) preceding such Funded Settlement Date and the 5th Funded Settlement
Date (included) preceding such Funded Settlement Date.

“Defaulted Receivable” means, on any Calculation Date, any Sold Receivable
which, as of the preceding Assessment Date, is not a Doubtful Receivable
transferred back to the Sellers and which has any of the following
characteristics:

(i)   the Sold Receivable remains unpaid by its relevant debtor for more than
90 days after the Maturity Date of such Sold Receivable;   (ii)   the Sold
Receivable is owed by a Debtor which is subject to Insolvency Proceedings and
has not been counted under paragraph (i) above; or   (iii)   the Sold Receivable
has been or, under the relevant Seller’s credit and collection policies, would
have been written off as uncollectible and has not been counted under paragraph
(i) or (ii) above.

“Deferred Purchase Price” means the relevant amount determined in accordance
with the formula set forth in schedule 3 of the French Receivables Purchase
Agreement, in schedule 4 of the German Receivables Purchase Agreement, in
schedule 3 of the UK Receivables Purchase Agreement, and in schedule 3 of the
Spanish Receivables Purchase Agreement.
“Delinquency Percentage” means on any Assessment Date preceding a Funded
Settlement Date, the ratio expressed as a percentage of:

(i)   the sum of (a) the Outstanding Amount of Delinquent Receivables and
Doubtful Receivables that were neither Delinquent Receivables nor Doubtful
Receivables as of the Assessment Date relating to the preceding Funded
Settlement Date and (b) the Outstanding Amount of Refinanced Delinquent
Receivables and Refinanced Doubtful Receivables that were neither Refinanced
Delinquent Receivables nor Refinanced Doubtful Receivables as of the Assessment
Date relating to the preceding Funded Settlement Date; and   (ii)   the
Outstanding Amount of the Sold Receivables and Refinanced Sold Receivables
purchased by the Purchaser between the 5th Funded Settlement Date
(excluded) before such Funded Settlement Date and the 4th Funded Settlement Date
(included) before such Funded Settlement Date.

“Delinquent Receivable” means, on any Assessment Date, any Sold Receivable which
is not a Doubtful Receivable transferred back to the Sellers and which has any
of the following characteristics:

(i)   the Sold Receivable remains unpaid by its relevant Debtor for more than
60 days after the Maturity Date of such Sold Receivable;   (ii)   the Sold
Receivable is owed by a Debtor which is subject to Insolvency Proceedings and
has not been counted under paragraph (i) above; or   (iii)   the Sold Receivable
has been or, under the relevant Seller’s credit and collection policies, would
have been written off as uncollectible and has not been counted under paragraph
(i) or (ii) above.



--------------------------------------------------------------------------------



 



73



“Deposit Fee” means the fee due to CALYON, in the conditions set forth in
article 8 of the Master Senior Deposit Agreement and which shall be paid by
ESTER FINANCE to CALYON, or any credit institution which replaces the latter for
the purposes of carrying out its functions under the Master Senior Deposit
Agreement, as a remuneration for its undertaking to make the Senior Deposit on a
periodic basis during the Replenishment Period. It is agreed that the Deposit
Fee shall be paid to CALYON, or any other credit institution which replaces the
latter for the purposes of carrying out its functions under the Master Senior
Deposit Agreement, even after the transfer to the Fund of receivables in
repayment of the Senior Deposit.
“Depositor” means CALYON acting in its capacity as depositor pursuant to the
Master Senior Deposit Agreement and any successor, transferee or assignee.
“Dilution Percentage” means as calculated on any Calculation Date preceding a
Funded Settlement Date, the ratio expressed as a percentage of:

(i)   the aggregate amount of Credit Notes and Refinanced Credit Notes issued
between the Assessment Date (included) preceding such Funded Settlement Date and
the Assessment Date (excluded) preceding the preceding Funded Settlement Date;
and   (ii)   the Outstanding Amount of the Sold Receivables and Refinanced Sold
Receivables purchased by the Purchaser between the Funded Settlement Date
(excluded) before the last Assessment Date and the last Funded Settlement Date
(included) preceding such last Assessment Date.

“Discount Amount” means the relevant amount determined in accordance with the
formula set forth in schedule 2 of the French Receivables Purchase Agreement, in
schedule 3 of the German Purchasable Receivables Agreement, in schedule 2 of the
UK Receivables Purchase Agreement, and in schedule 2 of the Spanish Receivables
Purchase Agreement.
“Discount Rate” has the meaning set forth in SCHEDULE 18 C.
“Discount Reserve” means the amount calculated in accordance with SCHEDULE 18 A.
“Discount Reserve Rate” means the amount calculated in accordance with schedule
1 of the Master Subordinated Deposit Agreement.
“Distributed Amounts” means, on any Settlement Date during the Amortisation
Period, the sum of:

-   the amount of Adjusted Collections as determined as of such date;   -   the
amount in the Purchaser’s Account as of the last Assessment Date, within the
limit of the sums in the Purchaser’s Account on such Settlement Date;   -   the
amount in each Purchaser’s Collection Account (net of any debit made on such
Purchaser’s Collection Account, corresponding to errors, reverse entries, unpaid
amounts and returns in relation to payments already made on the corresponding
Collection Account) as of the last Assessment Date, within the limit of the sums
in each Purchaser’s Collection Account on such Settlement Date;   -   the amount
of the Refinanced Received Net Amount, as calculated for such Settlement Date,
in accordance with the provisions of the Refinanced Receivables Purchase
Agreement; and   -   any investment proceeds of the Actual Collections received
by the Purchaser in accordance with Article 23.2 and not yet allocated in
accordance with Article 16.

“Doubtful Receivable” means on any Assessment Date any Sold Receivable which is,
according to the Accounting Principles, doubtful given the situation of the
Debtor or open to challenge.



--------------------------------------------------------------------------------



 



74

“Downgrading Event” means, in relation to a Liquidity Bank, the downgrading of
its rating by a Rating Agency under A1 (for Moody’s Investors Services), P1 (for
Standard & Poors) or F1 (for Fitch Ratings).
“Early Amortisation Event” means any of the events set out in Article 13 (Early
Amortisation).
“Eligible Debtor” means a Debtor having the characteristics described in detail
in article 8 of each Receivables Purchase Agreement.
“Eligible Laws” means in respect of receivables (i) assigned or transferred by
GOODYEAR DUNLOP TIRES OE GmbH, Belgian law, English law, French law, German law,
Italian law and Spanish law, (ii) assigned or transferred by each German Seller
other than GOODYEAR DUNLOP TIRES OE GmbH, German law.
“Eligible Receivable” means any Sold Receivable which has the following
characteristics on the Settlement Date during the Replenishment Period:

(i)   such Sold Receivable corresponds to a delivery of goods which has been
made or to a service which has been performed and such Sold Receivable has been
invoiced;   (ii)   the Maturity Date of such Sold Receivable is not later than
150 days after the Assessment Date preceding such Settlement Date;   (iii)   the
Sold Receivable has not remained unpaid by the relevant Debtor for more than
72 days after the Maturity Date of such Sold Receivable;   (iv)   the debtor of
such Sold Receivable has a V.A.T or a CMS identification number indicated in the
electronic support attached to the relevant Transfer Deed delivered to the
Purchaser in relation to such Sold Receivable and such Sold Receivable is
identified on such electronic support in a manner which complies with the
electronic exchange procedures agreed between the Agent, the Purchaser, the
Centralising Unit and the Sellers; and   (v)   the Sold Receivable is not a Net
Miscellaneous Receivable.

“End of Month Cut-Off Date” means the last calendar day of each calendar month.
“ESTER FINANCE” means ESTER FINANCE TITRISATION S.A., a company incorporated
under French law and authorised as a credit institution (établissement de
crédit), having its registered office at 9 quai du Président Paul Doumer, 92920
Paris La Défense Cedex, France, registered with the Trade and Companies Registry
of Nanterre under the number 414 886 226.
“EURIBOR 1 month” means the reference rate known as the “European Inter-Bank
Offered Rate” in the form of the rate listed under the aegis of the European
Banking Federation and published at approximately 11.00 am (Brussels time), by
REUTERS (page EURIBOR01 or EURIBOR365 or whatever page that may be substituted
therefore) for a one month period.
“Euro”, “EUR” or “€” means the currency of the participating Member States of
the European Union in accordance with the definition given under Article 109-L-4
of the European Union Treaty and in Council Regulation (EC) n. 974/98 of May 3,
1998 on the introduction of the euro.
“EUROFACTOR” means a company incorporated under French law and authorised as a
credit institution (établissement de crédit), having its registered office at
1-3 rue du Passeur de Boulogne Immeuble Bord de Seine, 92130 Issy Les
Moulineaux, France, registered with the Trade and Companies Registry (Registre
du Commerce et des Sociétés) of Nanterre under the number 333 871 259.



--------------------------------------------------------------------------------



 



75

“European Credit Facility” means the Amended and Restated Revolving Credit
Agreement, dated as of 20 April 2007 as amended and restated, refinanced,
replaced or otherwise modified from time to time, among GOODYEAR DUNLOP TIRES
EUROPE BV, the other borrowers thereunder, the lenders thereunder, JPMorgan
Europe Limited, as administrative agent, and the other parties thereto.
“Event of Separation of Flows” means any Early Amortisation Event and , in any
case, the starting of the Amortisation Period.
“Exchange Rate” means, as determined on any Assessment Date, the rate of
exchange of GBP for Euro, as it appears on the Internet site of the Banque de
France.
“Excess Foreseen Collections” means, with respect to a Settlement Date as long
as any sums remain due under the Senior Deposit, the excess of (a) the amount of
Foreseen Collections Adjusted for such Settlement Date, over (b) the amount of
the Complementary Deposit to be made on such Settlement Date. From the date on
which any sums due under the Senior Deposit have been paid, or in the event an
Early Amortisation Event described under Article 13.3 has occurred, the amount
of Excess Foreseen Collections shall be equal to zero (0) as from such date or
event.
“Excluded Debtor” means any debtor mentioned in the list set forth in
SCHEDULE 14, as may be modified by mutual agreement between the Centralising
Unit, the Purchaser and the Agent, in accordance with the provisions of
Article 35.
“File Collections” means, with respect to any period, all collections (excluding
Deemed Collections) on Sold Receivables which, on the basis of the information
included in any Assessment Report and the electronic date file attached thereto,
were expected to be received during such period by a Seller as calculated by the
Agent on the basis of the Assessment Reports and the electronic support attached
thereto.
“Final Structure” shall have the meaning ascribed to such term in point (J) of
the Recital.
“Financial Covenants” means the financial covenants set forth in
Article 13.3(xv) and the related definitions.
“Financial Indebtedness” means, in relation to any person:

(i)   any indebtedness for monies borrowed or raised by that person;   (ii)  
any indebtedness (actual or contingent) of that person under any guarantee,
security, indemnity or other commitment designed to protect any creditor against
loss in respect of any Financial Indebtedness of any third party;   (iii)   any
indebtedness under or in respect of any acceptance credit opened on behalf of
that person;   (iv)   any indebtedness under any debenture, note, bond,
certificate of deposit, cash certificate, bill of exchange, commercial paper or
similar instrument on which that person is liable as drawer, acceptor, endorser,
issuers or otherwise;   (v)   any indebtedness for money owing in respect of any
interest rate swap or currency swap, such indebtedness to be measured on a
marked-to-market basis at the relevant time and to include, vis-à-vis any
particular counterparty, application of the relevant ISDA or FBF netting
procedures; and   (vi)   any payment obligations under any lease entered into
for the purpose of obtaining or raising finance.



--------------------------------------------------------------------------------



 



76



“First Notice for Maximum Amount of the Purchaser’s Funding” means the notice
referred to in Article 7.1.
“Foreseen Collections” means, as calculated on each Calculation Date by the
Agent on the basis of the electronic data file received from the Centralising
Unit on the preceding Information Date,

         
(i)
  -   all cash collections paid or expected to be paid as from the Assessment
Date preceding such Calculation Date until the second Settlement Date following
such Calculation Date by the Debtors under the Sold Receivables and the
Refinanced Sold Receivables (including the Remaining Purchasable Receivable, in
any, and the Refinanced Remaining Purchasable Receivables to be purchased on the
following Settlement Date and excluding Net Miscellaneous Receivables and
Refinanced Net Miscellaneous Receivables and excluding Defaulted Receivables and
Refinanced Defaulted Receivables), on the basis of the contractual maturity date
of such Sold Receivables and Refinanced Sold Receivables;
 
       
 
  -   less, within the limit of the cash collections in relation to the Sold
Receivables and the Refinanced Sold Receivables unpaid after their Maturity
Date, the amount of Non Allocated Cash, the Refinanced Non Allocated Cash, non
allocated Credit Notes and non allocated Refinanced Credit Notes with a maturity
date until the second Settlement Date following such Calculation Date weighted
by the ratio of:

  (a)   the sum of the Sold Receivables and Refinanced Sold Receivables
remaining unpaid after their respective Maturity Dates minus the sum of Net
Miscellaneous Receivables, Refinanced Net Miscellaneous Receivables, Defaulted
Receivables and Refinanced Defaulted Receivables remaining unpaid after their
respective Maturity Dates, over     (b)   the sum of Sold Receivables and
Refinanced Sold Receivables remaining unpaid after their respective Maturity
Date minus the sum of Defaulted Receivables and Refinanced Defaulted
Receivables;

(ii)   weighted by the ratio of:

  (a)   the Senior Deposit, the Discount Reserve and the portion of the
Subordinated Deposit covering the Senior Deposit and the Discount Reserve
(computed as follows: Subordinated Deposit multiplied by (Senior Deposit +
Discount Reserve) / (Senior Deposit + Discount Reserve + Complementary Deposit);
over     (b)   the sum of the Outstanding Amount of Sold Receivables and the
Outstanding Amount of Refinanced Sold Receivables, as of the next Settlement
Date;

(iii)   weighted by the ratio of:

  (a)   the last audited theoretical average days of sales outstanding of
accounts receivable of the Sellers and the Italian Seller (taken as a whole),
used in the determination of the Subordinated Deposit; over     (b)   the last
audited actual days of sales outstanding of accounts receivable of the Sellers
and the Italian Seller (taken as a whole);

and

(iv)   weighted by a risk ratio equal to one (1) on the date hereof, it being
provided that such ratio may be reduced upon the request of the Centralising
Unit, subject to the prior written consent of the Purchaser, the Issuers and the
Liquidity Banks.



--------------------------------------------------------------------------------



 



77



“Foreseen Collections Adjusted” means, as calculated on each Calculation Date by
the Agent, the amount of the Foreseen Collections less the aggregate daily
invoicing originated by the Sellers, any Nominee Company and the Italian Seller
with respect to the then Eligible Debtors, as determined by the Agent between
the same dates as the one considered for the cash collections in point (i) of
the definition of “Foreseen Collection”, but during the previous year.
“Former Securitisation Transaction” means, with respect to a Seller, any past
securitisation transaction involving all or part of trade receivables of such
Seller.
“Free Equity Amount” shall have the meaning as set forth in Section 3.6.3.
“French Securitisation Transaction” means the securitisation transaction
arranged by CALYON (succeeding in the rights of CREDIT LYONNAIS) in connection
with the transfer of all or part of trade receivables of GOODYEAR DUNLOP TIRES
FRANCE S.A. to ESTER FINANCE on the basis of the French master receivables
purchase agreement entered into by GOODYEAR DUNLOP TIRES FRANCE S.A., ESTER
FINANCE, EUROFACTOR and CALYON (succeeding in the rights of CREDIT LYONNAIS) on
20 September 2001, as amended.
“French Seller” means GOODYEAR DUNLOP TIRES FRANCE S.A. or any New Seller that
is organized under French law.
“Fund” means FCC Triple P, a fonds commun de créances, set up by the Management
Company and CALYON (as depositary) in accordance with the provisions of
Article L.214-47 of the French Monetary and Financial Code (Code monétaire et
financier) for the purposes of the Securitisation Transaction.
“Funded Assessment Date” means each of the dates identified as such in
SCHEDULE 11.
“Funded Settlement Date” means the Initial Settlement Date and each of the dates
identified “Funded Settlement Date” on SCHEDULE 11 falling on or prior to the
Program Expiry Date.
“Funded Settlement Date Reference Period” means, with respect to any Reference
Funded Settlement Date before the Commitment Expiry Date, the period starting on
the Intermediary Assessment Date (excluded) of the calendar month immediately
following such Reference Funded Settlement Date and ending (i) on the following
Funded Assessment Date (included) or (ii) if an Early Amortisation Event occurs
before such Funded Assessment Date, on the date of such Early Amortisation
Event.
“GAAP” means, in relation to any person, the generally accepted accounting
principles in the jurisdiction in which such person is organized.
“GBP” means the currency which is legal tender in the United Kingdom at the
present time, or any other currency that may replace it.
“General Partner” shall have the meaning set forth in Section 3.6.3 (b).
“German Party” and “German Parties” shall have the meaning set forth in
Section 3.6.3 (b).
“German Re-Organisation” shall have the meaning ascribed to such term in point
(J) of the Recital.
“German Seller” means each of FULDA REIFEN GmbH & Co. KG, GOODYEAR DUNLOP TIRES
OE GmbH, M-PLUS MULTIMARKENMANAGEMENT GmbH & Co. KG, GOODYEAR GmbH & Co. KG and
DUNLOP GmbH & Co. KG, and any legal successor of any of such entities, including
Goodyear Dunlop Tires Germany GmbH upon implementation of the Final Structure.
“GmbH Party” shall have the meaning set forth in Section 3.6.3 (a).



--------------------------------------------------------------------------------



 



78

“GmbH & Co. KG Party” shall have the meaning set forth in Section 3.6.3 (b).
“GOODYEAR” means the parent company of the Goodyear Group, i.e. THE GOODYEAR
TIRE & RUBBER COMPANY, a company incorporated under the laws of Ohio, having its
registered office at 1144 East Market Street, Akron, Ohio, United States of
America.
“GOODYEAR Group” means the group of entities comprised of GOODYEAR and its
Affiliates.
“GOODYEAR DUNLOP TIRES EUROPE BV” means the Goodyear Dunlop Tires Europe B.V.,
parent company of the French, German, UK and Spanish Sellers, incorporated under
the laws of the Netherlands, having its registered office at De Boelelaan 7,
1083 HJ, Amsterdam, The Netherlands, and registered with the Companies Registry
of Amsterdam under the number 33225215.
“Governmental Authorisation” means any authorization given by any “Governmental
Authority” as such term is defined in the European Credit Facility.
“Group” means, in relation to any Debtor, the group of entities comprised of
this Debtor and its Affiliates.
“Immobilisation Indemnity” means any immobilisation indemnity paid by ESTER
FINANCE to the Depositor in accordance with the Master Senior Deposit Agreement.
“Increase in the Complementary Deposit” means, on any Settlement Date during the
Replenishment Period, the excess of (a) the amount of the Complementary Deposit
on such Settlement Date in accordance with the Master Complementary Deposit
Agreement over (b) the amount of the Complementary Deposit on the preceding
Settlement Date.
“Increase in the Subordinated Deposit” means, on any Settlement Date during the
Replenishment Period, the excess of (a) the amount of the Subordinated Deposit
on such Settlement Date in accordance with the Master Subordinated Deposit
Agreement over (b) the amount of the Subordinated Deposit on the preceding
Settlement Date.
“Information Date” means each of the dates identified as such in SCHEDULE 11 and
on which the Centralising Unit, acting in the name and on behalf of the Sellers,
is required to transmit to the Agent the Assessment Report prepared as of the
preceding Assessment Date, as well as the List of Purchasable Receivables.
“Initial Purchase Price” means, in relation to any Remaining Purchasable
Receivable or Ongoing Purchasable Receivable acquired or to be acquired by the
Purchaser in respect of each Seller, the Outstanding Amount of such Remaining
Purchasable Receivable or Ongoing Purchasable Receivable less, in each case, the
applicable Discount Amount.
“Initial Settlement Date” means 21st December 2004.



--------------------------------------------------------------------------------



 



79

“Insolvency Proceedings” means:

(i)   in relation to any person being resident in France or having its principal
place of business in France :

  -   a reference to such person being unable to pay its debt as they fall due
(cessation des paiements) or initiating voluntary arrangements with its
creditors (procedure de conciliation) or being subject to insolvency proceedings
opened by a competent court (redressement ou liquidation judiciaire), all of
which as construed by Articles L.611-1 et seq. of the French Commercial Code or,
as the case may be, by Articles L.620-1 et seq. of the French Commercial Code;  
  -   whenever any auditor of such person has declared an alert procedure
(procédure d’alerte) within the meaning of Article 234-1 of the French
Commercial Code;

(ii)   in relation to any person being resident in Germany or having its
principal place of business in Germany, a reference to such person that is
overindebted (überschuldet), unable to pay its debts as they fall due
(zahlungsunfähig) or such status is imminent (drohende Zahlungsunfähigkeit) or
is subject to insolvency (including preliminary insolvency proceedings) or
dissolution proceedings;   (iii)   in relation to any person being resident in
Spain or having the center of its interests in Spain, (hereinafter, the “Spanish
Resident”):

  -   the Spanish Resident is unable to pay its debts as they fall due, on
regular basis, within the meaning of article 2 of the Spanish law 22/2003, dated
July 9, 2003;     -   the Spanish Resident files an application with a court to
be declared to be subject to creditors’ composition (concurso) within the
meaning of the Spanish law 22/2003, dated July 9, 2003, or subject to any
equivalent situation as provided by any law that could complement, replace or
amend it;     -   a third party applies to a court for a declaration that the
Spanish Resident is subject to creditors’ composition (concurso) within the
meaning of the Spanish law 22/2003 and the court accepts to follow the
creditors’ composition proceedings, or any other equivalent situation as
provided by any other law that could complement, replace or amend them;     -  
the Spanish Resident is subject to governmental or judicial administration in
Spain (intervención administrativa or administración judicial);     -   any
insolvency proceeding, as defined in Council Regulation (EC) No 1346/2000, of 29
May 2000 on Insolvency Proceedings is taken in any jurisdiction regarding the
Spanish Resident;

(iv)   in relation to any person being resident in Italy or having the center of
its interests in Italy, (hereinafter, the “Italian Resident”):

  -   the Italian Resident is insolvent, being unable to fulfil its obligations
regularly, namely in due time and with usual means, pursuant to article 5 of the
Italian Bankruptcy Law (insolvenza);     -   the Italian Resident is declared
bankrupt upon its own application or petition of the creditor/s or petition of
the Public Prosecutor, pursuant to articles 6 et seq. of the Italian Bankruptcy
Law (fallimento);



--------------------------------------------------------------------------------



 



80

  -   the Italian Resident, being insolvent, files an application for
arrangement with creditors with the competent judge, proposing an arrangement
pursuant to articles 160 et seq. of the Italian Bankruptcy Law (concordato
preventivo e accordi di ristrutturazione);     -   the Italian Resident is under
Compulsory administrative liquidation pursuant to articles 194 et seq. of the
Italian Bankruptcy Law (liquidazione coatta amministrativa);     -   the Italian
Resident, being a large undertaking, is under extraordinary administration
pursuant to Law 270/1999 (amministrazione straordinaria);     -   if and when
applicable, the Italian Resident, being eligible for the extraordinary
administration and meeting additional requirements set by law, is under
reorganization pursuant to Legislative Decree no. 347 of 23 December 2003, as
amended subsequently (ristrutturazione industriale di grandi imprese in stato di
insolvenza);     -   any of the above insolvency proceeding is taken in any
jurisdiction regarding the Italian Resident pursuant to Council Regulation
(EC) no. 1346/2000 of 29 May 2000 on insolvency proceedings;

(v)   in relation to any person being resident in the Netherlands or having its
principal place of business in the Netherlands, (hereinafter, the “Dutch
Resident”), a reference to such person that is subject to any bankruptcy
(faillissement), suspension of payments (surséance van betaling) or any other
insolvency proceedings listed in Annex A of the Council Regulations
(EC) No. 1346/2000 on Insolvency Proceedings or any other insolvency proceedings
or analogous proceeding in each case opened by a competent court, including, but
not limited to, emergency regulations (“noodregeling”) pursuant to Chapter 3.5
(Bijzondere regels en maatregelen ten aanzien van financiële ondernemingen
werkzaam op de financiële markten) of the Dutch Act on Financial Supervision
(Wet op het financieel toezicht), as amended.   (vi)   in relation to any person
being resident in the United States or having its principal place of business in
the United States:

  (a)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (x) liquidation, reorganization, bankruptcy, moratorium,
suspension of payment or other relief in respect of such person or its debts, or
of a substantial part of its assets, under any U.S. federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (y) the appointment of a receiver, trustee in bankruptcy, custodian,
sequestrator, conservator or similar official for such person or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 90 days or an order or decree approving
or ordering any of the foregoing shall be entered;



--------------------------------------------------------------------------------



 



81



  (b)   such person (v) voluntarily commences any proceeding or files any
petition seeking liquidation, reorganization, bankruptcy, moratorium, suspension
of payment or other relief under any U.S. federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (w) consents
to the institution of, or fails to contest in a timely and appropriate manner,
any proceeding or petition described in clause (a) of this section, (x) applies
for or consents to the appointment of a receiver, trustee in bankruptcy,
custodian, sequestrator, conservator or similar official for such person or for
a substantial part of its assets, (y) makes a general assignment for the benefit
of creditors or (z) takes any action for the purpose of effecting any of the
foregoing;

  (c)   such person admits in writing its inability or fails generally to pay
its debts as they become due;

(vii)   in relation to Elixir Funding Limited, means a resolution is passed for
the winding-up or dissolution of Elixir Funding Limited, or a liquidator is
appointed in respect of Elixir Funding Limited or any of its assets, or there is
a declaration of en désatre in respect of the property of Elixir Funding Limited
or for the property of Elixir Funding Limited to be placed under the control of
the Courts of Jersey, or Elixir becomes “bankrupt” as defined in the
Interpretation (Jersey) Law 1954;

  (i)   in relation to Quasar, means any insolvency proceedings
(faillite/faillissement), any amicable settlement proceedings (concordat
judiciaire/gerechtelijk akkoord), any liquidation proceedings
(liquidation/vereffening) or any other insolvency proceedings listed from time
to time in Schedule A of the Council Regulations (EC) No.1346/2000 on Insolvency
Proceedings is opened against such person;     (ii)   in relation to any person
resident in Belgium or having its centre of main interest in Belgium (as the
term “centre of main interest” is defined in the Council Regulations
(EC) No.1346/2000 on insolvency proceedings) any situation where:

  -   a meeting of such person is convened for the purpose of considering any
resolution for (or to petition for) its winding-up or any such resolution is
passed or any person presents a petition for the winding-up
(liquidation/vereffening), save where such person is in good faith contesting
such petition by appropriate proceedings;     -   any court decision ordering
the winding-up (liquidation/vereffening) of such person is taken;     -   any
liquidateur (liquidateur/vereffenaar), trustee in bankruptcy (curateur/curator)
is appointed in respect of such person or the directors of such person request
such appointment (in each case, by reason of actual or anticipated financial
difficulties);     -   such person is declared bankrupt (en faillite/in staat
van faillissement) or such person applies for or is subject to insolvency
proceedings (faillite/faillissement), any judicial composition between creditors
(concordat judiciaire/gerechtelijk akkoord) or any other insolvency proceedings
listed from time to time in Schedule A of the Council Regulations
(EC) No.1346/2000 on Insolvency Proceedings;

(viii)   in relation to any person incorporated under the laws of England and
Wales:



--------------------------------------------------------------------------------



 



82



  -   such person stops payment or threatens to stop payment of its debts by
reason of actual or anticipated financial difficulties, or is or becomes or is,
or admits to be, or is deemed to be for the purpose of the Insolvency Act 1986,
unable to pay its debts within the meaning of Section 123(1) of the Insolvency
Act 1986 or is otherwise unable to pay its debts as they fall due;     -   a
moratorium is declared in respect of any part of its indebtedness or it makes
any general arrangement or composition for the benefit of its creditors;     -  
any step is taken or proceeding is instituted (unless frivolous or vexatious and
dismissed or discharged within 30 days of being presented) by any competent
person seeking (x) to adjudicate such person insolvent or bankrupt, (y) the
liquidation, winding-up, dissolution, reorganisation (other than for the purpose
of a voluntary solvent reorganisation or liquidation approved in writing by the
relevant entity), arrangement, adjustment, re-scheduling (such rescheduling to
be effected by reason of actual or anticipated financial difficulties),
protection, relief or composition of such person or its debts or (z) the entry
of an order for relief or the appointment of a receiver, administrative
receiver, administrator, custodian, trustee in bankruptcy, examiner or other
similar official of the person or a substantial part of its assets; or     -  
any meeting is convened by any creditor, shareholder, member or participant or
any other corporate action is taken pursuant to which any of the preceding
actions is proposed to be approved;

(ix)   in relation to any other person, any similar provision applicable to it.

“Intercompany Arrangements” shall have the meaning set forth in Article 11.1.
(xiv).
“Intermediary Assessment Date” means each of the dates identified as an
“Intermediary Assessment Date” on SCHEDULE 11 falling on or prior to the Program
Expiry Date.
“Intermediary Settlement Date” means each of the dates identified as an
“Intermediary Settlement Date” on SCHEDULE 11 falling on or prior to the Program
Expiry Date.
“Intermediary Settlement Date Reference Period” means, with respect to any
Reference Funded Settlement Date before the Commitment Expiry Date, the period
starting on the Funded Assessment Date (excluded) immediately following such
Reference Funded Settlement Date and ending (i) on the next Intermediary
Assessment Date (included) or (ii) if an Early Amortisation Event occurs before
such Intermediary Assessment Date, on the date of such Early Amortisation Event.
“Intermediate Structure” shall have the meaning ascribed to such term in point
(J) of the Recital.



--------------------------------------------------------------------------------



 



83

“Issuers” means:

(i)   LMA S.A., a French limited company (société anonyme) having its registered
office at 6-8, rue Ménars, 75002 Paris, France, registered with the Company
Registry of Paris (Registre du Commerce et des Sociétés de Paris), under the
number 383 275 187; or   (ii)   Elixir Funding Limited, a public company
incorporated with limited liability under the laws of Jersey, having its
registered office at St Paul’s Gate, New Street, Saint Hélier, Jersey, Channel
islands JE2 34A, registered with the Companies Registry of Jersey under number
71548; or   (iii)   Quasar Securitisation Company NV, a Belgian company
(institutionele vennootschap voor belegging in schuldvorderingen naar Belgisch
recht, naamloze vennootschap) with its registered office at Havenlaan 12,
B-1080, Brussels, Belgium registered with the Company Registry of Brussels,
under the number 475 526 860 (“Quasar”); or   (iv)   any other person who may
enter the Securitisation Transaction from time to time in order to subscribe to
units issued by the Fund and to finance such subscription by issuing Notes.

“Italian Bankruptcy Law” means the Italian Royal Decree No. 267 of 16th March,
1942, as amended and supplemented from time to time.
“Italian Receivables Purchase Agreement” means the Italian law governed
receivables purchase agreement entered into on or about the Amendment Date
between the Italian Seller and the Refinanced Seller for the purchase of the
Refinanced Ongoing Purchasable Receivables and Refinanced Remaining Purchasable
Receivables originated by the Italian Seller.
“Italian Seller” means GOODYEAR DUNLOP TIRES Italia S.P.A. or any New Seller
organized under Italian law and becoming a party to the Italian Receivables
Purchase Agreement.
“Joint-Lead Arranger” means each of CALYON and NATIXIS, acting in its capacity
as joint-lead arranger of the Securitisation Transaction.
“Liens” means, in respect to any asset, any mortgage, deed of trust, lien,
delegation of claims, pledge, hypothecation, encumbrance, charge of security
interest in, on or of such asset.
“Liquidity Agreement” means (i) any unit purchase agreement (promesse d’achat et
de revente de parts) dated the Closing Date or dated the date hereof, as amended
and/or supplemented from time to time, entered into between an Issuer and a
Liquidity Bank pursuant to which the Liquidity Bank has undertaken to purchase
from such Issuer, all or part of the units of the Fund held by the Issuer, or
(ii) any credit facility agreement dated the date hereof, as amended and/or
supplemented from time to time, entered into between an Issuer and a Liquidity
Bank pursuant to which the Liquidity Bank has undertaken to make loans to an
Issuer secured by such units, or (iii) a swap agreement, repurchase agreement or
other financial instrument dated the date hereof, as amended and/or supplemented
from time to time, entered into between an Issuer and a Liquidity Bank, pursuant
to which the Liquidity Bank has undertaken to make certain payments to an Issuer
in relation to such units.
“Liquidity Bank” means a bank or any other credit institution (établissement de
crédit) (or any successor, transferee and assignee thereof), in each case rated
at least A1, P1 and/or F1 by the relevant Rating Agencies at the time when it
enters into or renews its commitment under a Liquidity Agreement, that has
undertaken to purchase from an Issuer, all or part of the units of the Fund held
by such Issuer or to make loans to an Issuer secured by such units or otherwise
to make payments to an Issuer in relation to such units.
“Liquidity Bank Letter” means, in relation to any Liquidity Bank, the letter
executed by such Liquidity Bank on 10 December 2004 and on 23 May, 2005 and
which relates to the commitment to



--------------------------------------------------------------------------------



 



84

provide the Purchaser with an alternative funding, subject to the conditions
provided in such letter, as may be amended or supplemented from time to time.
“Liquidity Commitment Non Renewal” means, in relation to any Liquidity Bank:

(a)   the non renewal of a Liquidity Agreement in any of the following cases:

  (i)   such Liquidity Agreement is not renewed at its expiry date, and the
relevant Liquidity Bank has not been replaced with another bank that is rated at
least A1, P1 and/or F1 by the relevant Rating Agencies;     (ii)   (x) as a
result of Market Disruption, a drawing is made under such Liquidity Agreement in
order to acquire all or part of the units of the Fund, and (y) such drawing
remains outstanding until the expiry date of such Liquidity Agreement;     (iii)
  (x) as a result of a Downgrading Event, a drawing is made under such Liquidity
Agreement in order to acquire all or part of the units of the Fund, (y) such
drawing remains outstanding until the expiry date of such Liquidity Agreement,
and (z) the relevant Liquidity Bank has not been replaced with another bank that
is rated at least A1, P1 and/or F1 by the relevant Rating Agencies; or     (iv)
  (x) a drawing is made under any Liquidity Agreement for any reason other than
those listed above, (y) such drawing remains outstanding until the expiry date
of such Liquidity Agreement, and (z) the relevant Liquidity Bank has not been
replaced with another bank that is rated at least A1, P1 and/or F1 by the
relevant Rating Agencies; or

(b)   the expiry of the commitment of such Liquidity Bank under the relevant
Liquidity Bank Letter.

“List of Purchasable Receivables” means any list of (i) Remaining Purchasable
Receivables and Refinanced Remaining Purchasable Receivables, on each Assessment
Date and (ii) Ongoing Purchasable Receivables and Refinanced Ongoing Purchasable
Receivables title to which has passed and has transferred to the Purchaser
between the two (2) last Assessment Dates, in the form agreed between the
parties, to be provided by the Centralising Unit, acting in the name and on
behalf of the Sellers, to the Purchaser.
“Management Company” means ABC Gestion, a limited company (société anonyme),
authorised as a Management Company (Société de Gestion), in accordance with the
provisions of Article L.247-47 of the Code Monétaire et Financier, having its
registered office at 19, boulevard des Italiens — 75002 Paris, registered with
the Trade and Companies Registry of Paris under the number 353 716 160.
“Management Fee” means the management fee set out in Article 10 (Fees).
“Margin” means the margin which aims to cover any administrative, financial and
management costs incurred by ESTER FINANCE, equal to 0.01 % of the Maximum
Amount of the Purchaser’s Funding per year, 1/12° of such amount being payable
on each Funded Settlement Date.
“Market Disruption” means the occurrence of any event leading to any placement
agent acting for an Issuer being unable to find investors to purchase whole or
part of the Notes that would otherwise be issued by that Issuer.
“Master Complementary Deposit Agreement” means the agreement dated 23 July 2008,
as amended and/or supplemented from time to time, entered into between the
Purchaser and the Centralising Unit, under which the Centralising Unit shall
effect a Complementary Deposit with the Purchaser.
“Master Definitions Schedule” means this master definitions schedule which
determines the meaning of the terms and expressions used in the Transaction
Documents.



--------------------------------------------------------------------------------



 



85

“Master Senior Deposit Agreement” means the agreement dated 15 December 2004, as
amended and/or supplemented from time to time, entered into between the
Purchaser and the Depositor under which the Depositor has agreed to make a
Senior Deposit with the Purchaser.
“Master Subordinated Deposit Agreement” means the agreement dated 23 July 2008,
as amended and/or supplemented from time to time, entered into between the
Purchaser and the Centralising Unit, under which the Centralising Unit shall
effect a Subordinated Deposit with the Purchaser.
“Material Adverse Effect” means a material adverse change in or effect on
(i) the ability of the Sellers and the Centralising Unit, taken as a whole, or
of GOODYEAR DUNLOP TIRES EUROPE BV to perform their obligations under the
Securitisation Documents that are material to the rights or interests of the
Purchaser, the Refinanced Seller, the Depositor, the Issuers or the Liquidity
Banks under the Securitisation Documents to which they are parties, (ii) the
ability of the Purchaser to collect the amounts due under the Sold Receivables
and/or Refinanced Sold Purchasable Receivables or the rights and interests of
the Purchaser in the Sold Receivables, or (iii) the rights of or benefits
available to the Purchaser, the Depositor, the Issuers or the Liquidity Banks
under the Securitisation Documents that are material to the rights or interests
of such parties thereunder including as a result of any material adverse change
in or effect on the business, operations, properties, assets or financial
condition (including as a result of the effects of any contingent liabilities)
of GOODYEAR and its Subsidiaries (including the Sellers), taken as a whole.
“Material Indebtedness” means Financial Indebtedness of GOODYEAR and any of its
subsidiaries in an aggregate principal amount exceeding USD 100,000,000 (or the
equivalent in any other currency or currencies).
“Maturity Date” means, in relation to any Sold Receivable or Refinanced Sold
Receivable, the date on which such Sold Receivable or Refinanced Sold Receivable
becomes due and payable by the relevant debtor.
“Material Subsidiary” means, at any time, each subsidiary of GOODYEAR DUNLOP
TIRES EUROPE BV other than subsidiaries that do not represent more than 5% for
any such individual subsidiary, or more than 10% in the aggregate for all such
subsidiaries, of either (a) the consolidated total assets of GOODYEAR and its
subsidiaries or (b) the consolidated revenues of GOODYEAR and its subsidiaries
for the period of four (4) fiscal quarters most recently ended, in each case
determined in accordance with US GAAP.
“Maximum Amount of the Complementary Deposit” means an amount equal to
€950,000,000 on the date hereof, as this amount may be modified from time to
time by the parties to the Master Complementary Deposit Agreement in accordance
with the terms of the Master Complementary Deposit Agreement.
“Maximum Amount of the Program” means an amount equal to €450,000,000, or any
other amount as determined pursuant to Article 7.1.3.
“Maximum Amount of the Purchaser’s Funding” means the amount set out in
Article 7.1.



--------------------------------------------------------------------------------



 



86

“Maximum Concentration Rate” means :

–   10 %, in relation to the Debtors of the Renault Group, taken as a whole, as
long as such Debtors maintain short-term ratings not lower than A2 / P2 from
Moody’s and Standard &Poor’s, and 6% so long as such Debtors maintain short-term
ratings lower than A2 / P2 but not lower than A3 / P3 from Moody’s and Standard
& Poor’s;   –   10 %, in relation to the Debtors of the Peugeot Group, taken as
a whole, as long as such Debtors maintain short-term ratings not lower than A2 /
P2 from Moody’s and Standard &Poor’s, and 6% so long as such Debtors maintain
short-term ratings lower than A2 / P2 but not lower than A3 / P3 from Moody’s
and Standard & Poor’s;   –   10 %, in relation to the Debtors of the Michelin
Group, taken as a whole, as long as such Debtors maintain short-term ratings not
lower than A2 / P2 from Moody’s and Standard &Poor’s, and 6% so long as such
Debtors maintain short-term ratings lower than A2 / P2 but not lower than A3 /
P3 from Moody’s and Standard & Poor’s; or   –   4 %, in relation to any other
Debtor and to any Debtors of a Debtor Group named above which does not maintain
the ratings specified above as a condition to a higher Maximum Concentration
Rate.

“Maximum Overcollateralisation Rate” means, as of the Initial Settlement Date
and on each Funded Settlement Date thereafter, the rate equal to 50 %. Such rate
may be modified provided that there has been an amendment to the Master
Subordinated Deposit Agreement.
“Minimum Amount of the Program” means, on the date hereof, the amount of €
45,000,000, as may be amended from time to time pursuant to the provisions of
the Agreement.
“Miscellaneous Accounting Credit Entries” means, in relation to any Seller,
Miscellaneous Accounting Entries booked on the credit side of the account
receivables of an Eligible Debtor.
“Miscellaneous Accounting Debit Entries” means, in relation to any Seller,
Miscellaneous Accounting Entries booked on the debit side of the account
receivables of an Eligible Debtor.
“Miscellaneous Accounting Entries” means, in relation to any Seller, accounting
entries other than invoices, credit notes or cash payments that appear on the
debit side or credit side of the account receivables of an Eligible Debtor.
“Monthly Reference Period” means the period starting on the first calendar day
of each calendar month (included) and ending (i) on the End of Month Cut-Off
Date of such month (included) or (ii) if an Early Amortisation Event occurs
before the End of Month Cut-Off Date of such month, on the date of such Early
Amortisation Event.
“New Seller” means a company controlled, directly or indirectly, by Goodyear
Dunlop Tires Europe B.V. and which becomes a party to the Securitisation
Transaction after the Amendment Date.
“Net Available Amount” means, with respect to any Settlement Date, the excess of
(i) the sum of the Requested Amount of the Purchaser’s Funding, the amount of
the Subordinated Deposit, the Maximum Amount of the Complementary Deposit and
the Discount Reserve over (ii) the Outstanding Amount of Sold Receivables and
Refinanced Sold Receivables.



--------------------------------------------------------------------------------



 



87

“Net Miscellaneous Receivable” means, in relation to any Seller, any Ongoing
Purchasable Receivable or Remaining Purchasable Receivable corresponding to the
amount equal to the Miscellaneous Accounting Debit Entries minus Miscellaneous
Accounting Credit Entries.
“Nominee Company” shall have the meaning ascribed to such term in point (J) of
the Recital.
“Non Allocated Cash” means any collection recorded in any Seller’s accounting
system, which has not yet been posted to the payment of a receivable.
“Notes” means any US commercial paper, Billets de Trésorerie or any other
short-term notes such as a Euro commercial paper.
“Notice of Transfer” means any notice issued by the Purchaser or any entity,
acting on behalf of the Purchaser and appointed by the same for such purpose, to
any Debtor in accordance with a Receivables Purchase Agreement.
“Ongoing Purchasable Receivable” means, with respect to any Funded Settlement
Date and any Seller, a right to a payment owed to such Seller which shall be
originated during the immediately following Monthly Reference Period and which
upon such origination shall have the following characteristics:

  (a)   the receivable shall be binding against the relevant Eligible Debtor and
result from the manufacturing and/or supplying of tyres and/or activities
related thereto in the normal course of such Seller’s (including any related
Nominee Company’s) business; and     (b)   the receivable shall be payable in
the Relevant Jurisdiction and denominated in the Relevant Currency.

“Originated Ongoing Purchasable Receivable” means (i) on any Settlement Date, an
Ongoing Purchasable Receivable sold on a preceding Funded Settlement Date and
title to which has passed to the Purchaser on or before the Assessment Date
preceding such Settlement Date and (ii) more generally, an Ongoing Purchasable
Receivable sold on any Funded Settlement Date and title to which has passed to
the Purchaser.
“Originated Refinanced Ongoing Purchasable Receivables” means, on any Settlement
Date, an Refinanced Ongoing Purchasable Receivable sold on a preceding Beginning
of Month Settlement Date and title to which has passed to the Purchaser on or
before the Assessment Date preceding such Settlement Date.
“Outstanding Amount” means, at all times:

(i)   in relation to any Ongoing Purchasable Receivables, title to which has
passed and which has been transferred to the Purchaser the aggregate principal
amount remaining due in respect of such Ongoing Purchasable Receivables;   (ii)
  in relation to any Eligible Receivables, the aggregate principal amount
remaining due in respect of such Eligible Receivables;   (iii)   in relation to
any Defaulted Receivables, the aggregate principal amount remaining due in
respect of such Defaulted Receivables;   (iv)   in relation to any Delinquent
Receivables, the aggregate principal amount remaining due in respect of such
Delinquent Receivables;   (v)   in relation to any Doubtful Receivables, the
aggregate principal amount remaining due in respect of such Doubtful
Receivables;



--------------------------------------------------------------------------------



 



88



(vi)   in relation to any Sold Receivables, the aggregate principal amount
remaining due in respect of such Sold Receivables;   (vii)   in relation to any
Net Miscellaneous Receivables, the aggregate principal amount remaining due in
respect of such Net Miscellaneous Receivables;   (viii)   in relation to any
Refinanced Eligible Receivables, the aggregate principal amount remaining due in
respect of such Refinanced Eligible Receivables;   (ix)   in relation to any
Refinanced Defaulted Receivables, the aggregate principal amount remaining due
in respect of such Refinanced Defaulted Receivables;   (x)   in relation to any
Refinanced Doubtful Receivables, the aggregate principal amount remaining due in
respect of such Refinanced Doubtful Receivables;   (xi)   in relation to any
Refinanced Sold Receivables, the aggregate principal amount remaining due in
respect of such Refinanced Sold Receivables;   (xii)   in relation to any
Originated Ongoing Purchasable Receivables, the aggregate principal amount
remaining due in respect of such Originated Ongoing Purchasable Receivables;  
(xiii)   in relation to any Originated Refinanced Ongoing Purchasable
Receivables, the aggregate principal amount remaining due in respect of such
Originated Refinanced Ongoing Purchasable Receivables;   (xiv)   in relation to
any Remaining Purchasable Receivables, the aggregate principal amount remaining
due in respect of such Remaining Purchasable Receivables;   (xv)   in relation
to any Refinanced Remaining Purchasable Receivables, the aggregate principal
amount remaining due in respect of such Refinanced Remaining Purchasable
Receivables;   (xvi)   in relation to any Refinanced Ongoing Purchasable
Receivables, the aggregate principal amount remaining due in respect of such
Refinanced Ongoing Purchasable Receivables;

provided that, if any amount so determined pursuant to the foregoing provisions
is denominated in GBP, such amount shall be converted into Euro at the Exchange
Rate.
The parties acknowledge that the Outstanding Amount of any receivables means the
total net amount of such receivables (including all taxes less any credit notes
issued, set-off, partial payments and other written off debts, as calculated by
the Agent on the basis of the Assessment Reports and the electronic supports
attached thereto).
“Overcollateralisation Rate” means, on each Calculation Date preceding the
Initial Settlement Date or a Funded Settlement Date during the Replenishment
Period, the rate determined in accordance with the provisions of Schedule 1 of
the Master Subordinated Deposit Agreement. The Overcollateralisation Rate shall
be calculated by the Agent on each Calculation Date preceding a Funded
Settlement Date and shall apply with respect to the two next Settlement Dates.
“Parties” means the parties to this Agreement.
“Payment” means any payment to be made by the Purchaser to the Centralising
Unit, in accordance with article 4.1 of the relevant Receivables Purchase
Agreement.
“Performance Letter” means the performance letters granted by GOODYEAR DUNLOP
TIRES EUROPE BV in the forms set out in SCHEDULE 10.
“Potential Early Amortisation Event” means any event or condition which, but for
the giving of any notice or the lapse of any time period or both required for an
Early Amortisation Event to occur under Article 13, would constitute an Early
Amortisation Event.
“Priority Amount” has the meaning set forth in Article 16.2.



--------------------------------------------------------------------------------



 



89

“Program Expiry Date” means, in relation to any Seller and the Centralising
Unit, the earlier of the following dates:

(i)   the Business Day, on or after the Commitment Expiry Date, on which all
sums due to the Purchaser under this Agreement and the relevant Receivables
Purchase Agreement have been fully paid; or   (ii)   the first Funded Settlement
Date (included) falling on or after twelve (12) calendar months after the
Commitment Expiry Date.

“Protected Debtor” means any Debtor in respect of one or more Sold Receivable(s)
which is either (a) an individual such as in Germany an individual merchant
(Kaufmann) or (b) a partnership (Personengesellschaft) in the form of Offene
Handelsgesellschaft (OHG), Gesellschaft bürgerlichen Rechts (GbR) or
Kommanditgesellschaft (KG) or any equivalent foreign partnership, unless in each
case all of the general, unlimited partners are legal entities.
“Purchaser” means ESTER FINANCE.
“Purchaser’s Account” means the account number 31 489 10 239912428 (47), opened
by the Purchaser in the books of CALYON.
“Purchaser’s Collection Account” means any of the bank account opened in the
name of the Purchaser, as mentioned in the Collection Account Agreements.
“Purchaser’s Funding” means that portion of the Outstanding Amount of Eligible
Receivables which is funded by the Purchaser out of the Senior Deposit, the
amount of which is determined in accordance with Article 7 (Amount of the
Purchaser’s Funding).
“Purchaser’s Termination Notice” means any notice issued by the Purchaser to the
Centralising Unit in the circumstances set out in Article 13.2 or 13.4.
“Rating Agencies” means Fitch Ratings, Moody’s Investors Services and Standard &
Poors, or any other entity to which such agencies may transfer their credit
rating business or with which they may consolidate, amalgamate or merge.
“Receivables Purchase Agreements” means the receivables purchase agreements
entered into between the Sellers, the Purchaser and the Agent for the purchase
of the Ongoing Purchasable Receivables and Remaining Purchasable Receivables
under the Securitisation Transaction, as amended or amended and restated for
time to time, and more specifically:

(i)   a Receivables Purchase Agreement governed by French law entered into by
the French Seller in respect of its Ongoing Purchasable Receivables and
Remaining Purchasable Receivables;   (ii)   a Receivables Purchase Agreement
entered into by the German Sellers in respect of their Ongoing Purchasable
Receivables and Remaining Purchasable Receivables;   (iii)   a Receivables
Purchase Agreement governed by English law entered into by the UK Seller in
respect of its Ongoing Purchasable Receivables and Remaining Purchasable
Receivables;   (iv)   a Receivables Purchase Agreement governed by French law
entered into by the Spanish Seller in respect of its Ongoing Purchasable
Receivables and Remaining Purchasable Receivables.

“Reduction of the Complementary Deposit” means on any Settlement Date during the
Replenishment Period, the excess, if any, of (a) the amount of the Complementary
Deposit on the preceding Settlement Date over (b) the amount of the
Complementary Deposit on such Settlement Date in accordance with the Master
Complementary Deposit Agreement.



--------------------------------------------------------------------------------



 



90
“Reduction of the Subordinated Deposit” means on any Settlement Date during the
Replenishment Period, the excess, if any, of (a) the amount of the Subordinated
Deposit on the preceding Settlement Date over (b) the amount of the Subordinated
Deposit on such Settlement Date in accordance with the Master Subordinated
Deposit Agreement.
“Reference Funded Settlement Date” shall have the meaning ascribed to such term
in article 4.1.4.2 of the French Receivables Purchase Agreement, in article
4.1.5.2 of the Spanish Receivables Purchase Agreement, in article 4.1.4.2 of the
UK Receivables Purchase Agreement, or in article 4.1.6.2 of the German
Receivables Purchase Agreement as applicable in each case for the purposes of
such agreement.
“Refinanced Adjusted Collections” means, in relation to the Refinanced Seller
and with respect to the Refinanced Sold Receivables:

(a)   on any Settlement Date, as long as the Italian Seller acts as collection
agent in respect of any Refinanced Sold Receivables:

  (i)   any Refinanced File Collections from the Italian Seller between the
Assessment Date relating to the preceding Settlement Date and the Assessment
Date relating to such Settlement Date;     (ii)   less any amount received on
each Purchaser’s Collection Account (net of any debit made on such Purchaser’s
Collection Account, corresponding to errors, reverse entries, unpaid amounts and
returns in relation to payments already made on the corresponding collection
account) by the debiting of the Collection Accounts during the period between
the last Assessment Date and the preceding Assessment Date;     (iii)   plus all
Refinanced Deemed Collections from the Italian Seller determined to have
occurred in accordance with article 27.1 of the Italian Receivables Purchase
Agreement during the period between the last Assessment Date and the preceding
Assessment Date;

(b)   at any time, in the event of the termination of the collection mandate
given to the Italian Seller and until the Program Expiry Date:

  (i)   all cash collections received by CALYON Milan which have actually been
paid by the Debtors or by any other person obliged to make payment in respect of
Refinanced Sold Receivables;     (ii)   less any amount received on each
Purchaser’s Collection Account (net of any debit made on such Purchaser’s
Collection Account, corresponding to errors, reverse entries, unpaid amounts and
returns in relation to payments already made on the corresponding collection
account) by the debiting of the Collection Accounts during the period between
the last Assessment Date and the preceding Assessment Date;     (iii)   plus all
Refinanced Deemed Collections determined to have occurred in accordance with
article 27 of the Italian Receivables Purchase Agreement; and

(c)   at any time after the Program Expiry Date, all cash collections received
by CALYON Milan which have actually been paid by the Debtors or by any other
person obliged to make payment in respect of Refinanced Sold Receivables.

 



--------------------------------------------------------------------------------



 



91
“Refinanced Credit Note” means, in relation to any Refinanced Sold Receivable,
any decrease in the face value of such receivable or any cancellation of such
receivable granted by the Italian Seller in accordance with its management
procedures, other than an Refinanced Credit Note over Snow Tyres and a credit
note resulting from Refinanced Year End Rebates.
“Refinanced Credit Note over Snow Tyres” means, in relation to any Refinanced
Sold Receivable, any decrease in the face value of such receivable or any
cancellation of such receivable granted by the Italian Seller (i) in accordance
with its management procedures and (ii) to a customer subsequent to the taking
back by the Italian Seller of snow tyres.
“Refinanced Deemed Collections” means any amount that the Italian Seller is
deemed to have received in the circumstances set out in article 27.1 of the
Italian Receivables Purchase Agreement.
“Refinanced Defaulted Receivable” means, on any Calculation Date, any Refinanced
Sold Receivable which, as of the preceding Assessment Date, is not a Refinanced
Doubtful Receivable transferred back to the Refinanced Seller and which has any
of the following characteristics on such Calculation Date:

(i)   the Refinanced Sold Receivable remains unpaid by its relevant debtor for
more than 90 days after the Maturity Date of such Refinanced Sold Receivable;  
(ii)   the Refinanced Sold Receivable is owed by a Debtor which is subject to
Insolvency Proceedings and has not been counted under paragraph (i) above; or  
(iii)   the Refinanced Sold Receivable has been or, under the Italian Seller’s
credit and collection policies, would have been written off as uncollectible and
has not been counted under paragraph (i) or (ii) above.

“Refinanced Delinquent Receivable” means, on any Assessment Date, any Refinanced
Sold Receivable which is not a Refinanced Doubtful Receivable transferred back
to the Refinanced Seller and has any of the following characteristics on such
Calculation Date:

(i)   the Refinanced Sold Receivable remains unpaid by its relevant Debtor for
more than 60 days after the Maturity Date of such Refinanced Sold Receivable;  
(ii)   the Refinanced Sold Receivable is owed by a Debtor which is subject to
Insolvency Proceedings and has not been counted under paragraph (i) above; or  
(iii)   the Refinanced Sold Receivable has been or, under the Italian Seller’s
credit and collection policies, would have been written off as uncollectible and
has not been counted under paragraphs (i) and (ii) above.

“Refinanced Discount Amount” means the meaning set forth in SCHEDULE 18 C
“Refinanced Discount Rate” means the meaning set forth in SCHEDULE 18 C.
“Refinanced Doubtful Receivable” means any Refinanced Sold Receivable which is,
according to the Accounting Principles, doubtful given the situation of the
Debtor or open to challenge.
“Refinanced Due Net Amount” means, on any Settlement Date, the amount of the
Refinanced Initial Purchase Price, minus the Refinanced Adjusted Collection,
plus the Refinanced Deferred Purchase Price and minus any fees due by the
Refinanced Seller on such date.
“Refinanced Eligible Debtor” means a Debtor having the characteristics described
in detail in article 14 of the Italian Receivables Purchase Agreement.

 



--------------------------------------------------------------------------------



 



92
“Refinanced Eligible Receivable” means any Refinanced Sold Receivable which has
the following characteristics on the Settlement Date during the Replenishment
Period:

(i)   such Refinanced Sold Receivable corresponds to a delivery of goods which
has been made or to a service which has been performed and such Refinanced Sold
Receivable has been invoiced;   (ii)   the Maturity Date of such Refinanced Sold
Receivable is not later than 150 days after the Assessment Date preceding such
Settlement Date;   (iii)   the Refinanced Sold Receivable has not remained
unpaid by the relevant Debtor for more than 72 days after the Maturity Date of
such Refinanced Sold Receivable;   (iv)   the debtor of such Refinanced Sold
Receivable has a V.A.T or a CMS identification number indicated in the
electronic support attached to the relevant Transfer Deed delivered to the
Purchaser in relation to such Refinanced Sold Receivable and such Refinanced
Sold Receivable is identified on such electronic support in a manner which
complies with the electronic exchange procedures agreed between the Agent, the
Purchaser, the Centralising Unit and the Sellers; and   (v)   the Refinanced
Sold Receivable is not a Refinanced Net Miscellaneous Receivable.

“Refinanced File Collections” means, with respect to any period, all collections
(excluding Refinanced Deemed Collections) on Refinanced Sold Receivables which,
on the basis of the information included in any Assessment Report and the
electronic date file attached thereto, were expected to be received during such
period by the Italian Seller as calculated by the Agent on the basis of the
Assessment Reports and the electronic support attached thereto.
“Refinanced Initial Purchase Price” means, in relation to any Refinanced
Remaining Purchasable Receivable or Refinanced Ongoing Purchasable Receivable to
be acquired by the Purchaser during the Replenishment Period, the Outstanding
Amount of such Refinanced Remaining Purchasable Receivable or Refinanced Ongoing
Purchasable Receivable less, in each case, the applicable Refinanced Discount
Amount.
“Refinanced Miscellaneous Accounting Credit Entries” means, in relation to the
Italian Seller, Refinanced Miscellaneous Accounting Entries booked on the credit
side of the account receivables of an Eligible Debtor.
“Refinanced Miscellaneous Accounting Debit Entries” means, in relation to the
Italian Seller, Refinanced Miscellaneous Accounting Entries booked on the debit
side of the account receivables of an Eligible Debtor.
“Refinanced Miscellaneous Accounting Entries” means, in relation to the Italian
Seller, accounting entries other than invoices, credit notes or cash payments
that appear on the debit side or credit side of the account receivables of an
Eligible Debtor.
“Refinanced Net Miscellaneous Receivable” means, in relation to the Italian
Seller, any Refinanced Remaining Purchasable Receivable or Refinanced Ongoing
Purchasable Receivable corresponding to the amount equal to the Refinanced
Miscellaneous Accounting Debit Entries minus Refinanced Miscellaneous Accounting
Credit Entries.
“Refinanced Remaining Purchasable Receivable” means, with respect to any Funded
Settlement Date and the Refinanced Seller, an existing right to a payment which
has not previously been sold as a Refinanced Ongoing Purchasable Receivable and
which is owed to and owned by the Italian Seller on the Assessment Date
preceding such Funded Settlement Date and has the following characteristics:

 



--------------------------------------------------------------------------------



 



93

(a)   (x) the receivable is binding against the relevant Refinanced Eligible
Debtor and results from the manufacturing and/or supplying of tyres and/or
activities related thereto in the normal course of the Italian Seller’s business
and (y) the receivable is payable in Italy and denominated in Euro; or   (b)  
to the extent not covered in (a) above, the receivable is a Refinanced Net
Miscellaneous Receivable recorded as being held over a Refinanced Eligible
Debtor.

“Refinanced Ongoing Purchasable Receivable” means, with respect to any Funded
Settlement Date and the Refinanced Seller, a right to a payment owed to the
Italian Seller which shall be originated during the immediately following
Monthly Reference Period and which shall have the following characteristics:

  (a)   the receivable shall be binding against the relevant Refinanced Eligible
Debtor and result from the manufacturing and/or supplying of tyres and/or
activities related thereto in the normal course of the Italian Seller’s
business; and     (b)   the receivable shall be payable in Italy and denominated
in Euro.

“Refinanced Non Allocated Cash” means any collection recorded in the Italian
Seller’s accounting system, which has not yet been posted to the payment of a
receivable.
“Refinanced Receivables Purchase Agreement” means the Italian law governed
receivables purchase agreement entered into on or about the Amendment Date
between the Refinanced Seller, the Purchaser and the Agent for the purchase of
the Refinanced Ongoing Purchasable Receivables and Refinanced Remaining
Purchasable Receivables.
“Refinanced Received Net Amount” means the amount of the Refinanced Adjusted
Collections, plus the Refinanced Deferred Purchase Price and minus any
Refinanced Initial Purchase Price due and not yet paid.
“Refinanced Seller” means CALYON (Milan branch), acting under the Refinanced
Receivables Purchase Agreement.
“Refinanced Sold Receivable” means, in relation to the Refinanced Seller, those
Refinanced Ongoing Purchasable Receivables and Refinanced Remaining Purchasable
Receivables (i) which are existing and have been transferred from the Refinanced
Seller to the Purchaser pursuant to the Refinanced Receivables Purchase
Agreement, and (ii) which have not been repurchased from the Purchaser.
“Refinanced Year End Rebates” means deferred rebates granted by the Italian
Seller at the end of each year (or according to any periodicity) to some of its
customers according to the fulfillment of their purchase commitments. These
Refinanced Year End Rebates may give rise to Refinanced Credit Notes issued by
the Italian Seller or to invoices issued by the customers over the Italian
Seller.
“Registered Share Capital” has the meaning set forth in Article 3.6.3.
“Relevant Currency” means (i) with respect to the Spanish Seller, the German
Sellers (excluding GOODYEAR DUNLOP TIRES OE GmbH) and the French Seller, Euro;
(ii) with respect to the UK Seller, GBP; and (iii) with respect to GOODYEAR
DUNLOP TIRES OE GmbH: Euro or GBP.
“Relevant Jurisdiction” means (i) with respect to the French Seller, France;
(ii) with respect to the German Sellers (excluding GOODYEAR DUNLOP TIRES OE
GmbH): Germany; (iii) with respect to the UK Seller, England and Wales;
(iv) with respect to the Spanish Seller, Spain (excluding the territories of
Ceuta and Mellila); and (v) with respect to GOODYEAR DUNLOP TIRES OE GmbH:
Germany, Belgium, Spain (exluding the territories of Ceuta and Mellila), Italy,
France or England and Wales.

 



--------------------------------------------------------------------------------



 



94
“Remaining Purchasable Receivable” means, with respect to any Funded Settlement
Date and any Seller, an existing right to a payment which has not previously
been sold as an Ongoing Purchasable Receivable and which is owed to and owned by
such Seller on the Assessment Date preceding such Funded Settlement Date and has
the following characteristics:

  (a)   (x) the receivable is binding against the relevant Eligible Debtor and
results from the manufacturing and/or supplying of tyres and/or activities
related thereto in the normal course of such Seller’s (including any relevant
Nominee Company’s) business and (y) the receivable is payable in the Relevant
Jurisdiction and denominated in the Relevant Currency; or     (b)   to the
extent not covered in (a) above, the receivable is a Net Miscellaneous
Receivable recorded as being held over an Eligible Debtor.

“Replenishment Period” means the period of time commencing on the date hereof
and ending on the Commitment Expiry Date during which the Purchaser undertakes
to purchase Ongoing Purchasable Receivables and Remaining Purchasable
Receivables on each Funded Settlement Date.
“Requested Amount of the Purchaser’s Funding” means, with respect to any Funded
Settlement Date, the amount indicated as such by the Centralising Unit in the
Assessment Report received on the Information Date preceding such Funded
Settlement Date, it being provided that (i) the Requested Amount of the
Purchaser’s Funding shall, at all times, not be higher than the applicable
Maximum Amount of the Purchaser’s Funding and (ii) if no amount has been validly
indicated as “Requested Amount of the Purchaser’s Funding” in the Assessment
Report received on the Information Date preceding any Funded Settlement Date,
the Requested Amount of the Purchaser’s Funding as for such Funded Settlement
Date shall be equal to the applicable Maximum Amount of the Purchaser’s Funding.
“Responsible Officer” means the chief financial officer or treasurer of GOODYEAR
or the Vice President, Finance or equivalent officer of GOODYEAR DUNLOP TIRES
EUROPE BV. On the Amendment Date, the chief financial officer and the treasurer
of GOODYEAR are, respectively, W. Mark Schmitz and Damon Audia and the Vice
President, Finance of GOODYEAR DUNLOP TIRES EUROPE BV is Wolfgang Schiemichen.
GOODYEAR DUNLOP TIRES EUROPE BV and GOODYEAR shall promptly update the name and
contact details of such Responsible Officer.
“Retransferred Receivable” means any Doubtful Receivable sold back by the
Purchaser to any Seller in accordance with the relevant provisions of the
Receivables Purchase Agreement relating to such Seller.
“RVM” means RVM Reifen Vertriebsmanagement GmbH.
“Securitisation Documents” means the Transaction Documents, the Master Senior
Deposit Agreement, the transfer and servicing agreement to be concluded with the
Fund, the Fund regulations and any Liquidity Agreements, as may be amended
and/or supplemented from time to time.
“Securitisation Transaction” means the securitisation transaction carried out
pursuant to the Transaction Documents.
“Sellers” means, collectively, the French Seller, the German Sellers, the UK
Seller and the Spanish Seller.
“Senior Deposit” means the deposits effected by the Depositor with the Purchaser
in accordance with the terms of the Master Senior Deposit Agreement as amended
on 23 May, 2005.
“Settlement Date” means a Funded Settlement Date or an Intermediary Settlement
Date.

 



--------------------------------------------------------------------------------



 



95
“Sold Receivables” means, in relation to any Seller, those Ongoing Purchasable
Receivables and Remaining Purchasable Receivables (i) which are existing and
have been transferred from such Seller to the Purchaser pursuant to the
Receivables Purchase Agreement to which such Seller is a party, and (ii) which
have not been repurchased from the Purchaser.
“Solvency Certificate” means any certificate issued by any of the Sellers, the
Nominee Companies and Centralising Unit, in the form of SCHEDULE 5.
“Spanish Seller” means GOODYEAR DUNLOP TIRES España, S.A. or any New Seller that
is existing under Spanish law.
“Stand-By Fee” means the management fee set out in Article 27.4.
“Stand-By Servicer” means any entity appointed by the Purchaser in accordance
with Article 27.4.
“Subordinated Deposit” means any subordinated deposit effected by the
Centralising Unit with the Purchaser in accordance with the terms of Article 8
and the Master Subordinated Deposit Agreement.
“Subordinated Deposit Fee” means the fee contemplated under article 6.1 of the
Master Subordinated Deposit Agreement.
“Subordinated Depositor” means the Centralising Unit.
“Subsidiary” means with respect to an entity (the “Parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which are consolidated with those of the Parent in the Parent’s
consolidated statements in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held by the Parent or one or more subsidiaries
of the Parent or by the Parent and one or more subsidiaries of the Parent.
“TARGET Day” means a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is operating.
“Tax” or “Taxes” means any taxes, levies, duties, imposts, assessments or other
charges of whatsoever nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).
“Transaction Documents” means this Agreement, the Master Subordinated Deposit
Agreement, the Master Complementary Deposit Agreement, the Receivables Purchase
Agreements, the Refinanced Receivables Purchase Agreement, the Collection
Account Agreements, the Data Protection Trustee Agreement, the Comfort Letter
and the Performance Letter, as may be amended and/or supplemented from time to
time.
“Transfer Deed” means any bordereau or any form of transfer document identifying
the Ongoing Purchasable Receivables and the Remaining Purchasable Receivable to
be transferred, referred to in the relevant Receivables Purchase Agreement,
which shall be issued by the relevant Seller or the Centralising Unit, acting in
the name and on behalf of each Seller, on each Settlement Date during the
Replenishment Period, in the form stipulated in the relevant Receivables
Purchase Agreement.
“UK Seller” means GOODYEAR DUNLOP TYRES UK Ltd or any New Seller that is
organized under the laws of England and Wales.

 



--------------------------------------------------------------------------------



 



96
“UK Receivables Purchase Agreement” means the English law governed receivables
purchase agreement entered into on or about the Amendment Date between the UK
Seller, the Purchaser and the Agent for the purchase of the Ongoing Purchasable
Receivables and Remaining Purchasable Receivables under the Securitisation
Transaction.
“USD” or “US Dollar” refers to the lawful currency of the United States of
America.
“VAT” means value added or similar tax imposed in any jurisdiction including
penalties and interest in respect of a failure to pay or delay in payment of tax
or to make returns or to comply with other formalities relating thereto.
“VAT Credit” has the meaning set forth in Article 14.2.
“Year End Rebates” means deferred rebates granted by any Seller or any Nominee
Company at the end of each year (or according to any periodicity) to some of its
customers according to the fulfillment of their purchase commitments. These Year
End Rebates may give rise to Credit Notes issued by the Sellers or any Nominee
Company or to invoices issued by the customers over the relevant Sellers or any
Nominee Company.

 



--------------------------------------------------------------------------------



 



97
SCHEDULE 2
CONDITIONS PRECEDENT TO THE COMMENCEMENT OF THIS AGREEMENT
This Agreement shall not take effect unless and until the Purchaser, the Issuers
and the Liquidity Banks have received, on the Closing Date:

(i)   the following documents from each Seller (excluding GOODYEAR DUNLOP TIRES
OE GmbH) or German Party and have determined that the same are satisfactory in
form and substance:

  (a)   a copy of (x) the current organisational documents of the Seller or
German Party, and (y) any regulatory or governmental licence, authorisation,
consent or approval necessary or advisable for the execution of and performance
of its obligations under the Transaction Documents to which it is a party,
certified to be true, complete and up-to-date by a duly authorised
representative of the Seller or German Party;     (b)   an extract:

  -   in the case of the French Seller, from the Trade and Companies Registry
(Registre du Commerce et des Sociétés);     -   in the case of the German
Parties, from the Commercial Register of the local court (Amtsgericht)
pertaining to it;     -   in the case of the Italian Seller, from the Companies
Registry (Registro delle imprese) of the Chamber of Commerce of Rome (Camera di
Commerciodi Roma );     -   in the case of the Spanish Seller, from the
Commercial Registry (Registro Mercantil) of Madrid;         in each case dating
from less than thirty (30) days prior to the date hereof, certified up-to-date
by a duly authorised representative of the Seller;

  (c)   a copy, certified true by a duly authorised representative of the Seller
or German Party of:

  -   its latest annual accounts on a consolidated and non consolidated basis
(balance sheet, profit and loss accounts and annexes), as published and
certified by its statutory auditors, if any;     -   the report of its board of
directors and statutory auditors relating thereto, if any; and     -   an
extract of the minutes of the Seller’s or German Party’s shareholders’ annual
general meeting approving the said accounts;

  (d)   a certificate issued by a duly authorised representative of the Seller
or German Party to the effect that, between the closing date of the accounts
specified in paragraph (c) above and the date hereof, no event has occurred to
its knowledge which is reasonably likely to adversely and materially affect its
business, assets, economic or financial

 



--------------------------------------------------------------------------------



 



98

      situation, or which is reasonably likely to adversely affect its ability
to perform its obligations under the Transaction Documents to which it is a
party;     (e)   a certificate issued by a duly authorised representative of the
Seller or German Party to the effect that no claim has been raised or, to its
knowledge, is threatened to be raised against the Seller or German Party, which
would be reasonably likely to prevent or prohibit the execution or performance
of the Transaction Documents to which it is a party;     (f)   a list of the
names of those persons who would be authorised to execute and to act for the
performance of its obligations under the Transaction Documents to which it is a
party (with specimen signatures);     (g)   (x) a copy of any powers of attorney
for the authorised signatories of the Transaction Documents to which it is a
party (notarised for the Spanish Seller); as regards the Italian Seller,
notarised powers of attorney or notarised excerpts of board minutes are required
solely in respect of the Italian Collection Accounts Agreement (pledge and
mandate); and (y) all corporate authorisations that might be required in respect
of the execution and performance of the Transaction Documents to which it is a
party, certified to be true by a duly authorised representative of the Seller or
German Party and in the case of the French Seller in accordance with the
provisions of Articles L.225-35 and L.225-38 of the French Commercial Code (Code
de commerce);     (h)   a Seller’s or German Party’s Auditors Certificate drawn
up on the date hereof in accordance with the form set out in Schedule 4;     (i)
  a Seller’s or German Party’s Solvency Certificate drawn up on the date hereof
in the form of Schedule 5;     (j)   a legal opinion from the Seller’s or German
Party’s legal counsel in the form of Schedule 6;     (k)   in the case of the
Spanish Seller, (x) a notarised power of attorney in favour of the Centralising
Unit in order to enable the latter to deliver and to execute the Transfer Deeds,
to make and to receive payments and more generally to do all things and perform
all acts incidental or reasonably necessary in connection with the Transaction
Documents (including, without limitation, the giving or the receipt of
instructions) in the name and on behalf of the Spanish Seller, (y) a notarised
irrevocable power of attorney in favour and for the benefit of the Purchaser
which may be sub-delegated, in order to enable the Purchaser to make effective
the transfer of any security interest related to the Sold Receivables vis-à-vis
the relevant debtor/guarantor and third parties, and (z) evidence that the Bank
of Spain has duly delivered the required “número de operación financiera”
(financial transaction number);     (l)   in the case of the Italian Seller, a
notarised irrevocable power of attorney in favour and for the benefit of the
Purchaser which may be sub-delegated, in order to enable the Purchaser to make
effective the transfer of any security interest related to the Sold Receivables
vis-à-vis the relevant debtor/guarantor and third parties;     (m)   an in-house
legal opinion of the internal counsel of each Seller or German Party;

(ii)   the following documents from the Centralising Unit and has determined
that the same are satisfactory in form and substance:

 



--------------------------------------------------------------------------------



 



99

  (a)   a copy of (i) the current articles of association of the Centralising
Unit, and (ii) any regulatory or governmental licence, authorisation, consent or
approval necessary or advisable for the execution of and performance of its
obligations under the Transaction Documents to which the Centralising Unit is a
party, certified to be true, complete and up-to-date by a duly authorised
representative of the Centralising Unit;     (b)   an extract from the Chamber
of Commerce (kamer van koophandel) dating from less than thirty (30) days prior
to the date hereof, certified to be up-to-date by a duly authorised
representative of the Centralising Unit;     (c)   a certificate issued by a
duly authorised representative of the Centralising Unit to the effect that
(i) from its incorporation, no event has occurred to its knowledge which is
reasonably likely to adversely and materially affect its business, assets,
economic or financial situation, or which is reasonably likely to adversely
affect its ability to perform its obligations under the Transaction Documents to
which it is a party and (ii) a certificate issued by a duly authorised
representative of the Centralising Unit to the effect that no claim has been
raised or, to its knowledge, is threatened to be raised against the Centralising
Unit, which would be reasonably likely to prevent or prohibit the execution or
performance of the Transaction Documents to which it is a party;     (d)   a
list of the names of those persons who would be authorised to execute and to act
for the performance of its obligations under the Transaction Documents to which
the Centralising Unit is a party (with specimen signatures), certified true by a
duly authorised representative of the Centralising Unit;     (e)   a copy of any
powers of attorney for the authorised signatories of the Transaction Documents
to which it is a party (notarised and apostilled pursuant to the Hague
Convention, dated October 5, 1961 for the purposes of the execution of the
Receivables Purchase Agreement to be entered into with the Spanish Seller) as
well as all corporate authorisations that might be required in respect of the
execution and performance of the Transaction Documents to which it is a party,
certified true by a duly authorised representative of the Centralising Unit;    
(f)   a legal opinion from the Centralising Unit’s legal counsel in the form of
Schedule 6;     (g)   the Centralising Unit’s Solvency Certificate drawn up on
the date hereof in the form of Schedule 5;     (h)   an in-house legal opinion
of the Centralising Unit;

(iii)   copy of the legal opinions related to each of the Securitisation
Documents in form and substance satisfactory to the Purchaser, the Issuers and
the Liquidity Banks;   (iv)   an original copy of a letter executed by the
Sellers and the other signatories thereto in relation to the limitation of
recourse of creditors of Ester Finance Titrisation regarding the Goodyear
Securitisation Transaction in form and substance satisfactory to Ester Finance
Titrisation;   (v)   a Comfort Letter in the form of Schedule 10;   (vi)   a
Performance Letter in the form of Schedule 10;   (vii)   a copy of the
“protocole d’accord relatif à la résiliation de la convention-cadre de cession
de créances en date du 20 septembre 2001” related to the French Securitisation
Transaction.

 



--------------------------------------------------------------------------------



 



100
SCHEDULE 3
FORM OF ASSESSMENT REPORT
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



101
SCHEDULE 4
FORM OF SELLER’S AUDITORS CERTIFICATE
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



102
SCHEDULE 5
FORM OF SELLER’S AND CENTRALISING UNIT’S SOLVENCY CERTIFICATE
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



103
SCHEDULE 6
FORM OF THE SELLER’S AND THE CENTRALISING UNIT’S LEGAL COUNSEL OPINION
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



104
SCHEDULE 7
LIST OF ADDRESSEES
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



105
SCHEDULE 8
FORMS OF NOTIFICATION OF WITHDRAWAL OR ACCESSION OF ONE OR MORE SELLER(S)
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



106
SCHEDULE 9
LIST OF SELLERS
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



107
SCHEDULE 10
FORM OF COMFORT LETTER AND PERFORMANCE LETTER
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



108
SCHEDULE 11
LIST OF CALENDAR DATES OF THE TRANSACTION
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



109
SCHEDULE 12
REPORTING DOCUMENT RELATING TO THE SOLD RECEIVABLES (ARTICLE 12.3.3)
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



110
SCHEDULE 13
CONFORMITY WARRANTIES FOR REMAINING PURCHASABLE RECEIVABLES
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



111
SCHEDULE 14
LIST OF EXCLUDED DEBTORS
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



112
SCHEDULE 15
FORM OF CALCULATION LETTER
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



113
SCHEDULE 16
FINANCIAL COVENANTS DEFINITIONS
“Administrative Agent” means JPMEL, in its capacity as administrative agent for
the Lenders under the Agreement, and its successors in such capacity.
“Agreement” means the Amended and Restated Revolving Credit Agreement, dated as
of April 20, 2007, as amended from time to time, among the European J.V., the
other borrowers thereunder, certain lenders, certain issuing banks, J.P. Morgan
Europe Limited, as administrative agent, and JP Morgan Chase Bank, N.A., as
collateral agent, as amended, restated, supplemented, waived, replaced (whether
or not upon termination, and whether with the original lenders or otherwise),
refinanced, restructured or otherwise modified from time to time.
“Attributable Debt” means, with respect to any Sale/Leaseback Transaction that
does not result in a Capitalized Lease Obligation, the present value (computed
in accordance with GAAP) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended). In
the case of any lease which is terminable by the lessee upon payment of a
penalty, the Attributable Debt shall be the lesser of (i) the Attributable Debt
determined assuming termination upon the first date such lease may be terminated
(in which case the Attributable Debt shall also include the amount of the
penalty, but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated) and (ii) the
Attributable Debt determined assuming no such termination.
“Capitalised Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP.
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such entity.
“Consolidated European J.V. EBITDA” means, for any period, the Consolidated J.V.
Net Income for such period, minus, to the extent included in calculating such
Consolidated J.V. Net Income, foreign exchange currency gains for such period,
and plus, without duplication, the following, to the extent deducted in
calculating such Consolidated J.V. Net Income:

  (a)   income tax expense of the European J.V. and the Consolidated Restricted
J.V. Subsidiaries;     (b)   Consolidated J.V. Interest Expense;     (c)  
depreciation expense of the European J.V. and the Consolidated Restricted J.V.
Subsidiaries:     (d)   amortization expense of the European J.V. and the
Consolidated Restricted J.V. Subsidiaries (excluding amortization expense
attributable to a prepaid cash item that was paid in a prior period);     (e)  
cash restructuring charges; provided that the aggregate amount of such cash
restructuring charges incurred on or after the Effective Date that may be added

 



--------------------------------------------------------------------------------



 



114

      back in determining Consolidated European J.V. EBITDA pursuant to this
clause (e) for all periods reported on during the term of this Agreement shall
not exceed E65,000,000;     (f)   foreign exchange currency losses for such
period; and     (g)   all other noncash charges of the European J.V. and the
Consolidated Restricted J.V. Subsidiaries (excluding any such noncash charge to
the extent it represents an accrual of or reserve for cash expenditures in any
future period) less all non cash items of income of the European J.V. and the
Consolidated Restricted J.V. Subsidiaries, in each case for such period (other
than normal accruals in the ordinary course of business).

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and noncash charges of, a
Restricted J.V. Subsidiary shall be added to Consolidated J.V. Net Income to
compute Consolidated European J.V. EBITDA only to the extent (and in the same
proportion) that the net income of such Restricted J.V. Subsidiary was included
in calculating Consolidated J.V. Net Income and only if (A) a corresponding
amount would be permitted at the date of determination to be dividended to the
European J.V. by such Restricted J.V. Subsidiary without prior approval (that
has not been obtained), pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to such Restricted J.V. Subsidiary or its shareholders or
(B) in the case of any Foreign Restricted J.V. Subsidiary, a corresponding
amount of cash is readily procurable by the European J.V. from such Foreign
Restricted J.V. Subsidiary (as determined in good faith by a Financial Officer
of the European J. V.) pursuant to intercompany loans, repurchases of Capital
Stock or otherwise, provided that to the extent cash of such Foreign Restricted
J.V. Subsidiary provided the basis for including the net income of such
subsidiary in Consolidated J.V. Net Income pursuant to clause (c) of the
definition of “Consolidated J.. Net Income”, such cash shall not be taken into
account for the purposes of determining readily procurable cash under this
clause (B). Consolidated European J.V. EBITDA for any period of four consecutive
fiscal quarters will be determined in Euros based upon the Exchange Rate in
effect on the last day of the applicable period.
“Consolidated J.V. Interest Expense” means, for any period, the total interest
expense of the European J.V. and the Consolidated Restricted J.V. Subsidiaries,
plus, to the extent Incurred by the European J.V. and the Consolidated
Restricted J.V. Subsidiaries in such period but not included in such interest
expense, without duplication:

  (a)   interest expense attributable to Capitalized Lease Obligations and the
interest expense attributable to leases constituting part of a Sale/Leaseback
Transaction that does not result in a Capitalized Lease Obligation:     (b)  
amortization of debt discount and debt issuance costs;     (c)   capitalized
interest;     (d)   noncash interest expense;     (e)   commissions, discounts
and other fees and charges attributable to letters of credit and bankers’
acceptance financing,

 



--------------------------------------------------------------------------------



 



115

  (f)   interest accruing on any Indebtedness of any other Person to the extent
such Indebtedness is Guaranteed by (or secured by the assets of) the European
J.V. or any Restricted J.V. Subsidiary and such Indebtedness is in default under
its terms or any payment is actually made in respect of such Guarantee;     (g)
  net payments made pursuant to Hedging Obligations (including amortization of
fees);     (h)   dividends paid in cash or Disqualified Stock in respect of (A)
all Preferred Stock of Restricted J.V. Subsidiaries and (B) all Disqualified
Stock of the European J.V>, in each case held by Persons other than the European
J.V. or a Restricted J.V. Subsidiary;     (i)   interest Incurred in connection
with investments in discontinued operations; and     (j)   the cash
contributions to any employee stock ownership plan or similar trust to the
extent such contributions are used by such plan or trust to pay interest or fees
to any Person (other than the European J.V.) in connection with Indebtedness
Incurred by such plan or trust;

and less, to the extent included in such total interest expense, (A) any
breakage costs of Hedging Obligations terminated in connection with the
Incurrence of Indebtedness on the 2006 Indenture Closing Date and the
application of the net proceeds therefrom and (B) the amortization during such
period of capitalized financing costs; provided, however that for any financing
consummated after the Effective Date, the aggregate amount of amortization
relating to any such capitalized financing costs deducted in calculating
Consolidated Interest Expense shall not exceed 5% of the aggregate amount of the
financing giving rise to such capitalized financing costs.
“Consolidated J.V. Net Income” means for any period, the net income of the
European J.V. and the Consolidated J.V. Subsidiaries for such period; provided,
however, that there shall not be included in such Consolidated Net Income:

  (a)   any net income of any Person (other than the European J.V.) if such
Person is not a Restricted J.V. Subsidiary, except that:

  (1)   subject to the limitations contained in clause (d) below, the European
J.V.’s equity in the net income of any such Person for such period shall be
included in such Consolidated J.V. Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the European J.V. or a
Restricted J.V. Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution made to a Restricted J.V. Subsidiary,
to the limitations contained in clause (c) below);     (2)   the European J.V.’s
equity in a net loss of any such Person for such period shall be included in
determining such Consolidated J.V. Net Income to the extent such loss has been
funded with cash from the European J.V. or a Restricted J.V. Subsidiary;

  (b)   any net income (or loss) of any Person acquired by the European J.V. or
a J.V. Subsidiary in a pooling of interests transaction for any period prior to
the date of such acquisition;

 



--------------------------------------------------------------------------------



 



116

  (c)   any net income of any Restricted J.V. Subsidiary if such Restricted J.V.
Subsidiary is subject to restrictions on the payment of dividends or the making
of distributions by such Restricted J.V. Subsidiary, directly or indirectly, to
the European J.V. (but, in the case of any Foreign Restricted J.V. Subsidiary,
only to the extent cash equal to such net income (or a portions thereof) for
such period is not readily procurable by the European J.V. from such Foreign
Restricted J.V. Subsidiary (with the amount of cash readily procurable from such
Foreign Restricted J.V. Subsidiary being determined in good faith by a Financial
Officer of the European J.V.) pursuant to intercompany loans, repurchases of
Capital Stock or otherwise), except that:

  (1)   subject to the limitations contained in clause (d) below, the European
J.V.’s equity in the net income of any such Restricted J.V. Subsidiary for such
period shall be included in such Consolidated J.V. Net Income up to the
aggregate amount of cash actually distributed by such Restricted J.V. Subsidiary
during such period to the European J.V. or another Restricted J.V. Subsidiary as
a dividend or other distribution (subject, in the case of a dividend or other
distribution made to another Restricted J.V. Subsidiary, to the limitation
contained in this clause); and     (2)   the net loss of any such Restricted
J.V. Subsidiary for such period shall not be excluded in determining such
Consolidated J.V. Net Income;

  (d)   any gain (or loss) realized upon the sale or other disposition of any
asset of the European J.V. or the Consolidated J.V. Subsidiaries (including
pursuant to any Sale/Leaseback Transaction) that is not sold or otherwise
disposed of in the ordinary course of business and any gain (or loss) realized
upon the sale or other disposition of any Capital Stock of any Person;     (e)  
any extraordinary gain or loss; and     (f)   the cumulative effect of a change
in accounting principles.

“Consolidated Net J.V. Indebtedness” means, at any date (a) the sum for the
European J.V. and its Consolidated Subsidiaries at such date, without
duplication, of (i) all Indebtedness (other than obligations in respect of Swap
Agreements) that is included on the European J.V.’s consolidated balance sheet,
(ii) all Capitalized Lease Obligations, (iii) all synthetic lease financings and
(iv) all Qualified Receivables Transactions, minus (b) the aggregate amount of
cash and Temporary Cash Investments in excess of $100,000,000 held at such time
by the European J.V. and its Consolidated Subsidiaries, all determined in
accordance with GAAP. For purposes of computing Consolidated Net J.V.
Indebtedness, (A) the amount of any synthetic lease financing shall equal the
amount that would be capitalized in respect of such lease if it were a
Capitalized Lease Obligation, and (B) Indebtedness owing by the European J.V. or
any of its Consolidated Subsidiaries to Goodyear or any of its Consolidated
Subsidiaries shall be disregarded. Consolidated Net J.V. Indebtedness will be
determined in Euros based upon the Exchange Rate in effect on the last day of
the applicable period.
“Consolidation” means, in the case of Goodyear, unless the context otherwise
requires, the consolidation of (1) in the case of Goodyear, the accounts of each
of the Restricted Subsidiaries with those of Goodyear and (2) in the case of a
Restricted Subsidiary the accounts of each Subsidiary of such Restricted
Subsidiary that is a Restricted Subsidiary with those of such Restricted
Subsidiary, in

 



--------------------------------------------------------------------------------



 



117
each case in accordance with GAAP consistently applied; provided, however, that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of Goodyear or any Restricted
Subsidiary in an Unrestricted Subsidiary will be accounted for as an investment.
“Consolidation” means, in the case of the European J.V., unless the context
otherwise requires, the consolidation of (1) in the case of the European J.V.,
the accounts of each of the Restricted J.V. Subsidiaries with those of the
European J.V. and (2) in the case of a Restricted J.V. Subsidiary, the accounts
of each Subsidiary of such Restricted J.V. Subsidiary that is a Restricted J.V.
Subsidiary with those of such Restricted J.V. Subsidiary, in each case in
accordance with GAAP consistently applied; provided, however, that
“Consolidation” will not include consolidation of the accounts of any J.V.
Subsidiary that is an Unrestricted Subsidiary, but the interest of the European
J.V. or any Restricted J.V. Subsidiary in any such Unrestricted Subsidiary will
be accounted for as an investment. The term “Consolidated” has a correlative
meaning.
“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event:

  (a)   matures or is mandatorily redeemable pursuant to a sinking fund
obligations or otherwise;     (b)   is convertible or exchangeable for
Indebtedness or Disqualified Stock (excluding Capital Stock convertible or
exchangeable solely at the option of Goodyear or a Restricted Subsidiary;
provided, however, that any such conversion or exchange shall be deemed an
Incurrence of Indebtedness or Disqualified Stock, as applicable); or     (c)  
is redeemable at the option of the holder thereof, in whole or in part;

in the case of each of clauses (a), (b) and (c), on or prior to 180 days after
the Maturity Date; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to repurchase or redeem such Capital Stock upon
the occurrence of an “asset sale” or “change of control” occurring prior to the
first anniversary of the Maturity Date shall not constitute Disqualified Stock
if the “asset sale” or “change of control” provisions applicable to such Capital
Stock are not more favorable in any material respect to the holders of such
Capital Stock than the provision of Section 4.06 and Section 4.08 of the 2006
Indenture; provided further, however, that if such Capital Stock is issued to
any employee or to any plan for the benefit of employees of Goodyear or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by Goodyear in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.
“European J.V.” means Goodyear Dunlop Tires Europe B.V., a corporation organized
under the laws of The Netherlands.
“Exchange Rate” means, on any day, with respect to US Dollars, Pounds Sterling
or any other currency in relation to Euros, the rate at which such currency may
be exchanged into Euros, as set forth at approximately 12:00 noon, London time,
on such day on the Reuters World Currency Page for US Dollars, Pounds Sterling
or such other currency, as applicable. In the event that any such rate does not
appear on the applicable Reuters World Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
European J.V. or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent, at or about 11:00 a.m., London time, on such date for the
purchase of Euros for delivery two Business Days later; provided that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the

 



--------------------------------------------------------------------------------



 



118
European J.V., may use any reasonable method it deems appropriate to determine
such rate, and such determination shall be conclusive absent manifest error.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as such price is,
unless specified otherwise in this Agreement, determined in good faith by a
Financial Officer of Goodyear or by the Board of Directors. Fair Market Value
(other than of any asset with a public trading market) of any asset or property
(or group of assets or property subject to an event giving rise to a requirement
under this Agreement that “Fair Market Value” be determined) in excess of
$25,000,000 shall be determined by the Board of Directors or a duly authorized
committee thereof.
“GAAP” means generally accepted accounting principles in the United States.
“Goodyear” means The Goodyear Tire & Rubber Company, an Ohio corporation.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

  (a)   to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or     (b)   entered into for purposes of
assuring in any other manner the oblige of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning. The term “Guarantor” shall mean any
Person Guaranteeing any obligation.
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement, or raw materials
hedge agreement.
“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary. The term “Incurrence” when used as a noun shall
have a correlative meaning. The accretion of principal of a non-interest bearing
or other discount security shall not be deemed the Incurrence of Indebtedness.
“Indebtedness” means, with respect to any Person on any date of determination,
without duplication:

  (a)   the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;     (b)   the principal of and premium (if any) in
respect of obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;     (c)   all obligations of such Person for the
reimbursement of any obligor on any letter of credit, bankers’ acceptance, bank
guarantee or similar credit transaction (other than obligations with respect to
letters of credit or bank guarantees securing obligations (other than
obligations described in clauses (a), (b), and (e)) entered

 



--------------------------------------------------------------------------------



 



119

      into in the ordinary course of business of such Person to the extent such
letters of credit or bank guarantees are not drawn upon or, if and to the extent
drawn upon, such drawing is reimbursed not later than the tenth Business Day
following payment on the letter of credit or bank guarantee);     (d)   all
obligations of such Person to pay the deferred and unpaid purchase price of
property or services (except Trade Payables), which purchase price is due more
than six months after the date of placing such property in service or taking
delivery and title thereto or the completion of such services;     (e)   all
Capitalized Lease Obligations and all Attributable Debt of such Person;     (f)
  the amount of all obligations of such Person with respect to the redemption,
repayment, or other repurchase of any Disqualified Stock or, with respect to any
Subsidiary of such Person, any Preferred Stock (but excluding, in each case, any
accrued and unpaid dividends);     (g)   all Indebtedness of other Persons
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person; provided, however, that the amount of Indebtedness of
such Person shall be the lesser of:

  (1)   the Fair Market Value of such asset at such date of determination and  
  (2)   the amount of such Indebtedness of such other Persons;

  (h)   Hedging Obligations of such Person; and     (i)   All obligations of the
type referred to in clauses (a) through (h) of other Persons for the payment of
which such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guarantee.

Notwithstanding the foregoing, in connection with the purchase by Goodyear or
any Restricted Subsidiary of any business, the term “Indebtedness” shall exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above;
provided, however, that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness at any time will be the accreted value thereof at
such time.
“JPMEL” means J.P. Morgan Europe Limited.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Goodyear or any of its Subsidiaries
pursuant to which Goodyear or any of its Subsidiaries may sell, convey or
otherwise transfer to:

  (a)   a Receivables Entity (in the case of a transfer by Goodyear or any of
its Subsidiaries); or     (b)   any other Person (in the case of a transfer by a
Receivables Entity);

 



--------------------------------------------------------------------------------



 



120
or may grant a security interest in, any accounts receivable (whether now
existing or arising in the future) of Goodyear or any of its Subsidiaries, and
any assets related thereto, including without limitation, all collateral
securing such accounts receivable, all contracts and all Guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable; provided however,
that the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by a Financial
Officer of Goodyear); and provided further, however, that no such transaction or
series of transactions shall be a Qualified Receivables Transaction if any of
the accounts receivable subject thereto is or would absent such transaction or
series of transactions otherwise be subject to a Lien securing any European Bank
Indebtedness.
The grant of a security interest in any accounts receivable of Goodyear or any
of its Restricted Subsidiaries to secure Bank Indebtedness shall not be deemed a
Qualified Receivables Transaction.
“Receivables Entity” means a (a) Wholly Owned Subsidiary of Goodyear which is a
Restricted Subsidiary and which is designated by the Board of Directors (as
provided below) as a Receivables Entity or (b) another Person engaging in a
Qualified Receivables Transaction with Goodyear which Person engages in the
business of the financing of accounts receivable, and in either of clause (a) or
(b):

  (1)   no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which

  (A)   is Guaranteed by Goodyear or any Subsidiary of Goodyear (excluding
Guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings);     (B)   is
recourse to or obligates Goodyear or any Subsidiary of Goodyear in any way other
than pursuant to Standard Securitization Undertakings; or     (C)   subjects any
property or asset of Goodyear or any Subsidiary of Goodyear, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings;

  (2)   which is not an Affiliate of Goodyear or with which neither Goodyear nor
any Subsidiary of Goodyear has any material contract, agreement, arrangement or
understanding other than on terms which Goodyear reasonably believes to be no
less favorable to Goodyear or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of Goodyear; and     (3)   to
which neither Goodyear nor any Subsidiary of Goodyear has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.

Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent of the Agreement by filing with the Administrative Agent of
the Agreement a certified copy of the resolution of the Board of Directors
giving effect to such designation and a certificate of a Financial Officer
certifying that such designation complied with the foregoing conditions.
“Restricted Subsidiary” means any Subsidiary of Goodyear other than an
Unrestricted Subsidiary.

 



--------------------------------------------------------------------------------



 



121
“Restricted J.V. Subsidiary” means any J.V. Subsidiary that is a Restricted
Subsidiary.
“Sale/Leaseback Transactions” means an arrangement relating to property, plant
and equipment now owned or hereafter acquired by Goodyear or a Restricted
Subsidiary whereby Goodyear or a Restricted Subsidiary transfers such property
to a Person and Goodyear or such Restricted Subsidiary leases it from such
Person other than (i) leases between Goodyear and a Restricted Subsidiary or
between Restricted Subsidiaries or (ii) any such transaction entered into with
respect to any property, plant and equipment or any improvements thereto at the
time of, or within 180 days after, the acquisition or completion of construction
of such property, plant and equipment or such improvements (or, if later, the
commencement of commercial operation of any such property, plant and equipment),
as the case may be, to finance the cost of such property, plant and equipment or
such improvements, as the case may be.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Goodyear or any Subsidiary of Goodyear
which, taken as a whole, are customary in an accounts receivable transaction.
“Subsidiary” means any subsidiary of Goodyear (other than Tire & Wheel
Assemblies, Inc. at any time when not more than 50% of the Capital Stock or 50%
of the voting power are, as of such date, owned or controlled by Goodyear).
“Swap Agreements” means any agreement in respect of any Hedging Obligations.
“Temporary Cash Investments” shall have the meaning as defined in the Agreement.
“Unrestricted Subsidiary” means:

  (a)   any Subsidiary of Goodyear that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors in the manner
provided below and     (b)   any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors may designate any Subsidiary of Goodyear (including any
newly acquired or newly formed Subsidiary of Goodyear) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Capital
Stock or Indebtedness of, or owns or holds any Lien on any property of, Goodyear
or any other Subsidiary of Goodyear that is not a Subsidiary of the Subsidiary
to be so designated; provided, however, that either:

  (a)   the Subsidiary to be so designated has total Consolidated assets of
$1,000 or less; or     (b)   if such Subsidiary has total Consolidated assets
greater than $1,000, then such designation would be permitted under Section 6.02
of the Agreement.

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however, that immediately after giving effect
to such designation:

  (a)   (1) Goodyear could Incur $1.00 of additional Indebtedness under Section
6.01(a) of the Agreement or (2) the Consolidated Coverage Ratio (as defined in
the Agreement) for Goodyear and its Restricted Subsidiaries would be greater
after giving effect to such designation than before such designation and

 



--------------------------------------------------------------------------------



 



122

  (b)   no Default shall have occurred and be continuing.

Any such designation of a Subsidiary as a Restricted Subsidiary or Unrestricted
Subsidiary by the Board of Directors shall be evidenced to the Administrative
Agent by promptly filing the Administrative Agent a copy of the resolution of
the Board of Directors giving effect to such designation and a certificate of a
Financial Officer certifying that such designation complied with the foregoing
provisions.
All other terms capitalized in this Schedule 16 and not defined shall be deemed
to have the meaning in the Agreement. Terms in this Schedule 16 relating to
article 13.3 (xv) of the General Master Purchase Agreement shall be deemed
amended, for the purposes of the General Master Purchase Agreement, from time
upon the amendment of the Agreement.

 



--------------------------------------------------------------------------------



 



123
SCHEDULE 17
FORM OF LETTER IN RELATION TO THE LIMITATION OF RECOURSE OF
CREDITORS OF ESTER FINANCE TITRISATION REGARDING THE GOODYEAR
SECURITISATION TRANSACTION
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



124
SCHEDULE 18
CALCULATION FORMULAE OF THE DISCOUNT RESERVE AND OF THE ASSIGNMENT COSTS
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



125
SCHEDULE 19
FORM OF ANNUAL NOTICE FOR MAXIMUM AMOUNT OF THE PURCHASER’S FUNDING
Intentionally omitted from this filing.

 



--------------------------------------------------------------------------------



 



21.

SCHEDULE 4
FORM OF CALCULATION NOTICE FOR TRANSITIONAL PERIOD
Intentionally omitted from this filing.
The Company hereby agrees to furnish a copy of this schedule to the Securities
and Exchange Commission upon request.

 